EXHIBIT 10.7







--------------------------------------------------------------------------------

LOAN AGREEMENT


Dated as of July 11, 2016




Between


MAGUIRE PROPERTIES–555 W. FIFTH, LLC

and

MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC,
collectively, as Borrower




and




DEUTSCHE BANK AG, NEW YORK BRANCH

and


BARCLAYS BANK PLC
collectively, as Lender





PROPERTY: 555 W. Fifth Street and 350 S. Figueroa Street, Los Angeles,
California



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
Page


ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1
 
Specific Definitions.
1


 
Section 1.2
 
Index of Other Definitions.
28


 
Section 1.3
 
Principles of Construction.
31


 
 
 
 
 
 
ARTICLE 2 THE LOAN
31


 
Section 2.1
 
The Loan.
31


 
2.1.1
 
Agreement to Lend and Borrow.
31


 
2.1.2
 
Single Disbursement to Borrower.
31


 
2.1.3
 
The Note.
31


 
2.1.4
 
Use of Proceeds.
32


 
Section 2.2
 
Interest Rate.
32


 
2.2.1
 
Interest Rate.
32


 
2.2.2
 
Default Rate.
32


 
2.2.3
 
Interest Calculation.
33


 
2.2.4
 
Usury Savings.
33


 
Section 2.3
 
Loan Payments.
33


 
2.3.1
 
Payments.
33


 
2.3.2
 
Payments Generally.
34


 
2.3.3
 
Payment on Maturity Date.
34


 
2.3.4
 
Late Payment Charge.
34


 
2.3.5
 
Method and Place of Payment.
34


 
Section 2.4
 
Prepayments.
34


 
2.4.1
 
Prepayments.
34


 
2.4.2
 
Voluntary Prepayments.
35


 
2.4.3
 
Open Prepayment.
35


 
2.4.4
 
Mandatory Prepayments.
35


 
2.4.5
 
Prepayments After Default.
36


 
2.4.6
 
Release on Payment in Full.
36


 
2.4.7
 
Mezzanine Loans.
36


 
2.4.8
 
Prepayment Conditions.
37


 
 
 
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
37


 
Section 3.1
 
Borrower Representations.
37


 
3.1.1
 
Organization; Special Purpose.
37


 
3.1.2
 
Proceedings.
37


 
3.1.3
 
No Conflicts.
38


 
3.1.4
 
Litigation.
38


 
3.1.5
 
Agreements.
38


 
3.1.6
 
Consents.
38


 
3.1.7
 
Title.
38


 
3.1.8
 
ERISA; No Plan Assets.
39


 
3.1.9
 
Compliance.
39





i



--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
3.1.10
 
Financial Information.
39


 
3.1.11
 
Condemnation.
40


 
3.1.12
 
Easements; Utilities and Public Access.
40


 
3.1.13
 
Separate Lots.
40


 
3.1.14
 
Assessments.
40


 
3.1.15
 
Enforceability.
40


 
3.1.16
 
Assignment of Leases.
40


 
3.1.17
 
Insurance.
40


 
3.1.18
 
Licenses.
40


 
3.1.19
 
Flood Zone.
41


 
3.1.20
 
Physical Condition.
41


 
3.1.21
 
Boundaries.
41


 
3.1.22
 
Leases.
41


 
3.1.23
 
Filing and Recording Taxes.
42


 
3.1.24
 
Tax Filings.
42


 
3.1.25
 
No Fraudulent Transfer.
42


 
3.1.26
 
Federal Reserve Regulations.
43


 
3.1.27
 
Organizational Chart.
43


 
3.1.28
 
Organizational Status.
43


 
3.1.29
 
Bank Holding Company.
43


 
3.1.30
 
No Casualty.
43


 
3.1.31
 
Purchase Options.
43


 
3.1.32
 
FIRPTA.
43


 
3.1.33
 
Investment Company Act.
43


 
3.1.34
 
Use of Property.
44


 
3.1.35
 
Fiscal Year.
44


 
3.1.36
 
Other Debt.
44


 
3.1.37
 
Contracts.
44


 
3.1.38
 
Full and Accurate Disclosure.
44


 
3.1.39
 
Other Obligations and Liabilities.
44


 
3.1.40
 
Intentionally Omitted.
44


 
3.1.41
 
Operations Agreements.
44


 
3.1.42
 
No Prohibited Persons.
45


 
3.1.43
 
Illegal Activity.
45


 
3.1.44
 
350 S. Figueroa Property Documents.
45


 
Section 3.2
 
Survival of Representations.
46


 
 
 
 
 
ARTICLE 4 BORROWER COVENANTS
46


 
Section 4.1
 
Payment and Performance of Obligations.
46


 
Section 4.2
 
Due on Sale and Encumbrance; Transfer of Interests.
46


 
Section 4.3
 
Liens.
47


 
Section 4.4
 
Special Purpose.
48


 
Section 4.5
 
Existence; Compliance with Legal Requirements.
48


 
Section 4.6
 
Taxes and Other Charges.
48


 
Section 4.7
 
Litigation.
49


 
Section 4.8
 
Access to Property.
49


 
Section 4.9
 
Further Assurances; Supplemental Mortgage Affidavits.
49





ii



--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
Section 4.10
 
Financial Reporting.
50


 
4.10.1
 
Generally.
50


 
4.10.2
 
Quarterly Reports.
50


 
4.10.3
 
Annual Reports.
51


 
4.10.4
 
Other Reports.
51


 
4.10.5
 
Annual Budget.
52


 
4.10.6
 
Extraordinary Operating Expenses.
52


 
Section 4.11
 
Title to the Property.
53


 
Section 4.12
 
Estoppel Statement.
53


 
Section 4.13
 
Leases.
53


 
4.13.1
 
Generally.
53


 
4.13.2
 
Approvals.
53


 
Section 4.14
 
Repairs; Maintenance and Compliance; Alterations.
56


 
4.14.1
 
Repairs; Maintenance and Compliance.
56


 
4.14.2
 
Alterations.
56


 
Section 4.15
 
Approval of Major Contracts.
57


 
Section 4.16
 
Property Management.
57


 
4.16.1
 
Management Agreements and Parking Management Agreements.
58


 
4.16.2
 
Prohibition Against Termination or Modification.
58


 
4.16.3
 
Replacement of Manager and Parking Manager.
59


 
Section 4.17
 
Performance by Borrower; Compliance with Agreements.
59


 
Section 4.18
 
Licenses.
60


 
Section 4.19
 
Notice of Default.
60


 
Section 4.20
 
Cooperate in Legal Proceedings.
60


 
Section 4.21
 
Awards and Insurance Benefits.
60


 
Section 4.22
 
Indebtedness.
60


 
Section 4.23
 
Business and Operations.
61


 
Section 4.24
 
Costs of Enforcement.
61


 
Section 4.25
 
Change in Business.
61


 
Section 4.26
 
Debt Cancellation.
61


 
Section 4.27
 
Zoning.
61


 
Section 4.28
 
No Joint Assessment.
61


 
Section 4.29
 
Principal Place of Business.
61


 
Section 4.30
 
Change of Name, Identity or Structure.
61


 
Section 4.31
 
Costs and Expenses.
62


 
Section 4.32
 
Indemnity.
63


 
Section 4.33
 
ERISA.
64


 
Section 4.34
 
Patriot Act Compliance.
64


 
Section 4.35
 
350 S. Figueroa Property Documents.
65


 
Section 4.36
 
Required Repairs.
66


 
 
 
 
 
ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION
66


 
Section 5.1
 
Insurance.
66


 
Section 5.1.1
 
Insurance Policies.
66


 
Section 5.1.2
 
Insurance Company.
72


 
Section 5.2
 
Casualty.
73


 
Section 5.3
 
Condemnation.
73





iii



--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
Section 5.4
 
Restoration.
74


 
 
 
 
 
ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS
79


 
Section 6.1
 
Cash Management Arrangements.
79


 
Section 6.2
 
WeWork Funds.
80


 
6.2.1
 
Deposits of WeWork Funds.
80


 
6.2.2
 
Release of WeWork Funds.
80


 
Section 6.3
 
Tax Funds.
80


 
6.3.1
 
Deposits of Tax Funds.
80


 
6.3.2
 
Release of Tax Funds.
81


 
Section 6.4
 
Insurance Funds.
81


 
6.4.1
 
Deposits of Insurance Funds.
81


 
6.4.2
 
Release of Insurance Funds.
81


 
6.4.3
 
Acceptable Blanket Policy.
81


 
Section 6.5
 
Capital Expenditure Funds.
82


 
6.5.1
 
Deposits of Capital Expenditure Funds.
82


 
6.5.2
 
Release of Capital Expenditure Funds.
82


 
Section 6.6
 
Rollover Funds.
82


 
6.6.1
 
Deposits of Rollover Funds.
82


 
6.6.2
 
Release of Rollover Funds.
83


 
Section 6.7
 
Outstanding Rollover Funds.
83


 
6.7.1
 
Deposit of Outstanding Rollover Funds.
83


 
6.7.2
 
Release of Outstanding Rollover Funds.
84


 
6.7.3
 
Letter of Credit.
84


 
Section 6.8
 
Free Rent Funds.
84


 
6.8.1
 
Deposit of Free Rent Funds.
84


 
6.8.2
 
Release of Free Rent Funds.
85


 
6.8.3
 
Letter of Credit.
85


 
Section 6.9
 
Casualty and Condemnation Account.
85


 
Section 6.10
 
Cash Collateral Funds.
85


 
Section 6.11
 
Material Tenant Lease Sweep Funds.
86


 
6.11.1
 
Deposit of Material Tenant Lease Sweep Funds.
86


 
6.11.2
 
Release of Lease Sweep Funds.
86


 
Section 6.12
 
Prepaid Rent Reserve Funds.
87


 
6.12.1
 
Deposit of Prepaid Rent Reserve Funds.
87


 
6.12.2
 
Release of Prepaid Rent Reserve Funds.
87


 
Section 6.13
 
Property Cash Flow Allocation.
87


 
6.13.1
 
Order of Priority of Funds in Deposit Account.
87


 
6.13.2
 
Failure to Make Payments.
88


 
6.13.3
 
Application After Event of Default.
89


 
Section 6.14
 
Cure of Low Debt Service Period.
89


 
Section 6.15
 
Security Interest in Reserve Funds.
89


 
Section 6.16
 
Letters of Credit.
90


 
Section 6.17
 
Jams and Latham Lease Funds.
91


 
 
 
Deposit of Jams Lease Funds.
91


 
 
 
Release of Jams and Latham Lease Funds.
91


 
Section 6.18
 
SCGC Lease Funds.
91





iv



--------------------------------------------------------------------------------




 
 
 
 
Page


 
Section 6.18.1
 
Deposit of SCGC Lease Funds.
91


 
Section 6.18.2
 
Release of Free Rent Funds.
92


 
 
 
 
 
ARTICLE 7 PERMITTED TRANSFERS
92


 
Section 7.1
 
Permitted Transfer of the Entire Property.
92


 
Section 7.2
 
Permitted Transfers.
94


 
Section 7.3
 
Cost and Expenses; Searches; Copies.
98


 
 
 
 
 
ARTICLE 8 SALE AND SECURITIZTION OF LOAN
98


 
Section 8.1
 
Sale of Mortgage and Securitization.
98


 
Section 8.2
 
Securitization Indemnification.
102


 
Section 8.3
 
Severance.
104


 
8.3.1
 
Severance Documentation.
104


 
8.3.2
 
New Mezzanine Loan Option.
105


 
8.3.3
 
Cooperation; Execution; Delivery.
106


 
Section 8.4
 
Costs and Expenses.
106


 
 
 
 
 
ARTICLE 9 DEFAULTS
106


 
Section 9.1
 
Events of Default.
106


 
Section 9.2
 
Remedies.
110


 
9.2.1
 
Acceleration.
110


 
9.2.2
 
Remedies Cumulative.
110


 
9.2.3
 
Severance.
111


 
9.2.4
 
Lender’s Right to Perform.
112


 
 
 
 
 
ARTICLE 10 MISCELLANEOUS
112


 
Section 10.1
 
Survival; Successors and Assigns.
112


 
Section 10.2
 
Lender’s Discretion; Rating Agency Review Waiver.
112


 
Section 10.3
 
Governing Law.
113


 
Section 10.4
 
Modification, Waiver in Writing.
114


 
Section 10.5
 
Delay Not a Waiver.
114


 
Section 10.6
 
Notices.
114


 
Section 10.7
 
Waiver of Trial by Jury.
116


 
Section 10.8
 
Headings, Schedules and Exhibits.
116


 
Section 10.9
 
Severability.
116


 
Section 10.10
 
Preferences.
116


 
Section 10.11
 
Waiver of Notice.
116


 
Section 10.12
 
Remedies of Borrower.
117


 
Section 10.13
 
Offsets, Counterclaims and Defenses.
117


 
Section 10.14
 
No Joint Venture or Partnership; No Third Party Beneficiaries.
117


 
Section 10.15
 
Publicity.
117


 
Section 10.16
 
Waiver of Marshalling of Assets.
118


 
Section 10.17
 
Waivers of Offsets/Defenses/Counterclaims.
118


 
Section 10.18
 
Conflict; Construction of Documents; Reliance.
118


 
Section 10.19
 
Brokers and Financial Advisors.
119


 
 
 
 
 
 
 
 
 
 
 
 



v



--------------------------------------------------------------------------------




 
 
 
 
 
Page


 
Section 10.20
 
Exculpation.
119


 
Section 10.21
 
Prior Agreements.
122


 
Section 10.22
 
Servicer.
122


 
Section 10.23
 
Joint and Several Liability.
123


 
Section 10.24
 
Creation of Security Interest.
123


 
Section 10.25
 
Special Taxes.
123


 
Section 10.26
 
Assignments and Participations.
124


 
Section 10.27
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
125


 
Section 10.28
 
Counterparts.
126


 
Section 10.29
 
Set-Off.
126


 
Section 10.30
 
Intercreditor Agreement.
126


 
Section 10.31
 
Deemed Distributions.
127


 
Section 10.32
 
Contributions and Waivers.
127


 
Section 10.33
 
Co-Lenders.
130









vi



--------------------------------------------------------------------------------





Schedules and Exhibits
 
 
 
 
 
Schedules:
 
 
 
 
 
 
 
 
 
Schedule I
-
Rent Roll
Schedule II
-
Reserved
Schedule III
-
Organization of Borrower
Schedule IV
-
Exceptions to Representations and Warranties
Schedule V
-
Definition of Special Purpose Bankruptcy Remote Entity
Schedule VI
-
Required Repairs
Schedule VII
-
Reserved
Schedule VIII
-
Unpaid and/or Outstanding Approved Leasing Expenses
Schedule IX
-
Free Rent Amounts
Schedule X
-
Ratable Share
Schedule XI
-
Pre-Approved Unaffiliated Qualified Parking Managers
 
 
 
 
 
Exhibits:
 
 
 
 
 
 
 
 
 
Exhibit A-1
-
Legal Description of 350 S. Figueroa Property
Exhibit A-2
-
Legal Description of 555 W. Fifth Property
Exhibit B
-
Secondary Market Transaction Information
Exhibit C
-
Form of Contribution Agreement
Exhibit D
-
Form of Non-Disturbance Agreement
Exhibit E
-
Form of Alteration Deficiency Guaranty







vii



--------------------------------------------------------------------------------





LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of July 11, 2016 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank AG, a German Bank,
authorized by the New York Department of Financial Services (together with its
successors and assigns, “Deutsche Bank”), having an address at 60 Wall Street,
10th Floor, New York, New York 10005, and BARCLAYS BANK PLC, a public limited
company registered in England and Wales (together with its successors and
assigns, “Barclays”), having an address at 745 Seventh Avenue, New York, New
York 10019 (each, a “Co-Lender” and, collectively, “Lender”), and MAGUIRE
PROPERTIES–555 W. FIFTH, LLC, a Delaware limited liability company (together
with its permitted successors and assigns, collectively, “555 W. Fifth
Borrower”) and MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC, a Delaware limited
liability company (together with its permitted successors and assigns,
collectively, “350 S. Figueroa Borrower”), each having an address at c/o
Brookfield Office Properties, 250 Vesey Street, 15th Floor, New York, New York
10281 (collectively, “Borrower” and sometimes referred to herein individually as
an “Individual Borrower”).
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“350 S. Figueroa Property” shall mean the parcel of real property described on
Exhibit A-1 attached hereto and made a part hereof, the Improvements now or
hereafter erected or installed thereon and all personal property owned by the
350 S. Figueroa Borrower and encumbered by the Mortgage, together with all
rights pertaining to such property and Improvements, all as more particularly
described in the Granting Clauses of the Mortgage.
“350 S. Figueroa Property Documents” shall mean, collectively, the 350 S.
Figueroa Property Parking Agreement and the 350 S. Figueroa Property REA.




--------------------------------------------------------------------------------




“350 S. Figueroa Property Parking Agreement” shall mean the Covenant and
Agreement Regarding Maintenance of Off-Street Parking Space dated August 7, 1974
and recorded on September 30, 1974 as Instrument No. 930 in Book D-4008 of the
Official Records of Los Angeles County, as the same may hereafter be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“350 S. Figueroa Property REA” shall mean the Amended and Restated Declaration
of Establishment of Easements, Covenants, Conditions and Restrictions dated as
of July 10th, 1972 and recorded on July 12, 1972 as Instrument No. 668 in Book
D-5528 Page 518 of the Official Records of Los Angeles County, as the same may
hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“350 S. Figueroa Property Management Agreement” shall mean the management
agreement entered into by and between 350 S. Figueroa Borrower and the current
Manager or any replacement management agreement entered into by and between 350
S. Figueroa Borrower and a Manager in accordance with the terms of the Loan
Documents, in each case, pursuant to which the Manager is to provide management
and other services with respect to the 350 S. Figueroa Property.
“350 S. Figueroa Property Parking Management Agreement” shall mean the parking
management agreement entered into by and between 350 S. Figueroa Borrower and
the current Parking Manager or any replacement parking management agreement
entered into by and between 350 S. Figueroa Borrower and a Parking Manager in
accordance with the terms of the Loan Documents, in each case, pursuant to which
the Parking Manager is to provide management of the operation of the parking
garage located at the 350 S. Figueroa Property.
“555 W. Fifth Property” shall mean the parcel of real property described on
Exhibit A-2 attached hereto and made a part hereof, the Improvements now or
hereafter erected or installed thereon and all personal property owned by the
555 W. Fifth Borrower and encumbered by the Mortgage, together with all rights
pertaining to such property and Improvements, all as more particularly described
in the Granting Clauses of the Mortgage.
“555 W. Fifth Property Management Agreement” shall mean the management agreement
entered into by and between 555 W. Fifth Borrower and the current Manager or any
replacement management agreement entered into by and between 555 W. Fifth
Borrower and a Manager in accordance with the terms of the Loan Documents, in
each case, pursuant to which the Manager is to provide management and other
services with respect to the 555 W. Fifth Property.
“555 W. Fifth Property Parking Management Agreement” shall mean the parking
management agreement entered into by and between 555 W. Fifth Borrower and the
current Parking Manager or any replacement parking management agreement entered
into by and between 555 W. Fifth Borrower and a Parking Manager in accordance
with the terms of the Loan Documents, in each case, pursuant to which the
Parking Manager is to provide management of the operation of the parking garage
located at the 555 W. Fifth Property.
“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty-five percent (25%) or more of all equity interests
in such Person, and/or (ii) is


2



--------------------------------------------------------------------------------




in Control of, is Controlled by or is under common ownership or Control with
such Person, and/or (iii) is the spouse, issue or parent of such Person or of an
Affiliate of such Person.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Deficiency Guaranty” shall mean a guaranty (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time) in favor of Lender pursuant to the terms and provisions of Section 4.14.2
of this Agreement, which shall be substantially in the form attached hereto as
Exhibit E and shall be executed and delivered by a Brookfield Party that
maintains an Investment Grade Rating.
“Alteration Threshold” shall mean five percent (5%) of the Outstanding Principal
Balance.
“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.
“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or otherwise
permitted hereunder or, (ii) required under any Lease (provided that such
Capital Expenditures are clearly identified and the amount of such work or a
detailed description of such work is set forth in the Leases) (x) in effect as
of the date hereof, or (y) that is subsequently entered into in accordance with
the Loan Documents, or (iii) approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses which are
(A) incurred by Borrower in leasing space at the Property pursuant to Leases
existing on the date hereof or entered into in accordance with the Loan
Documents, including brokerage commissions, tenant allowances, the cost of
tenant improvements, base building expenses (to the extent required to be
performed under the applicable Lease) and costs incurred to prepare space for
occupancy by a new tenant, including demolition costs) incurred by Borrower in
leasing space at the Property pursuant to Leases entered into in accordance with
the Loan Documents (or expansions or renewals thereof), which expenses are on
market terms and conditions, (B) otherwise approved by Lender, which approval
shall not be unreasonably withheld, conditioned or delayed, and
(C) substantiated by executed Lease documents and brokerage agreements.
“Approved Operating Expenses” shall mean Operating Expenses incurred by Borrower
which (i) are included in the Approved Annual Budget for the current calendar
month, (ii) are for Real Estate Taxes, Insurance Premiums, electric, gas, oil,
water, sewer or other utility service to the Property, (iii) are for property
management fees payable to the Manager under the Management Agreements, such
amounts not to exceed the actual fees payable under the Management Agreements,
(iv) are for parking management fees payable to the Parking Manager under the
Parking Management Agreement, such amounts not to exceed the actual fees payable
under the Parking Management Agreement, or (v) have been approved by Lender,
such approval not to be unreasonably withheld, conditioned or delayed.


3



--------------------------------------------------------------------------------




“Approved Replacement Guarantor” shall mean a Person that satisfies the
conditions set forth in clauses (x) and (y) of the definition of “Qualified
Transferee” (i) who either Controls Borrower (or Transferee Borrower, as
applicable) or owns a direct or indirect interest in Borrower (or Transferee
Borrower, as applicable), (ii) either (a) satisfies the Guarantor Net Worth
Covenant and is otherwise reasonably acceptable to Lender or (b) whose identity,
experience, financial condition and creditworthiness, including net worth and
liquidity, is acceptable to Lender in Lender’s sole discretion, (iii) is formed
in (or, if such Person is an individual, is a citizen of), maintains its
principal place of business in (or, if such Person is an individual, maintains a
primary residence in), and is subject to service in the United States or Canada,
(iv) has sufficient assets in the United States or Canada to meet the Guarantor
Net Worth Covenant and (v) if required pursuant to a pooling and servicing
agreement entered into in connection with the Securitization of the Loan, for
which Lender has received a Rating Agency Confirmation from each applicable
Rating Agency.
“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.
“Assignment of Management Agreements” shall mean that certain Assignment of
Management Agreements and Subordination of Management Fees dated as of the date
hereof among Borrower, Manager and Lender.
“Assignment of Parking Management Agreements” shall mean that certain Assignment
of Parking Management Agreements and Subordination of Parking Management Fees
dated as of the date hereof among Borrower, Parking Manager and Lender.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.
“BAM” shall mean Brookfield Asset Management Inc., an Ontario corporation.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“BOP” shall mean Brookfield Office Properties, Inc., a Canada corporation.
“BPY” shall mean Brookfield Property Partners, L.P., a Bermuda limited
partnership.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of New York or the state where the servicing offices of the Servicer are
located.
“Calculation Date” shall mean the last day of each calendar quarter during the
Term.


4



--------------------------------------------------------------------------------




“Capital Expenditures” shall, for any period, mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.
“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Deposit Bank, Lender and Borrower, as the same may be
modified, amended, supplemented or replaced from time to time.
“Casualty Threshold” shall mean $10,000,000.00.
“Clearing Account Agreement” shall mean collectively and individually, as the
context requires, (i) that certain Deposit Account Control Agreement dated the
date hereof by and among 555 W. Fifth Borrower, Lender and Bank of the West, a
California state banking corporation and (ii) that certain Deposit Account
Control Agreement dated the date hereof by and among 350 S. Figueroa Borrower,
Lender and Bank of the West, a California state banking corporation.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Combined Debt Service Coverage Ratio” shall mean, a ratio for the applicable
date of determination thereof, as reasonably determined by Lender in which:
(a)    the numerator is the Underwritten Net Cash Flow calculated as of such
date of determination; and
(b)    the denominator is the sum of annual Debt Service, plus annual debt
service of the Current Mezzanine Loan, plus annual debt service of any New
Mezzanine Loan(s).
“Combined Restoration DSCR” shall mean, as of any date of determination, the
ratio of (a) the Underwritten Net Cash Flow of the Property, based on Rents in
place (annualized and including rental income insurance proceeds) and expenses
on a pro forma basis, to (b) an amount equal to the sum of twelve (12) times the
Monthly Debt Service Payment Amount, plus annual debt service of the Current
Mezzanine Loan, plus annual debt service of any New Mezzanine Loan(s).
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with any Individual Borrower within the meaning of
Section 4001(a)(14) of ERISA or is part of a group that includes any Individual
Borrower and that is treated as a single employer under Section 414(b) or (c) of
the Code.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.


5



--------------------------------------------------------------------------------




“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.
“Credit Check” shall mean a customary credit and background investigation of a
Person as typically required by Lender in connection with underwriting a new
mortgage loan borrower including, without limitation, performing the following
searches as to such Person: (a) judgment, (b) lien, (c) litigation, (d)
bankruptcy, (e) UCC filings, (f) civil and criminal records, (g) Patriot Act,
(h) “know your customer” and (i) other similar searches as may from time to time
be reasonably required by Lender.
“Current Mezzanine Loan” shall mean that certain loan in the principal amount of
One Hundred Thirty-One Million and No/100 Dollars ($131,000,000.00) by Current
Mezzanine Loan Lender to Current Mezzanine Loan Borrower pursuant to the Current
Mezzanine Loan Agreement.
“Current Mezzanine Loan Borrower” shall mean, MAGUIRE PROPERTIES–555 W. FIFTH
MEZZ I, LLC, a Delaware limited liability company.
“Current Mezzanine Loan Account” shall mean an account into which Deposit Bank
shall deposit from the Deposit Account the amounts required to be deposited
pursuant to Section 6.13.1(x) hereof.
“Current Mezzanine Loan Default” shall mean an “Event of Default” under the
Current Mezzanine Loan and as defined in the Current Mezzanine Loan Documents
and Lender may conclusively rely on any notice from the Current Mezzanine Loan
Lender of such Current Mezzanine Loan Default without any inquiry into the
validity thereof.
“Current Mezzanine Loan Default Revocation Notice” shall mean a notice from
Current Mezzanine Loan Lender, with respect to the Current Mezzanine Loan (upon
which Lender may conclusively rely without any inquiry into the validity
thereof) that a Current Mezzanine Loan Default under the Current Mezzanine Loan
of which Lender was previously notified has either been cured or waived.
“Current Mezzanine Loan Documents” shall mean (i) the Mezzanine Loan Agreement
(the “Current Mezzanine Loan Agreement”) between Current Mezzanine Loan Lender
and Current Mezzanine Loan Borrower, (ii) the promissory note(s) (whether one or
more, the “Current Mezzanine Note”) in the original principal amount of the
Current Mezzanine Loan made by Current Mezzanine Loan Borrower and payable to
Current Mezzanine Loan Lender, (iii) the Pledge and Security Agreement made by
Current Mezzanine Loan Borrower in favor of Current Mezzanine Loan Lender, (iv)
each Uniform Commercial Code financing statement executed by Current Mezzanine
Loan Borrower in favor of Current Mezzanine Loan Lender in connection with the
foregoing and (v) any other “Loan Document”, as defined in the Current Mezzanine
Loan Agreement, as each of the foregoing may be modified, amended and restated
from time to time in accordance with the terms and provisions of the
Intercreditor Agreement.
“Current Mezzanine Loan Lender” shall mean Deutsche Bank AG, New York Branch, in
its capacity as the holder of the Current Mezzanine Loan and any subsequent
holder of the


6



--------------------------------------------------------------------------------




Current Mezzanine Loan to whom the Current Mezzanine Loan has been assigned or
transferred pursuant to the terms of the Intercreditor Agreement..
“Current Mezzanine Loan Lender Payment Instruction” shall mean the written
notice delivered by Current Mezzanine Loan Lender to Lender (upon which Lender
may conclusively rely without any inquiry into the validity thereof) at least
five (5) Business Days prior to each Monthly Payment Date setting forth (i) the
Current Mezzanine Loan Monthly Debt Service Payment payable by Current Mezzanine
Loan Borrower on the first Monthly Payment Date occurring after the date such
notice is delivered, (ii) the Current Mezzanine Loan Account, (iii) wire
instructions for such payment, and (iv) whether or not any Current Mezzanine
Loan Default has then occurred and is continuing under the Current Mezzanine
Loan Documents.
“Current Mezzanine Loan Monthly Debt Service Payment” shall mean, as to each
Monthly Payment Date, an amount equal to the scheduled payment of non-default
interest payable by Current Mezzanine Loan Borrower on such Monthly Payment Date
pursuant to the terms of the Current Mezzanine Loan Documents.
“Current Mezzanine Loan Trigger Period” shall commence upon the occurrence of a
Current Mezzanine Loan Default and shall end upon receipt by Lender of a Current
Mezzanine Loan Default Revocation Notice.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Prepayment Fee
and/or Liquidated Damages Amount, if applicable) due to Lender from time to time
in respect of the Loan under the Note, this Agreement, the Mortgage, the
Environmental Indemnity or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments due and payable under the Note.
“Debt Service Coverage Ratio” shall mean, a ratio for the applicable date of
determination thereof, as reasonably determined by Lender in which:
(a)    the numerator is the Underwritten Net Cash Flow calculated as of such
date of determination; and
(b)    the denominator is the annual Debt Service and the annual scheduled
interest payments due and payable under any New Mezzanine Loan.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii)(A) with respect to the Senior
Note, three percent (3%) above the Senior Note Interest Rate or (B) with respect
to the Junior Note, three percent (3%) above the Junior Note Interest Rate, or
(C) with respect to any other amounts owed to Lender where the Default Rate is
applicable hereunder or under the other Loan Documents evidencing this Loan, the
sum of (x) the weighted average of the Senior Note Interest Rate and the Junior


7



--------------------------------------------------------------------------------




Note Interest Rate (based on the outstanding principal balance of the Senior
Note and the Junior Note) and (y) three percent (3%).
“Deposit Account” shall mean an Eligible Account at the Deposit Bank.
“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account.
“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the lesser of (i) the Treasury Rate and (ii) the Swap Rate, each
when compounded semi annually.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total real estate assets (in name or under management) in excess of
$1,000,000,000.00 (exclusive of the Property) and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of at least $500,000,000.00, (ii) is a Qualified Transferee
and (iii) is regularly engaged in the business of owning or operating Class “A”
office properties similar to the Property located in major metropolitan markets
in the United States and Canada containing, in the aggregate, not less than
5,000,000 square feet of office space (excluding the Property).
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s and “F1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least (i) “A” by S&P, (ii) “A” by Fitch (and the short term
deposits or short term unsecured debt obligations or commercial paper of such
depository institution are rated no less than “F1” by Fitch) and (iii) “A2” by
Moody’s, or in the case of Letters of Credit, the long term unsecured debt
obligations of which are rated at least (i) “A+” by S&P, (ii) “A+“ by Fitch (and
the short term deposits or short term unsecured debt obligations or commercial
paper of such depository institution are rated no less than “F1” by Fitch) and
(iii) “A1” by Moody’s; provided, however, for purposes of the Deposit Bank, the
definition of Eligible Institution shall have the meaning set forth in the Cash
Management Agreement.
“Emergency Repair” shall mean any work required to be performed at the Property
on an emergency basis (i.e. without sufficient time to comply with the
applicable provisions of this Agreement) to remedy a situation posing an
imminent threat to human health or safety.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender.


8



--------------------------------------------------------------------------------




“Excluded Taxes” shall mean any of the following Special Taxes imposed on or
with respect to a Co-Lender or required to be withheld or deducted from a
payment to a Co-Lender: (a) Special Taxes imposed on or measured by net income
(however denominated), franchise Special Taxes, and branch profits Special
Taxes, in each case, (i) imposed as a result of such Co-Lender being organized
under the laws of, or having its principal office or its applicable lending
office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Special Taxes imposed on amounts payable to or for the account of
Co-Lender with respect to an applicable interest in the Loan pursuant to an
applicable law in effect on the date on which (i) such Co-Lender acquires such
interest in the Loan or (ii) such Co-Lender changes its lending office, except
in each case to the extent that amounts with respect to such Special Taxes were
payable either to such Co-Lender’s assignor immediately before such Co-Lender
became a party hereto or to such Co-Lender immediately before it changed its
lending office, (c) Special Taxes attributable to such Co-Lender’s failure to
comply with provision of forms and other documentation as required in Section
10.25 and (d) any U.S. federal withholding Special Taxes imposed under FATCA.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989 (as the same may have been or may hereafter be amended, restated,
supplemented or otherwise modified).
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Governmental Authority” shall mean any court, board, agency, department,
commission, central bank, office or authority of any nature whatsoever or any
governmental unit (federal, state, commonwealth, county, district, municipal,
city or otherwise) (whether of the government of the United States or any other
nation) now or hereafter in existence (including any supra-national bodies such
as the European Union or the European Central Bank and any intergovernmental
organizations such as the United Nations).
“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(e) hereof).


9



--------------------------------------------------------------------------------




“Guarantor” shall mean Brookfield DTLA Holdings LLC, a Delaware limited
liability company, or any other Person that now or hereafter guarantees the
obligations of any Individual Borrower under any Loan Document.
“Guarantor Net Worth Covenant” shall mean those covenants set forth in Section
5.2 of the Guaranty.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise amended from time to time.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations under any PACE Loans, and (vii) all obligations of
such Person under interest rate swaps, caps, floors, collars and other interest
hedge agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss.
“Indemnified Taxes” shall mean (a) Special Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in the immediately preceding clause (a), Other Taxes.
“Independent Accountant” shall mean a firm of nationally recognized, certified
public accountants which is selected by Borrower and reasonably acceptable to
Lender.
“Individual Property” shall mean, individually, (a) the 350 S. Figueroa Property
and (b) the 555 W. Fifth Property.
“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Richards Layton & Finger, P.A.
in connection with the Loan.
“Interest Rate” shall mean (a) with respect to the Senior Note, the Senior Note
Interest Rate, and (b) with respect to the Junior Note, the Junior Note Interest
Rate.
“Investment Grade Rating” shall mean, with respect to any Person, that the
long-term unsecured debt obligations of such Person are rated at least “BBB-” by
S&P, “Baa3” from Moody’s, “BBB-” by Fitch, and the equivalent rating by each of
the other Rating Agencies engaged to rate the Securities issued in connection
with any Securitization of the Loan that maintains a rating for such Person.


10



--------------------------------------------------------------------------------




“Jams Lease” shall mean that certain Lease between 555 W. Fifth Borrower and
JAMS, INC., a Delaware corporation, dated as of March 20, 2014, as the same may
be modified, amended, supplemented, restated or replaced from time to time.
“Junior Note” shall mean, individually and collectively, as the context
requires, Note B-1 and Note B-2.
“Junior Note Interest Rate” shall mean a rate of 3.4727% per annum.
“Junior Note Outstanding Principal Balance” shall mean, as of any date, the
aggregate outstanding principal balance of the Junior Notes.
“Latham Lease” shall mean that certain Gas Company Tower Office Lease dated May
28, 2003, as amended by (i) that certain Amendment to Lease dated October 17,
2003, (ii) that certain Second Amendment to Lease dated August 3, 2005, (iii)
that certain Letter Agreement Concerning 5th Floor Must-Take Space dated July 1,
2006, (iv) that certain Third Amendment to Lease dated April 25, 2008, (v) that
certain Fourth Amendment to Lease Re Short Term Extension dated April 5, 2013,
(vi) that certain Fifth Amendment to Lease Re Short Term Extension dated
December 26, 2013, (vii) that certain Letter Agreement dated January 28, 2015
and (viii) that certain Sixth Amendment to Lease dated April 30, 2015 between
555 W. Fifth Borrower and Latham & Watkins LLP, a Delaware limited liability
partnership, as the same has been and may be further modified, amended,
supplemented, restated or replaced from time to time.
“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease or other agreement entered into in connection with
such lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, Borrower
or the Property or any part thereof or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, zoning and land use laws, the Americans
with Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee by the transferring or transferee
beneficiary thereof), clean sight draft letter of credit acceptable to Lender in
its reasonable discretion (either an evergreen letter of credit or one which
does not expire until at least ten (10) Business Days after the Stated Maturity


11



--------------------------------------------------------------------------------




Date or payment of the subject obligation or completion of the subject activity
for which such Letter of Credit was provided) in favor of Lender and entitling
Lender to draw thereon, in whole or in part, in New York, New York or such other
domestic location approved by Lender or pursuant to procedures of the issuing
bank provided that such issuing bank allows for draws (including partial draws
by facsimile), issued by an Eligible Institution or the U.S. agency or branch of
a foreign Eligible Institution, to an applicant/obligor that is not Borrower.
“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, on
or affecting all or any portion of the Property or any interest therein, or any
direct or indirect interest in Borrower, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances. For
purposes hereof, a notice of commencement of work or any similar filing shall
not be considered a “Lien”.
“Loan” shall mean the loan in the original principal amount of Three Hundred
Nineteen Million and No/100 Dollars ($319,000,000.00) made by Lender to Borrower
pursuant to this Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Assignment of Management Agreements, the Assignment of Parking Management
Agreements and the Guaranty and any other documents, agreements and instruments
now or hereafter evidencing, securing or delivered to Lender in connection with
the Loan, as the same may be (and each of the foregoing defined terms shall
refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Low Debt Service Period” shall commence if either (i) the Debt Service Coverage
Ratio is less than 1.9455:1.00 for two (2) consecutive Calculation Dates or (ii)
the Combined Debt Service Coverage Ratio is less than 1.10:1.00 for two (2)
consecutive Calculation Dates, and shall end if (A) with respect to a Low Debt
Service Period continuing pursuant to clause (i) above, the Debt Service
Coverage Ratio is at least 1.9455:1.00 for two (2) consecutive Calculation Dates
and (B) with respect to a Low Debt Service Period continuing pursuant to clause
(ii) above, the Combined Debt Service Coverage Ratio is at least 1.10:1.00 for
two (2) consecutive Calculation Dates, in each case, as determined by Lender.
“Major Contract” shall mean, individually or collectively, as the context may
require, (i) any management, brokerage or leasing agreement (including, without
limitation, the Management Agreements, but excluding the Parking Management
Agreements, any replacement parking management agreement and any brokerage
agreements entered into in connection with any Lease entered into in accordance
with the terms of the Loan Documents if such brokerage agreement is an arm’s
length agreement made with an unaffiliated third party) or any cleaning,
maintenance, service or other contract or agreement of any kind (other than
Leases) which (a) provides for annual payments in excess of One Million and
No/100 Dollars ($1,000,000.00) and (b) is either (1) not cancelable on sixty
(60) days or less notice and/or (2) requires payment of a termination fee in
excess of One Hundred Thousand and No/100 Dollars ($100,000.00),


12



--------------------------------------------------------------------------------




and/or (ii) any contract or agreement with an Affiliate of Borrower relating to
the ownership, leasing, management, use, operation, maintenance, repair or
restoration of the Property.
“Major Lease” shall mean any Lease which (i) either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and preferential rights to lease
additional space contained in such Lease, is expected to cover more than 75,000
rentable square feet at the Property, (ii) contains an option or preferential
right to purchase all or any portion of the Property, (iii) is with an Affiliate
of Borrower as Tenant, or (iv) is entered into during the continuance of an
Event of Default.
“Management Agreement” shall mean, individually, the 350 S. Figueroa Property
Management Agreement and the 555 W. Fifth Property Management Agreement, and
“Management Agreements” shall mean, collectively, the 350 S. Figueroa Property
Management Agreement and the 555 W. Fifth Property Management Agreement.
“Manager” shall mean Brookfield Properties Management (CA) Inc., a Delaware
corporation, or any other manager engaged in accordance with the terms and
conditions of the Loan Documents.
“Material Adverse Effect” means, with respect to a Person, any event or
condition which causes (i) a material impairment of the ability to perform any
of its obligations under any Loan Documents, (ii) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Loan Document,
or (iii) a material adverse effect on the use, value or possession of the
Property taken as a whole (including the Underwritten Net Cash Flow).
“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any tenant improvement work or base building
work performed pursuant to any Lease existing on the date hereof or entered into
hereafter in accordance with the provisions of this Agreement, (ii) alterations
performed as part of a Restoration or (iii) any Emergency Repair, constitute a
Material Alteration.
“Material Tenant” shall mean Southern California Gas Company, a California
corporation, or any successor Tenant under the Material Tenant Lease.
“Material Tenant Insolvency Proceeding” shall mean (a) the admission in writing
by Material Tenant of its inability to pay its debts generally, or the making of
a general assignment for the benefit of creditors, or the instituting by
Material Tenant of any proceeding seeking to adjudicate it insolvent or seeking
a liquidation or dissolution, or the taking advantage by Material Tenant of any
Insolvency Law (as hereinafter defined), or the commencement by Material Tenant
of a case or other proceeding naming it as debtor under any Insolvency Law or
the instituting of a case or other proceeding against or with respect to
Material Tenant under any Insolvency Law or (B) the instituting of any
proceeding against or with respect to Material Tenant seeking liquidation of its
assets or the appointment of (or if Material Tenant shall consent to or
acquiesce in the appointment of) a receiver, liquidator, conservator, trustee or
similar official in respect of it or the whole or any substantial part of its
properties or assets or the taking of any corporate, partnership or limited
liability company action in furtherance of any of the foregoing. As used herein,
the term “Insolvency Law” shall mean Title 11 of the United States Code
(11 U.S.C. §§ 101 et seq.) as the same has been or may be amended or superseded
from


13



--------------------------------------------------------------------------------




time to time, or any other applicable domestic or foreign liquidation,
conservatorship, bankruptcy, receivership, insolvency, reorganization, or any
similar debtor relief laws affecting the rights, remedies, powers, privileges
and benefits of creditors generally.
“Material Tenant Lease” shall mean, collectively, (i) The Gas Company Tower
Amended and Restated Office Lease dated as of May 12, 2010, as amended by the
First Amendment to Amended and Restated Office Lease dated as of December 9,
2010, as further amended by the Second Amendment to Amended and Restated Office
Lease dated as of September 27, 2011, as further amended by the Third Amendment
to Amended and Restated Office Lease dated June 30, 2014, and as supplemented by
the Notice by Landlord re Relocation of Storage Space dated December 9, 2014,
(ii) The Gas Company Tower Office Lease (Third Floor), dated as of October 14,
2010, as amended by the First Amendment to Lease (Third Floor) dated as of
August 27, 2013, as further amended by  the Second Amendment to Office Lease
dated May 29, 2015, and as supplemented by the Notice of Lease Term (Suite 2800)
dated November 9, 2015, and (iii) The Gas Company Tower Office Lease
(Twenty-Second Floor) dated as of April 5, 2013, as amended by the First
Amendment to Amended and Restated Office Lease (Floor 22 addition of Floor 23)
dated as of December 23, 2013, as each of the foregoing may be further amended,
supplemented or otherwise modified  from time to time in accordance with this
Agreement.
“Material Tenant Lease Space” shall mean the space demised under the Material
Tenant Lease.
“Material Tenant Lease Space Amount” shall mean 77,866 square feet.
“Material Tenant Lease Sweep Period”
(i)    shall commence on the first Monthly Payment Date following the occurrence
of any of the following:
(a)     May 9, 2020 (it being understood that if the conditions in clause
(ii)(a) hereof occur, then in no event shall a Material Tenant Lease Sweep
Period be triggered by this clause (i)(a));
(b)    upon the receipt by Borrower or Manager of notice from the Material
Tenant exercising its right under the Material Tenant Lease to cause the early
expiration, cancellation, termination and/or contraction of (1) all of the
Material Tenant Lease Space or (2) a portion of the Material Tenant Lease Space,
which, when combined with all other previous cancellations, terminations,
expirations or contractions (exclusive of the first 10,655 square feet of
storage space terminated, expired cancelled or contracted) of the Material
Tenant Lease Space (such combined amount, the “Material Tenant Lease Terminated
Space”), exceeds, in the aggregate, the Material Tenant Lease Space Amount (a
“Partial Material Tenant Lease Termination”);
(c)    the date that the Material Tenant shall discontinue its business (i.e.,
“goes dark”) at the Material Tenant Lease Space at the Property (or
substantially all of the Material Tenant Lease Space);


14



--------------------------------------------------------------------------------




(d)    the Material Tenant is in monetary or material non-monetary default under
the Material Tenant Lease which has remained uncured for a period of sixty (60)
days; or
(e)    the occurrence of a Material Tenant Insolvency Proceeding;
(ii)    shall end upon the first occur of the following:
(a)    in the case of clause (i)(a) above, (x) the Material Tenant did not
exercise its option to cause the earlier expiration, cancellation, termination
or contraction of any of the Material Tenant Lease Space and the time period to
exercise such option has lapsed or (y) the Material Tenant waived in writing its
option to cause the earlier expiration, cancellation, termination or contraction
of any of the Material Tenant Lease Space;
(b)    in the case of clauses (i)(b) and (i)(c) above, the date upon which all
or substantially all of the Material Tenant Lease Space (or, in the case of a
Partial Material Tenant Lease Termination, all or substantially all of the
Material Tenant Lease Terminated Space) has been leased pursuant to one or more
Qualified Leases and the Property achieves a Combined Debt Service Coverage
Ratio (calculated to take into account in the calculation of Underwritten Net
Cash Flow any adjustments in rents, recoveries and other income and expenses
with respect to the Qualified Lease(s), as determined by Lender) of at least
1.10:1.00 and Debt Service Coverage Ratio (calculated to take into account in
the calculation of Underwritten Net Cash Flow any adjustments in rents,
recoveries and other income and expenses with respect to the Qualified Lease(s),
as determined by Lender) of at least 1.9455:1.00, in each case, for two (2)
consecutive Calculation Dates;
(c)    in the case of clause (i)(b) above, so long as the aggregate amount of
the Material Tenant Lease Terminated Space is less than 92,366 square feet,
Borrower has deposited into the Material Tenant Lease Sweep Account an amount
equal to the product of (1) $75 multiplied by (2) the aggregate square feet of
the Material Tenant Lease Terminated Space (less any portion of the Material
Tenant Lease Terminated Space that has been re-let pursuant to one or more
Qualified Leases for which the Occupancy Conditions have been satisfied);
(d)    in the case of clause (i)(d) above, the date on which the subject
monetary or material non-monetary default has been cured, and no other monetary
or material non-monetary default under the Material Tenant Lease occurs for a
period of three (3) consecutive months following such cure;
(e)    in the case of clause (i)(e) above, (1) in the event the Material Tenant
Lease is rejected in the Material Tenant Insolvency Proceeding, the date upon
which substantially all of the Material Tenant Lease Space has been leased
pursuant to one or more Qualified Leases and the Property achieves a Combined
Debt Service Coverage Ratio (calculated to take into account in the calculation
of Underwritten Net Cash Flow any adjustments in rents, recoveries and other
income and expenses with respect to the Qualified Lease(s), as determined by
Lender) of at least 1.10:1.00 and Debt Service Coverage Ratio (calculated to
take into account in the calculation of Underwritten Net Cash Flow any
adjustments in rents, recoveries and other income and expenses with respect to
the Qualified Lease(s), as determined by Lender) of at least 1.9455:1.00, in


15



--------------------------------------------------------------------------------




each case, for two (2) consecutive Calculation Dates, and (2) the date upon
which the Material Tenant Lease has been assumed, or assigned by the trustee or
debtor-in-possession in the Material Tenant Insolvency Proceeding pursuant to
either (x) a final and non-appealable order of the applicable bankruptcy court
approving such assumption or (y) a plan of reorganization which has become
effective and, in either case, is not subject of a stay of appeal or otherwise.
“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
“Mezzanine Loan” shall mean, individually or collectively, as the context may
require, the Current Mezzanine Loan and any New Mezzanine Loan(s).


“Mezzanine Loan Borrower” shall mean, individually or collectively, as the
context may require, Current Mezzanine Loan Borrower and any New Mezzanine Loan
Borrower.
“Mezzanine Loan Documents” shall mean, individually or collectively, as the
context may require, the Current Mezzanine Loan Documents and any New Mezzanine
Loan Documents.
“Mezzanine Loan Lender” shall mean, individually or collectively, as the context
may require, Current Mezzanine Loan Lender and any New Mezzanine Loan Lender.
“Mezzanine Loan Trigger Period” shall mean any of the following: (i) a Current
Mezzanine Loan Trigger Period and (ii) a New Mezzanine Loan Trigger Period.
“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount of
Approved Operating Expenses set forth in the Approved Annual Budget for the
calendar month in which such Monthly Payment Date occurs.
“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean that certain first priority Deed of Trust, Assignment of
Leases and Rents and Security Agreement, dated the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses from Operating Income.


16



--------------------------------------------------------------------------------




“New Mezzanine Loan Account” shall mean an account into which Deposit Bank shall
deposit from the Deposit Account the amounts required to be deposited pursuant
to Section 6.13.1(ix) hereof.
“New Mezzanine Loan Default” shall mean an “event of default” under any New
Mezzanine Loan and Lender may conclusively rely on any notice from the New
Mezzanine Loan Lender of such New Mezzanine Loan Default without any inquiry
into the validity thereof.
“New Mezzanine Loan Default Revocation Notice” shall mean a notice from New
Mezzanine Loan Lender, with respect to the New Mezzanine Loan (upon which Lender
may conclusively rely without any inquiry into the validity thereof) that a New
Mezzanine Loan Default under the New Mezzanine Loan of which Lender was
previously notified has either been cured or waived.
“New Mezzanine Loan Documents” shall mean all documents evidencing or securing
any New Mezzanine Loan.
“New Mezzanine Loan Lender” shall mean the lender, whether one or more, under
the New Mezzanine Loan.
“New Mezzanine Loan Trigger Period” shall commence upon the occurrence of a New
Mezzanine Loan Default and shall end upon receipt by Lender of a New Mezzanine
Loan Default Revocation Notice.
“New Mezzanine Loan Lender Payment Instruction” shall mean the written notice
delivered by New Mezzanine Loan Lender to Lender (upon which Lender may
conclusively rely without any inquiry into the validity thereof) at least five
(5) Business Days prior to each Monthly Payment Date setting forth (i) the New
Mezzanine Loan Monthly Debt Service Payment payable by New Mezzanine Loan
Borrower on the first Monthly Payment Date occurring after the date such notice
is delivered, (ii) the current New Mezzanine Loan Account, (iii) wire
instructions for such payment, and (iv) whether or not any New Mezzanine Loan
Default has then occurred and is continuing under the New Mezzanine Loan
Documents.
“New Mezzanine Loan Monthly Debt Service Payment” shall mean, as to each Monthly
Payment Date, an amount equal to the scheduled payment of non-default interest
payable by New Mezzanine Loan Borrower on such Monthly Payment Date pursuant to
the terms of the New Mezzanine Loan Documents.
“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“Occupancy Conditions” shall mean the delivery by Borrower to Lender of evidence
reasonably satisfactory to Lender (including an Officer’s Certificate
certifying, without qualification or condition, that the Occupancy Conditions
(except to the extent the same have


17



--------------------------------------------------------------------------------




been waived in writing by Lender) have been satisfied in all material respects)
that (a) all or substantially all of the Material Tenant Lease Space (or, in the
case of a Partial Material Tenant Lease Termination, all or substantially all of
the Material Tenant Lease Terminated Space) is tenanted under one or more
Qualified Leases such that the Combined Debt Service Coverage Ratio (calculated
to take into account in the calculation of Underwritten Net Cash Flow any
adjustments in rents, recoveries and other income and expenses with respect to
the Qualified Lease(s), as determined by Lender) equals or exceeds 1.10:1.00 and
the Debt Service Coverage Ratio (calculated to take into account in the
calculation of Underwritten Net Cash Flow any adjustments in rents, recoveries
and other income and expenses with respect to the Qualified Lease(s), as
determined by Lender) equals or exceeds 1.9455:1.00, in each case, for two (2)
consecutive Calculation Dates, (b) each such Tenant has taken possession of the
entire space demised to such Tenant, (c) all contingencies under all such
Lease(s) to the effectiveness of the Lease(s) have been satisfied, (d) all
leasing commissions payable in connection with any such Lease have been paid and
all tenant improvement obligations or other landlord obligations of an
inducement nature that are associated with initial tenant occupancy have either
been completed or paid in full or, alternatively, sufficient funds (which are
not allocated to the obligations under any other Lease) will be retained in the
Material Tenant Lease Sweep Account for such purposes (the “Unpaid TILC
Obligation Amount”), (e) such Tenant has actually commenced paying full
contractual rent under the applicable Lease and any initial free rent period or
period of partial rent abatements has expired (excluding any free rent periods,
rent abatements and tenant allowances that can be converted to free rent for any
Lease that are, collectively, equal to or less than three (3) months of free
rent and occur after the first calendar year of the applicable Lease) or,
alternatively, sufficient funds (which are not allocated to the obligations
under any other Lease) will be retained in the Material Tenant Lease Sweep
Account to account for all remaining scheduled free rent periods or rent
abatements (the “Remaining Rent Abatement Amount” and, collectively with the
Unpaid TILC Obligation Amount, the “Unpaid Landlord Obligations Amount”) and (f)
the rent commencement date under all such Lease(s) has been set.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.
“Open Prepayment Date” shall mean April 6, 2021.
“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP. Operating Expenses specifically shall
include (i) all expenses incurred in the immediately preceding twelve (12) month
period based on quarterly financial statements delivered to Lender in accordance
with Section 4.10.2 hereof, (ii) all payments required to be made pursuant to
any Operations Agreements, (iii) property management fees in an amount equal to
the greater of 2% of annual Gross Revenues and the management fees actually paid
under the Management Agreements, (iv) parking management fees in an amount equal
to the parking management fees actually paid under the Parking Management
Agreements, (v) administrative, payroll, security and general expenses for the
Property, (vi) the cost of utilities, inventories and fixed asset supplies
consumed in the operation of the Property, (vii) recurring costs and fees of
independent professionals (including, without limitation, legal, accounting,
consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third


18



--------------------------------------------------------------------------------




parties retained to perform services required or permitted hereunder, (viii)
association dues, (ix) computer processing charges, (x) Taxes and Other Charges
(other than income taxes or Other Charges in the nature of income taxes) and
Insurance Premiums and (xi) all underwritten reserves required by Lender
hereunder (without duplication). Notwithstanding the foregoing, Operating
Expenses shall not include (1) depreciation or amortization, (2) income taxes or
Other Charges in the nature of income taxes, (3) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of the Property or in connection
with the recovery of Insurance Proceeds or Awards which are applied to prepay
the Note, (4) Capital Expenditures or Extraordinary Operating Expenses, (5) Debt
Service, (6) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant, and (7) audit and other fees associated with loan requirements of the
Property.
“Operating Income” shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property, including:
(a)    all amounts payable to Borrower by any Person as Gross Revenue and other
amounts under Leases or other agreements relating to the Property;
(b)    business interruption insurance proceeds allocable to the applicable
reporting period; and
(c)    all other amounts which in accordance with GAAP, are included in
Borrower’s annual financial statements as operating income attributable to the
Property.
Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption and/or rental income
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
the Property, (c) any Gross Revenue attributable to a Lease prior to the date in
which the Tenant thereunder has taken possession or in which the actual payment
of rent is required to commence thereunder, (d) any item of income otherwise
included in Operating Income but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(6)” of the definition thereof, (e) security deposits received from Tenants
until forfeited or applied, and (f) any Gross Revenue paid by or on behalf of
any Tenant under a Lease which is the subject of any proceeding or action
relating to its bankruptcy, reorganization or other arrangement pursuant to
federal bankruptcy law or any similar federal or state law or which has been
adjudicated a bankrupt or insolvent unless such Lease has been assumed by the
trustee in such proceeding or action. Operating Income shall be calculated on
the accrual basis of accounting and, except to the extent otherwise provided in
this definition, in accordance with GAAP.
“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of any Individual Property, together with all amendments, modifications or
supplements thereto.


19



--------------------------------------------------------------------------------




“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.
“Other Connection Taxes” shall mean Special Taxes imposed as a result of a
present or former connection between a Co-Lender and the jurisdiction imposing
such tax (other than connections arising from such Co-Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or the Loan Document).
“Other Obligations” shall mean (i) the performance of all obligations of
Borrower contained herein; (ii) the performance of each obligation of Borrower
contained in any other Loan Document; and (ii) the performance of each
obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of this Agreement, the Note or any other Loan Document.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Special Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any Special Taxes that are
Other Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.
“Parking Management Agreement” shall mean, individually, the 350 S. Figueroa
Property Parking Management Agreement and the 555 W. Fifth Property Parking
Management Agreement, and “Parking Management Agreements” shall mean,
collectively, the 350 S. Figueroa Property Parking Management Agreement and the
555 W. Fifth Property Parking Management Agreement.
“Parking Manager” shall mean ABM Onsite Services – West, Inc., a Delaware
corporation, or any other parking manager engaged in accordance with the terms
and conditions of the Loan Documents.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same was restored and amended by Uniting and Strengthening
America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring
Act (USA FREEDOM Act) of 2015 and as the same may be further amended, extended,
replaced or otherwise modified from time to time, and any corresponding
provisions of future laws.


20



--------------------------------------------------------------------------------




“Permitted Budget Variance” means any changes in budget line items (or new
budget line items in the case of clause (i) below) (i) in amounts equal to the
cost of any Emergency Repairs, (ii) to account for increases in Taxes, Insurance
Premiums and utilities expenses and union wage and benefit costs, and (iii) up
to ten percent (10%) of any other line item, provided in no event shall the
aggregate amount of all such changes result in increases exceeding five percent
(5%) of the aggregate amount set forth in the most recent Approved Annual
Budget.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority and are either (a) not yet due or
delinquent or (b) being contested in good faith in accordance with the
requirements of Section 4.6, (iv) any workers’, mechanics’ or other similar
Liens on the Property provided that any such Lien is bonded or discharged within
sixty (60) days after Borrower first receives written notice of such Lien or
which is being contested in good faith in accordance with the requirements of
Section 4.3, (v) zoning restrictions, rights-of-way, easements, encroachments,
building restrictions and other minor defects or similar charges and
encumbrances on the use of the Property, in each case, which do not interfere
with the ordinary conduct of the business of Borrower and that are not incurred
(a) in connection with the borrowing of money or the obtaining of advances or
credit or (b) in a manner which could result in a Material Adverse Effect, and
(v) such other title and survey exceptions as Lender has approved or may approve
in writing in Lender’s sole discretion.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate with total real estate
assets (in name or under management) in excess of $1,000,000,000.00 (exclusive
of the Property) and capital/statutory surplus or shareholder’s equity of at
least $500,000,000.00, (ii) investing through a fund with committed capital of
at least $500,000,000 and (iii) not subject to a bankruptcy proceeding.
“Permitted Leasing Expenses” shall mean, collectively, (i) during a Trigger
Period, any tenant improvements costs, landlord work costs and the grant of free
rent periods in Leases entered into in accordance with the Loan Agreement and
(ii) leasing commissions incurred by Borrower which are (a) in accordance with
any leasing commission fee schedule attached to a Management Agreement (without
giving effect to any amendments thereto unless Lender has approved such
amendment in writing), and/or (b) then customary and market rate commissions
payable to third party brokers as reasonably agreed to by Borrower.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Physical Conditions Report” shall mean that certain Property Condition Report,
prepared by CBRE, Inc. and dated as of June 27, 2016, CBRE Project No:
PC60626406.
“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) one percent (1%) of the unpaid principal balance of
the Note as of the Repayment Date.
“Prepayment Lockout Expiration Date” shall mean September 6, 2017.


21



--------------------------------------------------------------------------------




“Prepayment Notice” shall mean a written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a Monthly Payment Date and shall be no
earlier than twenty (20) days after the date of such Prepayment Notice and no
later than sixty (60) days after the date of such Prepayment Notice and which
notice shall contain the proposed prepayment amount.
“Prior Loan” shall mean that certain loan in the original principal amount of
Four Hundred Fifty Eight Million and No/100 Dollars ($458,000,000.00) made by
Nomura Credit & Capital, Inc. to Borrower pursuant to a certain loan agreement,
dated as of August 7, 2006, between Nomura Credit & Capital, Inc. and Borrower.
“Property” shall mean, collectively, the 350 S. Figueroa Property and the 555 W.
Fifth Property.
"Public Securitization" shall mean a securitization involving a registered
public offering of Securities pursuant to the Securities Act.
“Qualified Equity Holder” shall mean one or more of the following:
(a)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;
(b)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;
(c)    an institution substantially similar to any of the foregoing entities
described in clauses (a) and (b) that satisfies the Eligibility Requirements;
(d)    any entity Controlled by any of the entities described in clauses (a)
through (c) above that satisfies the Eligibility Requirements; or
(e)    an investment fund, limited liability company, limited partnership,
general partnership, or other entity where a Permitted Fund Manager or an entity
that is otherwise a Qualified Equity Holder under clauses (a) through (d) above
and which is investing through a fund with committed capital of at least
$500,000,000.00, acts as the general partner, managing member or fund manager
and at least fifty percent (50%) of the equity interests in such investment
vehicle are owned, directly or indirectly, by one or more entities that are
otherwise Qualified Equity Holders under clauses (a) through (d) above.
“Qualified Lease” shall mean a replacement lease (i) which is written
substantially in accordance with the standard form of Lease which has been
approved by Lender (subject to any commercially reasonable changes made in the
course of negotiations with the applicable Tenant) or is otherwise in form and
substance reasonably acceptable to Lender, (ii) has the greater of (a) a term
that extends at least two (2) years beyond the Stated Maturity Date or (b) an
initial term of at least five (5) years, (iii) either (a) all landlord
obligations with respect to such Qualified Lease


22



--------------------------------------------------------------------------------




that are associated with initial tenant occupancy, including all Approved
Leasing Expenses with respect to such Qualified Lease, have been completed
and/or paid for in full on a lien-free basis and all free rent and/or abatement
periods have expired (excluding any free rent periods, rent abatements and
tenant allowances that can be converted to free rent for any Lease that are,
collectively, equal to or less than three (3) months of free rent and occur
after the first calendar year of the applicable Lease) or (b) in Lender’s
reasonable judgment, sufficient funds have been accumulated in the Material
Tenant Lease Sweep Account to cover all anticipated Approved Leasing Expenses,
free rent periods and/or rent abatement periods with respect to such Qualified
Lease (excluding any free rent periods, rent abatements and tenant allowances
that can be converted to free rent for any Lease that are, collectively, equal
to or less than three (3) months of free rent and occur after the first calendar
year of the applicable Lease), (iv) the Tenant(s) under such Qualified Lease
have accepted possession of such premises, and (v) such Lease is otherwise
entered into in accordance with the terms hereof.
“Qualified Manager” shall mean (i) with respect to Manager (a) a property
management company owned and/or Controlled by a Brookfield Party or (b) an
Unaffiliated Qualified Manager and (ii) with respect to Parking Manager (a) the
Parking Manager in place as of the Closing Date or (b) any Unaffiliated
Qualified Parking Manager.
“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy, insolvency, reorganization, moratorium or other similar
proceeding and (4) has no material outstanding judgments against such proposed
transferee and (y) if the proposed transferee will obtain Control of or obtain a
direct or indirect interest of 10% or more in Borrower as a result of such
proposed transfer, a Credit Check against such proposed transferee that is
reasonably acceptable to Lender.
“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan. The
Ratable Share of each Co-Lender on the date of this Agreement after giving
effect to the funding of the Loan on the Closing Date is set forth on Schedule X
attached hereto and made a part hereof.
“Rating Agencies” shall mean, prior to the Securitization of the Loan, any
nationally-recognized statistical rating organization (e.g. Standard & Poor’s
Ratings Services, Moody’s Investor Service, Inc., Fitch, Inc., DBRS, Inc. or any
successor thereto) which is designated by Lender and, following the
Securitization of the Loan, all of the rating organizations engaged to rate the
Securities issued in connection with the Securitization of the Loan.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.


23



--------------------------------------------------------------------------------




“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Loan” shall mean a loan to an Affiliate of Borrower or Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
“Rents” shall mean all rents, rent equivalents, “additional rent” (i.e.
pass-throughs for operating expenses, real estate tax escalations and/or real
estate tax pass-throughs, payments by Tenants on account of electrical
consumption, porters’ wage escalations, condenser water charges and tap-in fees,
freight elevator and HVAC overtime charges, charges for excessive rubbish
removal and other sundry charges), moneys payable as damages (including payments
by reason of the rejection of a Lease in a bankruptcy proceeding) or in lieu of
rent or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower, Manager, Parking Manager or any of their respective agents or
employees (but specifically excluding any gratuities received by the respective
agents or employees of the Parking Manager) from any and all sources arising
from or attributable to the Property and the Improvements, including all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Property or rendering of services by Borrower, Manager, Parking
Manager or any of their respective agents or employees, and Insurance Proceeds,
if any, from business interruption or other loss of income insurance, but only
to the extent Lender elects to treat such Insurance Proceeds as business or
rental interruption Insurance Proceeds pursuant to Section 5.4(e) hereof.
“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof, as applicable.
“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax
Funds, the Rollover Funds, the Outstanding Rollover Funds, the Free Rent Funds,
the Material Tenant Lease Sweep Funds, the Casualty and Condemnation Funds, Cash
Collateral Funds, the Prepaid Rent Reserve Funds, the WeWork Funds, the Jams and
Latham Lease Funds, the SCGC Lease Funds and the Low Debt Service Period
Threshold Collateral.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to


24



--------------------------------------------------------------------------------




such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender, to the extent required under this Agreement.
“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Underwritten Net Cash Flow of the Property, based on Rents in place
(annualized and including rental income insurance proceeds) and expenses on a
pro forma basis, to (b) an amount equal to twelve (12) times the Monthly Debt
Service Payment Amount.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“SCGC Lease” shall mean, collectively, that certain (i) Amended and Restated
Office Lease, dated May 12, 2010, (ii) The Gas Company Tower Office Lease (Third
Floor), dated October 14, 2010 and (iii) The Gas Company Tower Office Lease
(Twenty-Second Floor), dated April 5, 2013, between 555 W. Fifth Borrower and
Southern California Gas Company, a California corporation, as the same have been
and may be further modified, amended, supplemented and restated from time to
time.
“Senior Note” shall mean, individually and collectively, as the context
requires, Note A-1-S1, Note A-1-S2, Note A-1-S3, Note A-1-C, Note A-2-S and Note
A-2-C.
“Senior Note Interest Rate” shall mean a rate of 3.4727% per annum.
“Senior Note Outstanding Principal Balance” shall mean, as of any date, the
aggregate outstanding principal balance of the Senior Notes.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“State” shall mean the State in which the Property is located.
“Stated Maturity Date” shall mean August 6, 2021.
“Survey” shall mean the surveys of the Property prepared by Diamond West
Incorporated, dated July 8, 2016, DWEI Job Number: 16-1008.
“Swap Rate” shall mean the sum of (i) the Treasury Rate and (ii) the 5-year swap
spread off Reuters Capital Markets 19901.
“Taxes” shall mean (i) all real estate taxes, assessments, water rates or sewer
rents (collectively, “Real Estate Taxes”) and (ii) personal property taxes, in
each case now or hereafter levied or assessed or imposed against the Property or
part thereof, together with all interest and penalties thereon. In no event
shall any PACE Loan be considered a Tax for purposes of this Agreement.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.


25



--------------------------------------------------------------------------------




“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy
issued with respect to the Property and insuring the Lien of the Mortgage.
“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)
“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2015 or any replacement, reauthorization or extension thereof.
“Trigger Period” shall commence upon the occurrence of (i) an Event of Default,
(ii) the commencement of a Low Debt Service Period, (iii) the commencement of a
Material Tenant Lease Sweep Period or (iv) the commencement of a Mezzanine Loan
Trigger Period; and shall end if, (A) with respect to a Trigger Period
continuing pursuant to clause (i), the Event of Default commencing the Trigger
Period has been cured and such cure has been accepted by Lender (and no other
Event of Default is then continuing) or (B) with respect to a Trigger Period
continuing due to clause (ii), the Low Debt Service Period has ended pursuant to
the terms hereof or (C) with respect to a Trigger Period continuing due to
clause (iii), the Material Tenant Lease Sweep Period has ended pursuant to the
terms hereof or (D) with respect to a Trigger Period continuing due to clause
(iv), the Mezzanine Loan Trigger Period has ended pursuant to the terms hereof.
“Trustee” shall mean any trustee holding the Loan in a Securitization.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.
“Unaffiliated Qualified Parking Manager” shall mean a parking manager that is
not an Affiliate of Borrower and that (A) is a reputable, nationally or
regionally recognized management company having at least five (5) years’
experience in the management of parking garages similar to the parking garages
at the Property, (B) at the time of its engagement as parking manager has under
management at least three (3) parking garages located in major metropolitan
markets in the United States containing not less than 3,000 parking stalls in
total (in each case excluding the Property) and (C) is not the subject of a
bankruptcy or similar insolvency proceeding. For purposes hereof, each Person
identified on Schedule XI attached hereto shall be considered an “Unaffiliated
Qualified Parking Manager”.
“Unaffiliated Qualified Manager” shall mean a property manager of the Property
that is not an Affiliate of Borrower and that (A) is a reputable, nationally or
regionally recognized management company having at least five (5) years’
experience in the management of similar Class “A” office properties, (B) at the
time of its engagement as property manager has under management leasable square
footage of the same property type as the Property located in major


26



--------------------------------------------------------------------------------




metropolitan markets in the United States equal to or greater than 5,000,000
leasable square feet of office space (excluding the Property) and (C) is not the
subject of a bankruptcy or similar insolvency proceeding.
“Underwritten Net Cash Flow” shall mean, for the twelve month period ending at
the end any calendar quarter for which Underwritten Net Cash Flow is determined
(or such other date for which Underwritten Net Cash Flow is determined) the
excess of: (a) the sum of: (i) actual base rents, monthly recoveries and
percentage rents received by Borrower for such twelve (12) month period for
which Underwritten Net Cash Flow is calculated under bona fide Leases at the
Property with Tenants in occupancy, open for business and paying full, unabated
rent as of the date of such calculation, which for the purposes hereof shall
include any “Free Rent Amount” set forth on Schedule IX and released pursuant to
Section 6.8.2 hereof relating to such period for which it is released; plus (ii)
pro forma base rents for Leases at the Property entered into as of the end of
such calendar quarter if the Tenant under each such Lease has taken possession
of its premises (i.e., if all of the premises demised to such Tenant under the
Lease has been turned over to such Tenant in order for such Tenant to complete
any tenant improvements to be completed by such Tenant under the Lease and such
Tenant has accepted the premises), twelve (12) months or less of rent abatements
remain outstanding under such Lease, and all tenant improvements and leasing
commissions and any other Borrower or other obligations which are conditions to
the commencement of such Lease have been satisfied or reserved with Lender
(provided, that if more than nine (9) months of rent abatements remain
outstanding under any such Lease, then the pro forma base rents for such Lease
shall be equal to the product of the pro forma base rents for such Lease
multiplied by a percentage equal to nine (9) divided by the total number of
months of rent abatements remaining outstanding under such Lease) (without
duplication of rent for the space under such Leases which may have been included
in clause (i) above); plus (iii) actual net cash flow receipts received by
Borrower from other sources at the Property during such twelve (12) month period
for which Underwritten Net Cash Flow is calculated to the extent such receipts
are recurring in nature and properly included as Operating Income for such
twelve month calculation period; over (b) for the twelve (12) month period for
which Underwritten Net Cash Flow is calculated, Operating Expenses over such
twelve months, in each case adjusted to reflect Lender’s determination of: (i) a
vacancy factor equal to the greatest of (A) the market vacancy rate (as
determined by Lender in its reasonable discretion) for similar properties in the
commercial business district or market area in which the Property is located,
(B) the actual vacancy rate at the Property, and (C) 5% of the rentable area of
the Property; (ii) subtraction of (A) an imputed capital improvement requirement
amount equal to $0.20 per rentable square foot at the Property per annum
(regardless of whether a reserve therefor is required hereunder or the amount of
such reserve), and (B) an imputed tenant improvement and leasing commission
requirement amount equal to $1.50 per rentable square foot at the Property per
annum (regardless of whether a reserve therefor is required hereunder or the
amount of such reserve); and (iii) exclusion of (A) amounts representing
non-recurring items, (B) except to the extent included pursuant to clause
(a)(ii) above, amounts received from Tenants not paying full, unabated rent, (C)
from Tenants affiliated with Borrower or Guarantor, unless (1) the applicable
Leases with affiliates of Borrower or Guarantor are at (or below) market terms
and (2) the Tenant thereunder is actually in possession of the space and
utilizing the space for the operation of such Tenant’s business, (D) from
Tenants in default or in bankruptcy and (E) from Tenants under month-to-month
Leases or Leases where the term is about to expire within thirty (30) days from
the date Underwritten Net Cash Flow is determined (unless an extension of such
Lease or a


27



--------------------------------------------------------------------------------




new Lease has been executed). Lender’s calculation of Underwritten Net Cash Flow
shall be final absent manifest error.
“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.
“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Open Prepayment Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.
Section 1.2    Index of Other Definitions. the following terms are defined in
the sections or Loan Documents as indicated below:
“350 S. Figueroa Borrower” – Introductory Paragraph
“350 S. Figueroa Property Building” – 3.1.44
“555 W. Fifth Borrower” – Introductory Paragraph
“Acceptable Blanket Policy” – 5.1.1(h)
“Accounts” - 6.1
“Act” - Schedule V
“Agreement” - Introductory Paragraph
“Approved Annual Budget” - 4.10.5
“Approved Extraordinary Operating Expense” - 4.10.6
“Approved Monthly BI Expenses” - 5.4(e)
“Available Cash” - 6.13.1
“Borrower” - Introductory Paragraph
“Borrower’s Recourse Liabilities” - 10.20
“Brookfield Party” - 7.2(h)(iv)
“Capital Expenditure Account” - 6.5.1
“Capital Expenditure Funds” - 6.5.1
“Cash Collateral Account” - 6.10
“Cash Collateral Funds” - 6.10
“Cash Management Accounts” - 6.15
“Casualty” - 5.2
“Casualty and Condemnation Account” - 6.9
“Casualty and Condemnation Funds” - 6.9
“Casualty Consultant” - 5.4(b)(iii)
“Casualty Retainage” - 5.4(b)(iv)
“Cause” - Schedule V
“Clearing Account” - 6.1
“Clearing Bank” - 6.1
“Co-Lender” – Introductory Paragraph
“Committee” - Schedule V
“Condemnation Proceeds” - 5.4(b)
“Current Mezzanine Loan Agreement” – 1.1 (Definition of Current Mezzanine Loan
Documents)
“Current Mezzanine Note” – 1.1 (Definition of Current Mezzanine Loan Documents)


28



--------------------------------------------------------------------------------




“Disclosure Document” - 8.2(a)
“Easements” - 3.1.12
“Election Notice” – 2.4.3
“Embargoed Person” - 4.34(b)
“Equipment” - Mortgage
“ERISA” - 4.33(a)
“Event of Default” - 9.1
“Excess Management Fees” – 4.16.1
“Exchange Act” - 8.2(a)
“Exchange Act Filing” - 8.1(d)
“Extraordinary Operating Expense” - 4.10.6
“Free Rent Account” - 6.8.1
“Free Rent Funds” - 6.8.1
“Government Lists” – 3.1.42
“Improvements” - Mortgage
“Indemnified Liabilities” - 4.32
“Independent Director” - Schedule V
“Independent Manager” - Schedule V
“Individual Borrower” - Introductory Paragraph
“Initial Interest Period” - 2.3.1
“Insurance Account” - 6.4.1
“Insurance Funds” - 6.4.1
“Insurance Premiums” - 5.1.2
“Insurance Proceeds” - 5.4(b)
“Intercreditor Agreement” – 10.30
“Interest Period” - 2.3.2
“Issuer” - 8.2(b)
“Jams and Latham Lease Account” - 6.17.1
“Jams and Latham Lease Deposit” - 6.17.1
“Jams and Latham Lease Funds” - 6.17.1
“Lease Termination Payments” – 6.6.1
“Lender” - Introductory Paragraph
“Lender Group” - 8.2(b)
“Liabilities” - 8.2(b)
“Licenses” - 3.1.18
“Liquidated Damages Amount” - 2.4.5(b)
“Low Debt Service Period Threshold Collateral” – 6.14
“Low Debt Service Period Threshold Collateral Account” – 6.14
“Low Debt Service Period Threshold Letter of Credit” – 6.14
“Material Tenant Lease Sweep Account” – 6.11
“Material Tenant Lease Sweep Funds” – 6.11
“Monthly Debt Service Payment Amount” - 2.3.1
“Nationally Recognized Service Company” - Schedule V
“Net Proceeds” - 5.4(b)
“Net Proceeds Deficiency” - 5.4(b)(vi)
“New Mezzanine Loan” - 8.3.2
“New Mezzanine Loan Borrower” - 8.3.2
“Note” - 2.1.3


29



--------------------------------------------------------------------------------




“Note A-1-C” – 2.1.3
“Note A-2-C” – 2.1.3
“Note A-1-S1” – 2.1.3
“Note A-1-S2” – 2.1.3
“Note A-1-S3” – 2.1.3
“Note A-2-S” – 2.1.3
“Note B-1” – 2.1.3
“Note B-2” – 2.1.3
“Notice” - 10.6
“OFAC” - 3.1.42
“Outstanding Rollover Account” - 6.7.1
“Outstanding Rollover Funds” - 6.7.1
“Patriot Act Offense” – 3.1.42
“Permitted Indebtedness” - 4.22
“Permitted Investments” - Cash Management Agreement
“Permitted Transfer” - 7.2
“Personal Property” - Mortgage
“Policies” - 5.1.1(b)
“Pre-approved Budget Items” – 4.10.5(a)
“Prepaid Rent Reserve Account” – 6.12
“Prepaid Rent Reserve Deposit” – 6.12
“Prepaid Rent Reserve Funds” – 6.12
“Real Estate Taxes” – 1.1 (Definition of Taxes)
“Register” - 10.26(c)
“Remaining Rent Abatement Amount” – 1.1 (Definition of Occupancy Conditions)
“Required Repairs” - 4.36
“Review Waiver” - 10.2(b)
“Reviewed Sections” - 8.2(b)
“Rollover Account” - 6.6.1
“Rollover Funds” - 6.6.1
“SCGC Lease Account” - 6.17.1
“SCGC Lease Deposit” - 6.17.1
“SCGC Lease Funds” - 6.17.1
“Secondary Market Transaction” - 8.1(a)
“Securities” - 8.1(a)
“Securities Act - 8.2(a)
“Securitization” - 8.1(a)
“Servicer” - 10.22(a)
“Servicing Agreement” - 10.22(a)
“Sole Member” - Schedule V
“Special Member” - Schedule V
“Special Purpose Bankruptcy Remote Entity” - Schedule V
“Special Taxes” - 10.25
“Springing Recourse Event” - 10.20
“Tax Account” - 6.3.1
“Tax Funds” - 6.3.1
“Transfer” - 4.2


30



--------------------------------------------------------------------------------




“Transfer and Assumption” - 7.1
“Transferee Borrower” - 7.1
“Underwriter Group” - 8.2(b)
“Unpaid Landlord Obligations Amount” – 1.1 (Definition of Occupancy Conditions)
“Unpaid TILC Obligation Amount” – 1.1 (Definition of Occupancy Conditions)
“Updated Information” - 8.1(b)(i)
“WeWork” – 6.2.1
“WeWork Confirmation” – 6.2.2
“WeWork Funds” – 6.2.1
“WeWork Lease” – 6.2.1
“Write-Down and Conversion Powers” – 10.27


Section 1.3    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.
ARTICLE 2

THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note. The Loan shall be evidenced by (i) that certain Promissory
Note A-1-C of even date herewith, in the stated principal amount of Forty
Million and No/100 Dollars ($40,000,000.00) executed by Borrower and payable to
Deutsche Bank (as the same may hereafter be amended, supplemented, restated,
increased, extended or consolidated from time to time, “Note A-1-C”), (ii) that
certain Promissory Note A-2-C of even date herewith, in the stated principal
amount of Fifteen Million and No/100 Dollars ($15,000,000.00) executed by
Borrower and payable to Barclays (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-2-C”), (iii) that certain Promissory Note A-1-S1 of even date herewith,
in the stated principal amount of Twenty-Five Million and No/100 Dollars
($25,000,000.00) executed by Borrower and payable to Deutsche Bank (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-1-S1”), (iv) that certain Promissory
Note A-1-S2 of even date herewith, in the stated principal amount of Twenty-Five
Million and No/100 Dollars ($25,000,000.00) executed by Borrower and payable to
Deutsche Bank (as the same may


31



--------------------------------------------------------------------------------




hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-1-S2”), (v) that certain Promissory Note
A-1-S3 of even date herewith, in the stated principal amount of Twenty-Five
Million Two Hundred Thousand and No/100 Dollars ($25,200,000.00) executed by
Borrower and payable to Deutsche Bank (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-1-S3”), (vi) that certain Promissory Note A-2-S of even date herewith,
in the stated principal amount of Thirteen Million Eight Hundred Thousand and
No/100 Dollars ($13,800,000.00) executed by Borrower and payable to Barclays (as
the same may hereafter be amended, supplemented, restated, increased, extended
or consolidated from time to time, “Note A-2-S”), (vii) that certain Promissory
Note B-1 of even date herewith, in the stated principal amount of One Hundred
Forty Million and No/100 Dollars ($140,000,000.00) executed by Borrower and
payable to Deutsche Bank (as the same may hereafter be amended, supplemented,
restated, increased, extended or consolidated from time to time, “Note B-1”) and
(viii) that certain Promissory Note B-2 of even date herewith, in the stated
principal amount of Thirty-Five Million and No/100 Dollars ($35,000,000.00)
executed by Borrower and payable to Barclays (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, “Note B-2”; and together with the Note A-1-C, Note A-2-C, Note A-1-S1,
Note A-1-S2, Note A-1-S3, Note A-2-S and Note B-1, collectively, the “Note”) and
shall be repaid in accordance with the terms of this Agreement, the Note and the
other Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan (together with
the proceeds of the Current Mezzanine Loan) to (i)  pay and discharge any
existing loans relating to the Property, (ii) pay all past-due Taxes, Insurance
Premiums and Other Charges, if any, in respect of the Property, (iii) make
initial deposits of the Reserve Funds, (iv) pay costs and expenses incurred in
connection with the closing of the Loan (and the Current Mezzanine Loan), and
(v) to the extent any proceeds remain after satisfying clauses (i) through
(iv) above, for such lawful purpose as Borrower shall designate, including,
without limitation, distributing proceeds to its direct or indirect equity
holders.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. Interest on the Outstanding Principal Balance shall
accrue throughout the Term at the Interest Rate.
2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by applicable law, overdue interest in respect of
the Debt, shall accrue interest at the Default Rate, from the date of such Event
of Default. Interest at the Default Rate shall be paid immediately upon demand,
which demand may be made as frequently as Lender shall elect.
2.2.3    Interest Calculation. Interest on the outstanding principal balance of
each Senior Note and each Junior Note shall be calculated by multiplying (A) the
actual number of days elapsed in the period for which the calculation is being
made by (B) a daily rate based on a three hundred sixty (360) day year (that is,
the Interest Rate or the Default Rate, as then applicable, expressed as an
annual rate divided by 360) by (C) the outstanding principal balance of such
Senior Note or Junior Note, as applicable. The accrual period for calculating
interest due on each Monthly Payment Date shall be the Interest Period
immediately prior to such Monthly Payment Date.


32



--------------------------------------------------------------------------------




2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal (without premium or penalty) and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
Section 2.3    Loan Payments.
2.3.1    Payments. On the date hereof, Borrower shall pay to Lender an amount
equal to interest on the unpaid Outstanding Principal Balance from the Closing
Date up to and including August 5, 2016 (the “Initial Interest Period”). On
September 6, 2016 and each Monthly Payment Date thereafter during the Term,
Borrower shall make a payment of interest on the Senior Note Outstanding
Principal Balance accrued at the Senior Note Interest Rate during the Interest
Period immediately preceding such Monthly Payment Date and a payment of interest
on the Junior Note Outstanding Principal Balance accrued at the Junior Note
Interest Rate during the Interest Period immediately preceding such Monthly
Payment Date (collectively, “Monthly Debt Service Payment Amount”), which
payments shall be applied first to accrued and unpaid interest and the balance
to the Outstanding Principal Balance. So long as no Event of Default has
occurred and is then continuing, the payment of each Monthly Debt Service
Payment Amount shall be applied, first, on a pro rata and pari passu basis based
on the relative principal balance of each Senior Note, to accrued and unpaid
interest on each Senior Note, second, on a pro rata and pari passu basis based
on the relative principal balance of each Junior Note, to accrued and unpaid
interest on the Junior Note, third, on a pro rata and pari passu basis based on
the relative principal balance of each Senior Note, to each Senior Note until
paid in full and fourth, on a pro rata and pari passu basis based on the
relative principal balance of each Junior Note, to each Junior Note until paid
in full. Any payment of the Monthly Debt Service Payment Amount received during
the continuance of an Event of Default shall be applied to the Debt in such
order and priority as may be determined by Lender. In addition to the foregoing,
Borrower shall pay to Lender all amounts required in respect of Reserve Funds as
set forth in Article 6 hereof.
2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
sixth (6th) day of each calendar month during the Term and shall end on and
include the fifth (5th) day of the next occurring calendar month. Lender shall
have the right from time to time, in its sole discretion, upon not less than ten
(10) days prior written notice to Borrower, to change the Monthly Payment Date
to a different calendar day and, if requested by Lender, Borrower shall promptly
execute an amendment to this Agreement to evidence such change; provided,
however, that if


33



--------------------------------------------------------------------------------




Lender shall have elected to change the Monthly Payment Date as aforesaid,
Lender shall adjust the Interest Period accordingly. With respect to payments of
principal due on the Maturity Date, interest shall be payable at the Interest
Rate or the Default Rate, as the case may be, through and including the day
immediately preceding such Maturity Date.
2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
three percent (3%) of such unpaid sum or the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Mortgage
and the other Loan Documents to the extent permitted by law.
2.3.5    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4    Prepayments.
2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.
2.4.2    Voluntary Prepayments. Borrower shall have the right, only on a
Business Day, on or after the Prepayment Lockout Expiration Date to prepay the
Outstanding Principal Balance in whole or in part, upon satisfaction of the
following conditions:
(a)    Borrower shall deliver to Lender a Prepayment Notice (which Prepayment
Notice may be revoked by Borrower no later than one (1) Business Day prior to
the proposed prepayment date, provided that Borrower pays all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses));


34



--------------------------------------------------------------------------------




(b)    Borrower shall comply with the provisions set forth in Section 2.4.8;
(c)    Prepayments of principal on the Loan pursuant to this Section 2.4.2 shall
be applied (x) first, on a pro rata and pari passu basis based on the relative
principal balance of each Senior Note, to each Senior Note until paid in full
and (y) second, on a pro rata and pari passu basis based on the relative
principal balance of each Junior Note, to each Junior Note until paid in full;
and
(d)    For a repayment of the Loan in full, all prepayment payoff statements
shall reflect credit for escrows and reserves held by Lender, provided that
Borrower agrees to the application of such escrows and reserves against the
payoff.
2.4.3    Open Prepayment. Notwithstanding anything to the contrary contained
herein, provided no Event of Default shall have occurred and is continuing and
provided that Borrower shall deliver to Lender a Prepayment Notice, Borrower may
prepay all or a portion of the principal balance of the Note and any other
amounts outstanding under the Note, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Note
to, but not including, the next Monthly Payment Date. Notwithstanding the
foregoing, so long as no Event of Default is continuing, in the event that Net
Proceeds exceed thirty percent (30%) of the original principal balance of the
Loan, Lender makes a prepayment of the Loan with all such Net Proceeds pursuant
to Section 2.4.4 (other than a prepayment resulting from the application of any
excess Net Proceeds after completion of Restoration) then Borrower may, at
Borrower's option, prepay all, but not less than all of the Loan without the
payment of any Prepayment Fee or penalty, subject to the following conditions
and limitations: (a) from and after the date that Lender notifies Borrower that
it is electing not to make Net Proceeds available for Restoration (the “Election
Notice”), Borrower shall have until the later of (i) thirty (30) days after the
Election Notice and (ii) ninety (90) days after the occurrence of the Casualty,
to notify Lender that Borrower is electing to prepay the Loan in full, (b)
Borrower in fact prepays the Loan in full on a Monthly Payment Date or before
the later of (i) one hundred twenty (120) days after Lender gives the Election
Notice and (ii) the date which is one hundred eighty (180) days after the
occurrence of the Casualty and (c) if such prepayment is not made on a Monthly
Payment Date, Borrower shall also pay interest that would have accrued on the
principal balance of the Note to, but not including, the next Monthly Payment
Date.
2.4.4    Mandatory Prepayments. If Lender is not obligated to make Net Proceeds
available to Borrower for Restoration, on the next occurring Monthly Payment
Date following the date on which (a) Lender actually receives any Net Proceeds,
and (b) Lender has determined that such Net Proceeds shall be applied against
the Debt, Lender may, in its sole discretion, apply Net Proceeds as a prepayment
of, the Debt in an amount equal to one hundred percent (100%) of such Net
Proceeds. Except during the continuance of an Event of Default, such Net
Proceeds shall be applied by Lender as follows in the following order of
priority: First, to all amounts (other than principal and interest) then due and
payable under the Loan Documents, including any costs and expenses of Lender in
connection with such prepayment); Second; accrued and unpaid interest at the
Interest Rate; and Third, to principal. Notwithstanding anything herein to the
contrary, so long as no Event of Default has occurred and is continuing, no
Prepayment Fee or any other prepayment premium, penalty or fee shall be due in
connection


35



--------------------------------------------------------------------------------




with any prepayment made pursuant to this Section 2.4.4. So long as no Event of
Default has occurred and is continuing, any principal prepayment under this
Section 2.4.4 shall be applied (x) first, on a pro rata and pari passu basis
based on the relative principal balance of each Senior Note, to each Senior Note
until paid in full and (y) second, on a pro rata and pari passu basis based on
the relative principal balance of each Junior Note, to each Junior Note until
paid in full.
2.4.5    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower or is otherwise recovered by Lender
(including through application of any Reserve Funds), such tender or recovery
shall be deemed to be a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.4.1 hereof, and Borrower
shall pay, as part of the Debt, all of: (i) all accrued interest at the Interest
Rate and, if such tender and acceptance is not made on a Monthly Payment Date,
interest that would have accrued on the Debt to, but not including, the next
Monthly Payment Date, (ii) an amount equal to the Prepayment Fee, if prior to
the Open Prepayment Date, and (iii) in the event the payment occurs on or prior
to the Prepayment Lockout Expiration Date, the Liquidated Damages Amount in
accordance with Section 2.4.5(b) below.
(b)    IF FOLLOWING THE ACCELERATION OF THE LOAN BY LENDER AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, ALL OR ANY PART OF THE LOAN IS REPAID ON OR PRIOR TO THE
PREPAYMENT LOCKOUT EXPIRATION DATE, THEN BORROWER SHALL PAY TO LENDER, AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND IN ADDITION TO ANY AND ALL OTHER
SUMS AND FEES PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AN
AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE PRINCIPAL AMOUNT BEING REPAID (THE
“LIQUIDATED DAMAGES AMOUNT”).
2.4.6    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents,
release the Lien of the Mortgage. Borrower shall pay all costs, taxes and
expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees.
2.4.7    Mezzanine Loans. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, in no event shall Borrower permit
any Mezzanine Loan Borrower or any other Person to prepay (which shall include,
without limitation, any prepayment in connection with any acceleration of any
Mezzanine Loan) any Mezzanine Loan, in whole or in part, unless (i) (a) there is
no Event of Default and the Debt is being proportionately prepaid
contemporaneously in accordance with the applicable terms and conditions of this
Agreement, or (b) the Debt has been previously prepaid in full in accordance
with the applicable terms and conditions of this Agreement, and (ii) if a
Trigger Period exists, the prepayment will cure the Trigger Period.
2.4.8    Prepayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender all unpaid interest on the portion of the
Outstanding Principal


36



--------------------------------------------------------------------------------




Balance prepaid plus, if the Repayment Date is not a Monthly Payment Date, all
interest accruing for the full Interest Period in which the Repayment Date
falls.
(b)    On the Repayment Date, Borrower shall pay to Lender (i) the Prepayment
Fee (if such payment is made prior to the Open Prepayment Date) and (ii) all
other sums, then due under the Note, this Agreement, the Mortgage, and the other
Loan Documents.
(c)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the repayment or prepayment (including without limitation,
any costs and expenses associated with a release of the Lien of the Mortgage as
set forth in Section 2.4.6 above and reasonable attorneys’ fees and expenses).
ARTICLE 3

REPRESENTATIONS AND WARRANTIES
Section 3.1    Borrower Representations. Each Individual Borrower represents and
warrants that, except to the extent (if any) disclosed on Schedule IV hereto
with reference to a specific subsection of this Section 3.1:
3.1.1    Organization; Special Purpose. Each Individual Borrower is duly
organized, validly existing and in good standing with full power and authority
to own its assets and conduct its business, and is duly qualified and in good
standing in the jurisdiction in which the Property is located and in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and each Individual Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the other Loan Documents by it, and has the power and
authority to execute, deliver and perform under this Agreement, the other Loan
Documents and all the transactions contemplated hereby. Each Individual Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged. Each Individual Borrower is a Special
Purpose Bankruptcy Remote Entity.
3.1.2    Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by each Individual Borrower and constitute a
legal, valid and binding obligation of each Individual Borrower, enforceable
against each Individual Borrower in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
3.1.3    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by each Individual Borrower and the performance of its
Obligations hereunder and thereunder will not conflict with any provision of any
law or regulation to which each Individual Borrower is subject, or conflict
with, result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any of each Individual Borrower’s organizational
documents or any agreement or instrument to which Borrower is a party or by
which it is bound, or any order or decree applicable to any Individual Borrower,
or result in the creation or imposition of any Lien on any of any Individual
Borrower’s assets or property (other than pursuant to the Loan Documents).


37



--------------------------------------------------------------------------------




3.1.4    Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower’s knowledge, threatened against any
Individual Borrower, Guarantor, the Manager or any Individual Property in any
court or by or before any other Governmental Authority which, if adversely
determined, is reasonably expected to result in a Material Adverse Effect with
respect to any such parties.
3.1.5    Agreements. No Individual Borrower is a party to any agreement or
instrument or subject to any restriction which is reasonably expected to result
in a Material Adverse Effect. No Individual Borrower is in default with respect
to any order or decree of any court or any order, regulation or demand of any
Governmental Authority, which default is reasonably expected to result in a
Material Adverse Effect. No Individual Borrower is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or the Property is
bound which is reasonably expected to result in a Material Adverse Effect. No
Individual Borrower has any material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any Individual Borrower is a party or by which
any Individual Borrower or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation, management,
leasing and improvement of the Property (including, without limitation, pursuant
to the four (4) Management Agreements), (b) obligations under the Loan Documents
and (c) obligations, covenants or conditions contained in any Permitted
Encumbrance, the Leases and any Major Contract.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by each Individual Borrower of, or compliance by each Individual Borrower with,
this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby, other than those which have been obtained by
Borrower.
3.1.7    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, first priority,
perfected Lien on each Individual Borrower’s interest in the Property, subject
only to Permitted Encumbrances, and (ii) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to the
Permitted Encumbrances. To Borrower’s knowledge, there are no mechanics’,
materialman’s or other similar Liens or claims which have been filed for work,
labor or materials affecting any Individual Property which are or may be Liens
prior to, or equal or coordinate with, the Lien of the Mortgage. None of the
Permitted Encumbrances, individually or in the aggregate, (a) materially
interfere with the benefits of the security intended to be provided by the
Mortgage and this Agreement, (b) materially and adversely affect the value of
any Individual Property, (c) impair the use or operations of any Individual
Property (as currently used), or (d) impair Borrower’s ability to pay its
Obligations in a timely manner.
3.1.8    ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) no Individual Borrower nor any Commonly Controlled Entity sponsors is
obligated to contribute to, and no Individual Borrower nor any Commonly
Controlled Entity is itself, an “employee benefit


38



--------------------------------------------------------------------------------




plan,” as defined in Section 3(3) of ERISA, (ii) none of the assets of any
Individual Borrower constitutes or will constitute “plan assets” within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA,
(iii) no Individual Borrower is or will be a “governmental plan” within the
meaning of Section 3(32) of ERISA, and (iv) no Individual Borrower nor any
transaction by or with any Individual Borrower is or will be subject to state
statutes regulating investment of, or fiduciary obligations with respect to,
governmental plans. As of the date hereof, no Individual Borrower, nor any
member of a “controlled group of corporations” (within the meaning of Section
414 of the Code) maintains, sponsors or contributes to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37) of ERISA).
3.1.9    Compliance. Each Individual Borrower and the Property (including, but
not limited to the Improvements) and the use thereof comply in all material
respects with all applicable Legal Requirements, including parking, building and
zoning and land use laws, ordinances, regulations and codes. No Individual
Borrower has committed any act which may give any Governmental Authority the
right to cause any Individual Borrower to forfeit its interest in the Property
or any part thereof or any monies paid in performance of Borrower’s Obligations
under any of the Loan Documents. The Property is used exclusively as an office
building and other appurtenant and related uses. No legal proceedings are
pending or, to the knowledge of Borrower, threatened with respect to the zoning
of the Property. Neither the zoning nor any other right to construct, use or
operate the Property is in any way dependent upon or related to any property
other than the Property. The use being made of the Property is in conformity
with the certificate of occupancy issued for the Property and all other
restrictions, covenants and conditions affecting the Property.
3.1.10    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been prepared by or on
behalf of any Individual Borrower, Guarantor and their Affiliates and delivered
to Lender in connection with the Loan (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of the
Property as of the date of such reports in all material respects, and (iii) have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. No Individual Borrower has any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or any Individual Borrower or the
Property or any Individual Property from that set forth in said financial
statements.
3.1.11    Condemnation. No Condemnation or other proceeding has been commenced
or, to Borrower’s knowledge, is threatened with respect to all or any portion of
any Individual Property or for the relocation of roadways providing access to
such Individual Property.
3.1.12    Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained
and are in full force and effect without default thereunder. Each Individual
Property has rights of access to public ways and is served by water, sewer,
sanitary


39



--------------------------------------------------------------------------------




sewer and storm drain facilities adequate to service such Individual Property
for its intended uses.
3.1.13    Separate Lots. Each Individual Property is comprised of one (1) or
more parcels which constitute separate tax lots and do not constitute a portion
of any other tax lot not a part of such Individual Property.
3.1.14    Assessments. To Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property. To Borrower’s knowledge, there are not any contemplated
improvements to any Individual Property that may result in such special or other
assessments.
3.1.15    Enforceability. The Loan Documents are not subject to any right of
rescission, set‑off, counterclaim or defense by Borrower, any Individual
Borrower or Guarantor including the defense of usury, nor would the operation of
any of the terms of the Loan Documents, or the exercise of any right thereunder,
render the Loan Documents unenforceable, and no Individual Borrower nor
Guarantor has asserted any right of rescission, set‑off, counterclaim or defense
with respect thereto.
3.1.16    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases.
No Person other than Lender has any interest in or assignment of the Leases or
any portion of the Rents due and payable or to become due and payable
thereunder.
3.1.17    Insurance. Borrower has obtained and has delivered to Lender
certificates of the Policies, with all premiums prepaid thereunder, reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. To Borrower’s knowledge, no Person, including any Individual
Borrower, has done, by act or omission, anything which would impair the coverage
of any of the Policies.
3.1.18    Licenses. All necessary certificates of occupancy for the current use
of each Individual Property, and all other certifications, permits, licenses and
approvals required of any Individual Borrower for the legal use, occupancy and
operation of each Individual Property as an office building and/or parking
garage (collectively, the “Licenses”) have been obtained and are in full force
and effect unless such failure to obtain is not reasonably expected to result in
a Material Adverse Effect. Borrower shall keep and maintain all Licenses
necessary for (i) the operation of the 555 W. Fifth Property as an office
building with an ancillary parking garage and (ii) the operation of the 350 S.
Figueroa Property as a parking garage.
3.1.19    Flood Zone. None of the Improvements on any Individual Property are
located in an area identified by the Federal Emergency Management Agency as a
special flood hazard area, or, if so located the flood insurance required
pursuant to Section 5.1.1(a) hereof is in full force and effect with respect to
such Individual Property.
3.1.20    Physical Condition. To Borrower’s knowledge, except as may be
expressly set forth in the Physical Conditions Report, each Individual Property,
including all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping and all structural components, are in good condition, order and
repair in


40



--------------------------------------------------------------------------------




all material respects, normal wear and tear excepted; there exists no structural
or other material defects or damages in any Individual Property, whether latent
or otherwise, that are reasonably expected to result in a Material Adverse
Effect, and no Individual Borrower has received notice from any insurance
company or bonding company of any defects or inadequacies in any Individual
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
any termination or threatened termination of any policy of insurance or bond.
3.1.21    Boundaries. All of the Improvements which were included in determining
the appraised value of each Individual Property lie wholly within the boundaries
and building restriction lines of such Individual Property, and no improvements
on adjoining properties encroach upon any Individual Property, and no easements
or other encumbrances affecting any Individual Property encroach upon any of the
Improvements, so as to affect the value or marketability of such Individual
Property, except those which are set forth on the Survey.
3.1.22    Leases. The rent roll attached hereto as Schedule I is true, complete
and correct in all material respects (except certain Tenant names on Schedule I
may be d/b/a’s) and the Property is not subject to any Leases other than the
Leases described in Schedule I. Borrower is the owner and lessor of landlord’s
interest in the Leases. No Person has any possessory interest in any Individual
Property or right to occupy the same except under and pursuant to the provisions
of the Leases. Except as disclosed on Schedule I or in the estoppel certificates
delivered to Lender, the Leases identified on Schedule I are in full force and
effect and there are no material defaults thereunder by Borrower, or to the
knowledge of Borrower, any Tenant, and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. The copies of the Leases delivered to Lender are true and complete
in all material respects, and, to Borrower’s knowledge, there are no oral
agreements with respect thereto. No Rent (including security deposits) has been
paid more than one (1) month in advance of its due date. Except as expressly set
for on Schedule I (a) all work to be performed by Borrower under each Lease has
been performed as required and has been accepted by the applicable Tenant, (b)
any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower to any Tenant
has already been received by such Tenant, and (c) the Tenants under the Leases
have accepted possession of and are in occupancy of all of their respective
demised Property (provided, that Tenants such as WeWork Companies Inc. and
Regus, that rent space to third parties, shall be deemed to be in occupancy if
such Tenants are in possession of the demised premises and the demised space is
available to rent to such third parties) and have commenced the payment of full,
unabated rent under the Leases. Borrower has delivered to Lender a true, correct
and complete list of all security deposits made by Tenants at any Individual
Property which have not been applied (including accrued interest thereon), all
of which are held by Borrower in accordance with the terms of the applicable
Lease and applicable Legal Requirements. Each Tenant under a Major Lease is free
from bankruptcy or reorganization proceedings. No Tenant under any Lease (or any
sublease) is an Affiliate of Borrower (other than with respect to the Lease with
the Manager). Except as disclosed on Schedule I, the Tenants under the Leases
are open for business and paying full, unabated rent. There are no brokerage
fees or commissions due and payable in connection with the leasing of space at
the Property, except as has been previously disclosed to Lender in writing or as
disclosed on Schedule I. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein by
Borrower (or by any predecessor-in-interest which is binding on Borrower) which
is still in


41



--------------------------------------------------------------------------------




effect. To Borrower’s knowledge, no Tenant listed on Schedule I has assigned its
Lease or sublet all or any portion of the premises demised thereby. No Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part.
3.1.23    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under applicable Legal Requirements in connection with the transfer of the
Property to Borrower have been paid or are being paid simultaneously herewith.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including the Mortgage, have been paid
or are being paid simultaneously herewith. All Taxes due and owing in respect of
the Property have been paid, or an escrow of funds in an amount sufficient to
cover such payments has been established hereunder or are insured against by the
Title Insurance Policy.
3.1.24    Tax Filings. To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal and material state,
commonwealth, district and local tax returns required to be filed and has paid
all federal, state, commonwealth, district and local taxes, charges and
assessments due and payable by Borrower. Borrower’s tax returns (if any)
properly reflect the income and taxes of Borrower for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable Governmental Authority upon audit.
3.1.25    No Fraudulent Transfer. Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) received reasonably equivalent value in exchange
for its Obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is, and immediately following the making of
the Loan, will be, greater than Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of the obligations of Borrower). No petition in
bankruptcy has been filed against Borrower, any Individual Borrower or Guarantor
(or any of their respective Affiliates that own direct or indirect beneficial
interests in the Property) and none of such Persons has ever made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. No Individual Borrower nor any of its Affiliates that own
direct or indirect beneficial interests in the Property are contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of any Individual
Borrower’s assets or properties, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.


42



--------------------------------------------------------------------------------




3.1.26    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.27    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof.
3.1.28    Organizational Status. 555 W. 5th Borrower’s exact legal name is:
MAGUIRE PROPERTIES–555 W. FIFTH, LLC, and 350 S. Figueroa Borrower’s exact legal
name is: MAGUIRE PROPERTIES–350 S. FIGUEROA, LLC. Each Individual Borrower is of
the following organizational type (e.g., corporation, limited liability
company): limited liability company, and the jurisdiction in which each
Individual Borrower is organized is: Delaware. 555 W. Fifth Borrower’s Tax I.D.
number is 20-0023239 and 555 W. Fifth Borrower’s Delaware Organizational I.D.
number is 3658031, and 350 S. Figueroa Borrower’s Tax I.D. number is 20-2899360
and 350 S. Figueroa Borrower’s Delaware Organizational I.D. number is 3975178.
3.1.29    Bank Holding Company. No Individual Borrower is a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.
3.1.30    No Casualty. None of the Improvements at any Individual Property have
suffered any material casualty or damage which has not been fully repaired and
the cost thereof fully paid.
3.1.31    Purchase Options. No Individual Property nor any part thereof are
subject to any purchase options, rights of first refusal to purchase, rights of
first offer to purchase or other similar rights in favor of third parties.
3.1.32    FIRPTA. No Individual Borrower is a “foreign person” within the
meaning of Sections 1445 or 7701 of the Code.
3.1.33    Investment Company Act. No Individual Borrower is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
United States federal or state law or regulation which purports to restrict or
regulate its ability to borrow money.
3.1.34    Use of Property. The 555 W. Fifth Property consists solely of an
office building and related operations (including an ancillary parking garage
and retail operations and storage) and is used for no other purpose, and the 350
S. Figueroa Property consists solely of a parking garage and is used for no
other purpose.
3.1.35    Fiscal Year. Each fiscal year of Borrower commences on January 1.


43



--------------------------------------------------------------------------------




3.1.36    Other Debt. Borrower has no Indebtedness which has not heretofore been
repaid in full or for which Borrower’s obligations to pay have been indefeasibly
released, other than the Loan, Permitted Encumbrances and Permitted
Indebtedness.
3.1.37    Contracts.
(a)    Neither Borrower nor any Individual Borrower has entered into, and is
bound by, any Major Contract which continues in existence, except those
previously disclosed in writing to Lender.
(b)    To the best of Borrower’s knowledge, each of the Major Contracts is in
full force and effect. There are no monetary or other material defaults by
Borrower or any Individual Borrower under any Major Contracts and, to the best
knowledge of Borrower, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrower, Manager, Parking
Manager or any other Person acting on Borrower’s behalf has given or received
any notice of default under any of the Major Contracts that remains uncured or
in dispute.
(c)    Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender.
(d)    Except for the Manager under the Management Agreements, no Major Contract
has as a party an Affiliate of Borrower. All fees and other compensation due and
owing for services previously performed under the Management Agreements have
been paid in full.
3.1.38    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower related to Borrower, any Individual Borrower,
Guarantor or any Individual Property which is reasonably expected to have a
Material Adverse Effect.
3.1.39    Other Obligations and Liabilities. Borrower has no liabilities or
other obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, which is reasonably expected to have a
Material Adverse Effect.
3.1.40    Intentionally Omitted.
3.1.41    Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower, any Individual Borrower nor, to Borrower’s
knowledge, any other party to any Operations Agreement, is in default thereunder
which is reasonably expected to result in a Material Adverse Effect, and to the
best of Borrower’s knowledge, there are no conditions which, with the passage of
time or the giving of notice, or both, would constitute a default thereunder
which is reasonably expected to result in a Material Adverse Effect.
3.1.42    No Prohibited Persons. Neither Borrower, any Individual Borrower nor
any owner of a direct or indirect interest in Borrower (i) is listed on any
Government Lists, (ii) is a person who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar


44



--------------------------------------------------------------------------------




prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”. The representations contained in
this Section 3.1.42 shall not be deemed to apply to owners of shares of common
stock in any indirect owner of Borrower whose shares are listed on a publicly
traded exchange and acquired such shares through such exchange.
3.1.43    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity, and to the best of Borrower’s
knowledge, there are no illegal commercial activities or commercial activities
relating to controlled substances at the Property (including, without
limitation, any growing, distributing and/or dispensing of marijuana for
commercial purposes, medical or otherwise for so long as the foregoing is a
violation of a Legal Requirement of any applicable Governmental Authority).
3.1.44    350 S. Figueroa Property Documents.
(a)    Borrower has delivered to Lender true, correct and complete copies of
each of the 350 S. Figueroa Property Documents. There are no other agreements,
instruments or other documents to which Borrower is a party or by which Borrower
may be bound relating to the creation and/or governance of the vertical
subdivision of the building located at 350 S. Figueroa Street, Los Angeles,
California, containing the 350 S. Figueroa Property (the “350 S. Figueroa
Property Building”). The 350 S. Figueroa Property Documents are in full force
and effect.
(b)    Neither 350 S. Figueroa Borrower, nor to Borrower’s knowledge, any other
party to the 350 S. Figueroa Property Documents is in default thereunder, and,
to Borrower’s knowledge, there are no conditions which, with the passage of time
or the giving of notice, or both, would constitute a default hereunder.
Section 3.2    Survival of Representations. The representations and warranties
set forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have


45



--------------------------------------------------------------------------------




been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.
ARTICLE 4

BORROWER COVENANTS
Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:
Section 4.1    Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.
Section 4.2    Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its stockholders, general partners and members, as applicable, and
principals of Borrower in owning and operating properties such as the Property
in agreeing to make the Loan, and will continue to rely on Borrower’s ownership
of the Property as a means of maintaining the value of the Property as security
for repayment of the Debt and the performance of the Other Obligations. Without
the prior written consent of Lender, but, in each instance, subject to the
provisions of Article 7, neither Borrower nor any other Person having a direct
or indirect ownership or beneficial interest in Borrower shall sell, convey,
mortgage, grant, bargain, encumber, pledge, assign or transfer the Property or
any part thereof, or any interest, direct or indirect, in Borrower, whether
voluntarily or involuntarily or enter into or subject any Individual Property to
a PACE Loan (a “Transfer”). A Transfer within the meaning of this Section 4.2
shall be deemed to include (i) the sale of any Individual Property or any part
thereof pursuant to an installment sales agreement for a price to be paid in
installments; (ii) an agreement by Borrower for the leasing of all or a
substantial part of any Individual Property for any purpose other than the
actual occupancy by a space Tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Gross Revenue (provided, that, any Leases
to Tenants such as WeWork Companies Inc. and Regus, for the use of the demised
premises to rent space to third parties, shall be deemed to comply with this
provision); (iii) if Borrower, Guarantor or any general partner, managing member
or controlling shareholder of Borrower or Guarantor is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock; (iv) if Borrower, Guarantor or any general partner, managing member or
controlling shareholder of Borrower or Guarantor is a limited or general
partnership, joint venture or limited liability company, the change, removal,
resignation or addition of a general partner, managing partner, limited partner,
joint venturer or member or the transfer of the partnership interest of any
general partner, managing partner or limited partner or the transfer of the
interest of any joint venturer or member; and (v) any pledge, hypothecation,
assignment, transfer or other encumbrance of any direct or indirect ownership
interest in Borrower.
Section 4.3    Liens.
(a)    Subject to Borrower’s contest rights set forth in this Section 4.3,
Borrower shall not create, incur, assume or permit to exist any Lien on any
direct or indirect interest in Borrower or any portion of any Individual
Property, except for the Permitted Encumbrances and,


46



--------------------------------------------------------------------------------




with respect to other Liens, shall discharge such Liens within thirty (30) days
after Borrower receives written notice of the filing of a Lien. Borrower, at its
own expense, may contest by appropriate legal proceeding, conducted in good
faith and with due diligence, the amount or validity of any Liens, provided that
(i) no Event of Default has occurred and remains uncured; (ii) such proceeding
shall be permitted under and be conducted in accordance with all applicable
statutes, laws and ordinances; (iii) neither the applicable Individual Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Liens, together with all costs,
interest and penalties which may be payable in connection therewith; (v) if
Borrower is contesting Liens in excess $750,000, individually or in the
aggregate (the “Contest Threshold”), to insure the payment of such Liens,
Borrower shall deliver to Lender either (A) cash, or other security as may be
approved by Lender, in an amount equal to one hundred fifteen percent (115%) of
the contested amount over the Contest Threshold or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the contested amount
from a surety acceptable to Lender in its reasonable discretion, (vi) failure to
pay such Liens will not subject Lender to any civil liability (other than
immaterial fines which Borrower promptly pays in full) or criminal liability,
(vii) such contest shall not materially and adversely affect the ownership, use
or occupancy of the applicable Individual Property, and (viii) Borrower shall,
upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (vii) of this Section 4.3(a). Lender may pay
over any such cash or other security held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established and the applicable Individual Property (or any
material part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Mortgage being primed by any related Lien.
(b)    Notwithstanding Section 4.3(a) above, it shall not be an Event of Default
under the terms and conditions of this Section 4.3(a) if, in respect of a
mechanic’s or materialman’s Lien asserted against any Individual Property (each,
a “Mechanic’s Lien”) (i) within thirty (30) days (or sixty (60) days in the case
of a Mechanic’s Lien resulting from or relating to work contracted for by a
Tenant) of obtaining knowledge of such Mechanic’s Lien, Borrower shall have
provided Lender with written notice thereof and shall have furnished to Lender
either (A) cash, or other security as may be approved by Lender, in an amount
equal to one hundred fifteen percent (115%) of the contested amount, or (B) a
payment and performance bond in amount equal to one hundred percent (100%) of
the amount of the contested amount from a surety acceptable to Lender in its
reasonable discretion, plus in each instance a reasonable additional sum to pay
all costs, interest and penalties that may be imposed or incurred in connection
therewith, (ii) such Mechanic’s Lien was not consented to by Borrower, and
(iii)  Borrower shall otherwise be contesting such Mechanic’s Lien in good faith
and with due diligence subject to terms and conditions set forth in Section
4.3(a) above.
(c)    Notwithstanding Section 4.3(a) above, to the extent that any Tenant
(other than a Tenant that is an Affiliate of Borrower) is responsible for
discharging any Mechanic’s Lien under the terms of the applicable Lease (any
such Mechanic’s Lien, a “Tenant Lien”), Borrower shall not be required to
discharge and release such Tenant Lien so long as Borrower is using commercially
reasonable efforts to obtain or cause such Tenant to obtain a discharge or
release of such Tenant Lien, provided that in each case during the pendency of
such enforcement


47



--------------------------------------------------------------------------------




until Borrower has obtained a discharge and release of such Tenant Lien:  (i) no
Event of Default shall exist and be continuing hereunder, and (ii) if the
claimed amounts under such Tenant Lien, together with all other Tenant Liens
then outstanding, exceed $2,250,000, Borrower shall provide security reasonably
acceptable to Lender (which may include the deposit of such amount with Lender)
in an amount equal to one hundred percent (100%) of (A) the amount of the Tenant
Lien plus (B) any additional fees or expenses or charges arising from such
Tenant Lien.  Notwithstanding any of the foregoing, the creation of any such
reserves or the furnishing of any bond or other security, Borrower shall
promptly discharge and release such Tenant Lien (A) in the event of any
determination by a court of competent jurisdiction that the Tenant is not
responsible for discharging such Tenant Lien, (B) if, in Lender’s reasonable
judgment, the Tenant Lien or the Property (or any portion thereof) is in
imminent danger of being foreclosed or (C) if, in Lender’s reasonable judgment,
Lender is likely to be subject to civil or criminal damages, or other fines or
penalties as a result of the Tenant Lien.
Section 4.4    Special Purpose. Without in any way limiting the provisions of
this Article 4, Borrower shall at all times be a Special Purpose Bankruptcy
Remote Entity. Borrower shall not directly or indirectly make any change,
amendment or modification to its organizational documents, or otherwise take any
action which is reasonably expected to result in Borrower not being a Special
Purpose Bankruptcy Remote Entity.
Section 4.5    Existence; Compliance with Legal Requirements. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits, franchises and all
applicable governmental authorizations necessary for the operation of the
Property and comply with all Legal Requirements applicable to it and the
Property, unless such failure to preserve, renew, keep or comply is not
reasonably expected to result in a Material Adverse Effect. There shall never be
committed by Borrower and Borrower shall not permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Mortgage.
Section 4.6    Taxes and Other Charges. Subject to Borrower’s contest rights as
set forth in this Section 4.6, Borrower shall pay all Taxes and Other Charges
now or hereafter levied, assessed or imposed prior to delinquency, and shall
upon request furnish to Lender receipts for the payment of the Taxes and the
Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower need not pay Taxes directly nor furnish such receipts for
payment of Taxes to the extent that funds to pay for such Taxes have been
deposited into the Tax Account pursuant to Section 6.3). Upon request, Borrower
shall not permit or suffer, and shall promptly discharge, any Lien or charge
against any Individual Property with respect to Taxes and Other Charges, and
shall promptly pay for all utility services provided to any Individual Property.
After prior notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, conducted in good faith and with due diligence,
the


48



--------------------------------------------------------------------------------




amount or validity of any Taxes or Other Charges, provided that (i) no Default
or Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) neither the applicable Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of Taxes
or Other Charges from the Property, unless Borrower has previously paid such
Taxes or Other Charges; (vi) Borrower shall deposit with Lender cash, or other
security as may be approved by Lender, in an amount equal to one hundred fifteen
percent (115%) of the contested amount, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon, unless
Borrower has previously paid such Taxes or Other Charges, (vii) failure to pay
such Taxes or Other Charges will not subject Lender to any civil or criminal
liability, and (viii) such contest shall not affect the ownership, use or
occupancy of the applicable Individual Property. Lender may pay over any such
cash or other security held by Lender to the claimant entitled thereto at any
time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established and the applicable Individual Property (or any material
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated cancelled or lost or there shall be any danger of the Lien of the
Mortgage being primed by any related Lien. Notwithstanding anything to the
contrary set forth above in this Section 4.6, Borrower shall at all times have
the right to contest through appropriate tax certiorari proceedings Taxes and
Other Charges already paid in full by Borrower without having to comply with the
requirements above including, without limitation, the notice requirements.
Section 4.7    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or, to Borrower’s knowledge,
threatened against any Individual Property, any Individual Borrower, Manager,
Parking Manager or Guarantor which if adversely determined is reasonably
expected to result in a Material Adverse Effect.
Section 4.8    Access to Property. Borrower shall permit agents,
representatives, consultants and employees of Lender to inspect the Property or
any part thereof at reasonable hours upon reasonable advance notice (which may
be given verbally).
Section 4.9    Further Assurances; Supplemental Mortgage Affidavits. Borrower
shall, at Borrower’s sole cost and expense:
(a)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations, as Lender may reasonably require; and
(b)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
may reasonably require from time to time, provided that such acts, conveyances
and assurances shall be at no material out-of-pocket expense to Borrower.
Section 4.10    Financial Reporting.


49



--------------------------------------------------------------------------------




4.10.1    Generally. Borrower shall keep and maintain or will cause to be kept
and maintained proper and accurate books and records, in accordance with GAAP,
and, to the extent required under Section 8.1 hereof, the requirements of
Regulation AB, reflecting the financial affairs of Borrower and all items of
income and expense in connection with the operation of the Property. Lender
shall have the right from time to time during normal business hours upon
reasonable notice (which may be given verbally) to Borrower to examine such
books and records at the office of Borrower or other Person maintaining such
books and records and to make such copies or extracts thereof as Lender shall
desire. After an Event of Default, Borrower shall pay any costs incurred by
Lender to examine such books, records and accounts, as Lender shall determine to
be necessary or appropriate in the protection of Lender’s interest.
4.10.2    Quarterly Reports.
(a)    Not later than sixty (60) days following the end of each fiscal quarter,
Borrower shall deliver to Lender:
(i)    unaudited financial statements, internally prepared in accordance with
GAAP including a balance sheet and profit and loss statement as of the end of
such quarter and for the corresponding quarter of the previous year, which
includes revenues, expenses, Operating Income and Operating Expenses for such
quarter and the year to date, and a comparison of the year to date results with
(i) the results for the same period of the previous year, and (ii) the Annual
Budget for such period and the Fiscal Year. Such statements for each quarter
shall be accompanied by an Officer’s Certificate certifying to the best of the
signer’s knowledge, (A) that such statements fairly represent the financial
condition and results of operations of Borrower, (B) that as of the date of such
Officer’s Certificate, no Default exists under this Agreement, the Note or any
other Loan Document or, if so, specifying the nature and status of each such
Default and the action then being taken by Borrower or proposed to be taken to
remedy such Event of Default, and (C) that as of the date of each Officer’s
Certificate, no litigation exists involving Borrower or the Property which if
adversely determined would be reasonably expected to result in a Material
Adverse Effect, or, if so, specifying such litigation and the actions being
taking in relation thereto. Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof.
(ii)    a true, correct and complete rent roll for the Property, dated as of the
last month of such fiscal quarter, showing the percentage of gross leasable area
of the Property, if any, leased as of the last day of the preceding calendar
quarter, the current annual rent for the Property, the expiration date of each
Lease, and such rent roll shall be accompanied by an Officer’s Certificate
certifying that such rent roll is true, correct and complete in all material
respects as of its date and stating whether Borrower, within the past three
(3) months, has issued a notice of default with respect to any Lease which has
not been cured and the nature of such default and whether to Borrower’s
knowledge any material portion of the space demised under a Major Lease has been
sublet, and if it has, the name of the subtenant.
(b)    Not later than forty-five (45) days following the end of each fiscal
quarter, Borrower shall deliver to Lender:


50



--------------------------------------------------------------------------------




(i)    such information as is required under Sections 8.1(d) and (e) hereof.
4.10.3    Annual Reports. Borrower shall deliver to Lender:
(i)     Not later than eighty-five (85) days after the end of each Fiscal Year,
unaudited financial statements, internally prepared in accordance with GAAP,
covering the Property, including a balance sheet and profit and loss statement
which includes revenues, expenses, Operating Income and Operating Expenses as of
the end of such year, which annual financial statements shall be accompanied by
an Officer’s Certificate in the form required pursuant to Section 4.10.2(i)
above; provided, however, unaudited financial statements delivered by Borrower
pursuant to clause (i) of Section 4.10.2 above for the fourth quarter of a
Fiscal Year, which include year-to-date revenues, expenses, Operating Income and
Operating Expenses for the Fiscal Year through the end of the fourth quarter of
such Fiscal Year and are otherwise delivered in accordance with clause (i) of
Section 4.10.2 shall satisfy the obligations of Borrower under this clause (i);
(ii)    Not later than one hundred and twenty (120) days after the end of each
Fiscal Year of Borrower’s operations, audited financial statements certified by
an Independent Accountant in accordance with GAAP, and, to the extent required
under Section 8.1 hereof, the requirements of Regulation AB, covering the
Property, including a balance sheet and a profit and loss statement which
includes revenues, expenses, Operating Income and Operating Expenses as of the
end of such year; provided, however, that separate audited financial statements
for Borrower and the Property shall not be required if and to the extent the
information required pursuant to this subsection (ii) are part of the audited
financial statements of any direct or indirect equity holder in Borrower (which
financial statements contain a separate schedule covering the matters required
pursuant to this subsection (ii)), and which are delivered to Lender not later
than one hundred and twenty (120) days after the end of each Fiscal Year; and
(iii)    Not later than one hundred twenty (120) days after the end of each
Fiscal Year of Borrower’s operations, an annual summary of any and all Capital
Expenditures made at the Property during the prior twelve (12) month period.
(iv)    Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, such information as is required under Sections 8.1(d) and
(e) hereof.
4.10.4    Other Reports.
(a)    Borrower shall, within ten (10) Business Days after request by Lender or,
if all or part of the Loan is being or has been included in a Securitization, by
the Rating Agencies, furnish or cause to be furnished to Lender and, if
applicable, the Rating Agencies, in such manner and in such detail as may be
reasonably requested by Lender or the Rating Agencies, such reasonable
additional information as may be reasonably requested with respect to the
Property, provided, however, that such additional information shall be obtained
at no material expense to Borrower.


51



--------------------------------------------------------------------------------




(b)    Borrower shall submit to Lender the financial data and financial
statements required, and within the time periods required, under clauses (f) and
(g) of Section 8.1, if and when available.
4.10.5    Annual Budget. Borrower shall submit to Lender on the Closing Date the
Annual Budget for the current Fiscal Year. Thereafter, Borrower shall submit to
Lender (for informational purposes only so long as no Trigger Period has
occurred and is continuing) by December 1 of each year the Annual Budget for the
succeeding Fiscal Year. During the continuance of a Trigger Period, Lender shall
have the right to approve each Annual Budget (which approval shall not be
unreasonably withheld so long as no Event of Default then exists), further
provided that (i) tenant improvement costs, landlord work costs and leasing
commissions that Borrower is obligated to pay for or perform pursuant to a
Lease, (ii) Capital Expenditures required to be made to the Property pursuant to
the terms of a Lease or otherwise required pursuant to Legal Requirements, in
each case under clauses (i) and (ii) provided such Lease was entered into in
accordance with the terms of this Agreement (including Lender’s approval if
required hereunder) prior to the occurrence of a Trigger Period and (iii)
Permitted Leasing Expenses (the items in clauses (i), (ii) and (iii) are,
collectively, “Pre-approved Budget Items”), are deemed to be approved in any
Annual Budget submitted for Lender’s approval as required in this subsection).
Annual Budgets delivered to Lender (other than during the continuance of a
Trigger Period) or approved by Lender (during the continuance of a Trigger
Period) shall hereinafter be referred to as an “Approved Annual Budget”. During
the continuance of a Trigger Period, until such time that any Annual Budget has
been approved by Lender, the then-current Approved Annual Budget with the
Permitted Budget Variances therefrom shall apply for all purposes hereunder.
During the continuance of a Trigger Period, neither Borrower nor Manager shall
change or modify the Annual Budget that has been approved by Lender without the
prior written consent of Lender. In addition, during a Trigger Period, Lender
may require Borrower, on a quarterly basis, to furnish to Lender for approval
(which approval shall not be unreasonably withheld, conditioned or delayed so
long as no Event of Default then exists) an updated Annual Budget.
4.10.1    Extraordinary Operating Expenses: During the continuance of a Trigger
Period, in the event that Borrower incurs an extraordinary operating expense or
extraordinary Capital Expenditure not set forth in the Approved Annual Budget
(each an “Extraordinary Operating Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Operating Expense for Lender’s approval; provided, however,
Lender’s approval shall not be required (i) with respect to any Extraordinary
Operating Expense that is funded from a source other than Gross Revenues or (ii)
for any Extraordinary Operating Expense that is required as the result of an
emergency which requires Borrower to take immediate action pursuant to a Lease,
Major Contract or Operations Agreement or threatens life safety or structural
issues at the Property. Any Extraordinary Operating Expense approved by Lender
(or for which no approval of Lender is required pursuant to clause (ii) above)
is referred to herein as an (“Approved Extraordinary Operating Expense”). Any
funds distributed to Borrower for the payment of Approved Extraordinary
Operating Expenses pursuant to Section 6.13.1 shall be used by Borrower only to
pay for such Approved Extraordinary Operating Expenses or reimburse Borrower for
such Approved Extraordinary Operating Expenses, as applicable.


52



--------------------------------------------------------------------------------




Section 4.11    Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Mortgage, the
Assignment of Leases and this Agreement on the Property, subject only to
Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.
Section 4.12    Estoppel Statement.
(a)    After request by Lender not more than once in any calendar year (or twice
a year prior to a Securitization), Borrower shall within five (5) Business Days
furnish Lender with a statement stating (i) the Outstanding Principal Balance of
the Note, (ii) the Interest Rate, (iii) the date installments of interest and/or
principal were last paid, (iv) any offsets or defenses to the payment and
performance of the Obligations, if any, and (v) that this Agreement and the
other Loan Documents have not been modified or if modified, giving particulars
of such modification. After request by Borrower not more than once in any
calendar year, Lender shall within fifteen (15) Business Days furnish Borrower
with a statement, stating (i) the Outstanding Principal Balance of the Note,
(ii) the Interest Rate and (iii) that, to Lender’s knowledge, this Agreement and
the other Loan Documents have not been modified or if modified, giving
particulars of such modification.
(b)    Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, an estoppel certificate from each Tenant under any Lease in form
and substance reasonably satisfactory to Lender (subject to requirements set
forth in such Lease); provided, that Borrower shall not be required to deliver
such certificates more frequently than one (1) time in any calendar year (except
that prior to a Securitization Borrower will deliver up to two (2) estoppel
certificates in any calendar year).
Section 4.13    Leases.
4.13.1    Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect.
4.13.2    Approvals.
(a)    Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease (or a renewal, amendment or modification to a Major Lease)) that meets the
following requirements may be entered into by Borrower without Lender’s prior
consent: (i) provides for economic terms, including rental rates, comparable to
existing local market rates for similar properties, (ii) is on commercially
reasonable terms, (iii) has a term of not more than twenty (20) years, including
all extensions and renewals (unless Lender approves in writing a longer term or
such extensions or renewals are required to be on market terms and conditions at
the time of such extension or renewal), (iv) unless a subordination,
non-disturbance and attornment agreement is delivered pursuant to this Section
4.13.2, provides that such Lease is subordinate to the Mortgage and the
Assignment of Leases and that the Tenant thereunder will attorn to Lender and
any purchaser at a foreclosure sale, (v) is with Tenants that are creditworthy
in the reasonable business judgment of Borrower, (vi) is written substantially
in accordance with the standard form


53



--------------------------------------------------------------------------------




of Lease which shall have been approved by Lender (subject to any commercially
reasonable changes made in the course of negotiations with the applicable
Tenant), (vii) is not with an Affiliate of Borrower or Guarantor, and
(viii) does not contain any option to purchase, any right of first refusal to
purchase, any right to terminate (except for (A) a termination right in the
event of the destruction or condemnation of substantially all of an Individual
Property or (B) a termination right entered into in the ordinary course of
business, that, individually and in the aggregate with all other termination
rights contained in Leases at the applicable Individual Property, could not be
reasonably expected to result in a Material Adverse Effect), any requirement for
a non-disturbance or recognition agreement, or any other terms which would
materially adversely affect Lender’s rights under the Loan Documents. All other
Leases (including Major Leases) and all renewals, amendments and modifications
(including without limitation any voluntary termination or surrender) thereof
executed after the date hereof shall be subject to Lender’s prior approval
(other than renewals, expansions, contractions and other unilateral options
exercised by the applicable Tenant pursuant to the express terms of a Lease)
which approval shall not be unreasonably withheld. In connection with any Lender
consent required hereunder with respect to any Lease or any renewal, amendment
or modification of a Lease, Borrower shall have the right to request Lender to
approve the material economic and non-economic terms of such proposed Lease or
such renewal, amendment or modification of a Lease, and in the event Lender
approves such material economic and non-economic terms, Lender shall not
thereafter have the right to withhold its consent to such Lease or such renewal,
amendment or modification of a Lease based on any objection to any material
economic and/or non-economic terms which Lender has previously approved
(provided, such Lease or such renewal, amendment or modification of a Lease is
delivered to Lender for approval within 90 days after Lender’s approval of the
material economic and non-economic terms of such Lease or such renewal,
amendment or modification of a Lease).
(b)    Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior written approval (other than assignments or
subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower), which
approval shall not be unreasonably withheld; provided however, Lender’s consent
shall not be required in connection with the assignment or sublease of a Major
Lease if (i) no Event of Default is continuing, (ii) the assignment or sublease
is effectuated in accordance with the terms of such Major Lease, (iii) pursuant
to the terms of such Major Lease, Borrower is required to be reasonable or
exercise reasonable discretion is considering the approval of such assignment or
sublease, (iv) not later than ten (10) Business Days after the effective date of
any assignment Borrower delivers to Lender written notice describing in
reasonable detail such assignment of such Major Lease, which notice shall
include a reasoned statement of Borrower’s conclusion that Borrower’s approval
or consent to such assignment was reasonable, (v) the assigning or subletting
Tenant continues to remain liable for all obligations and liabilities under such
Major Lease following such assignment or sublease and (vi) there is no other
amendment or modification to such Major Lease which would otherwise require
Lender’s approval under this Section 4.13. In addition to the foregoing, in
connection with any sublease of any Major Lease which demises over 37,500
rentable square feet to the sub-tenant, Borrower shall use commercially
reasonable efforts to notify Lender of such sublease within ten (10) Business
Days after the effective date of such sublease. Lender, at Borrower’s sole cost
and expense, shall execute and deliver a subordination, non-disturbance and
attornment agreement, in form and substance substantially similar to the form
attached hereto as Exhibit D (a “Non-Disturbance Agreement”), with any Tenant
entering


54



--------------------------------------------------------------------------------




into a new Lease or a modification of a Lease, in each case, which demises more
than 10,000 rentable square feet at the applicable Individual Property, with
such commercially reasonable changes as may be requested by such Tenant and
which are reasonably acceptable to Lender.
(c)    Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
the terms, covenants and conditions contained in the Leases upon the part of the
Tenants thereunder to be observed or performed in a commercially reasonable
manner, provided, however, Borrower shall not terminate or accept a surrender of
a Major Lease without Lender’s prior approval; (iii) shall not collect any of
the Rents more than one (1) month in advance (other than security deposits);
(iv) shall not execute any assignment of lessor’s interest in the Leases or the
Rents (except as contemplated by the Loan Documents); and (v) shall not alter,
modify or change any Lease so as to change the amount of or payment date for
rent, change the expiration date, grant any option for additional space or term,
materially reduce the obligations of the Tenant or increase the obligations of
the lessor, unless if such amendment would be permitted without Lender consent
if such amendment were a new Lease. Upon request, Borrower shall furnish Lender
with executed copies of all Leases. Borrower shall promptly send copies to
Lender of all written notices of material default which Borrower shall receive
under the Leases.
(d)    All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all Legal Requirements and the terms of the
Leases. During the continuance of an Event of Default, Borrower shall, upon
Lender’s request, if permitted by applicable Legal Requirements and the Lease,
cause all such security deposits (and any interest theretofore earned thereon)
to be transferred into the Deposit Account (which shall then be held by Deposit
Bank in a separate Account), which shall be held by Deposit Bank subject to the
terms of the Leases.
(e)    Provided that an Event of Default shall not have occurred and be
continuing, Borrower shall have the right, without the consent or approval of
Lender, to terminate or accept a surrender of any Lease that is not a Major
Lease so long as such termination or surrender is (i) by reason of monetary or
material non-monetary Tenant default and (ii) in a commercially reasonable
manner to preserve and protect the applicable Individual Property.
(f)    Notwithstanding anything to the contrary contained in this Section
4.13.2, provided no Event of Default is continuing, whenever Lender’s approval
or consent is required pursuant to the provisions of this Section 4.13.2,
Lender’s consent shall be deemed given if:
(i)    the first correspondence from Borrower to Lender requesting such approval
or consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen(14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY LENDER TO MAGUIRE PROPERTIES-555 W. FIFTH, LLC AND
MAGUIRE PROPERTIES-350 S. FIGUEROA, LLC. FAILURE TO RESPOND TO THIS REQUEST
WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”,
and is accompanied by the information and documents required above, and any
other information reasonably requested by Lender in writing prior to the
expiration of such ten (10) Business Day period in order to adequately review
the same has been delivered; and


55



--------------------------------------------------------------------------------




(ii)    if Lender fails to respond or to deny such request for approval in
writing within such ten (10) Business Day period, a second notice requesting
approval is delivered to Lender from Borrower in an envelope marked “PRIORITY”
containing a bold-faced, conspicuous (in a font size that is not less than
fourteen(14)) legend at the top of the first page thereof stating that “SECOND
AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY LENDER TO
MAGUIRE PROPERTIES-555 W. FIFTH, LLC AND MAGUIRE PROPERTIES-350 S. FIGUEROA,
LLC. FAILURE TO APPROVE OR DENY THIS REQUEST IN WRITING WITHIN FIVE (5) BUSINESS
DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED GRANTED” and Lender fails to
either approve or deny such request for approval or consent within such second
five (5) Business Day period.
Section 4.14    Repairs; Maintenance and Compliance; Alterations.
4.14.1    Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment
(except for alterations performed in accordance with Section 4.14.2 below and
normal replacement of Equipment with Equipment of equivalent value and
functionality). Borrower shall comply with all Legal Requirements and
immediately cure properly any violation of a Legal Requirement, unless such
failure to comply is not reasonably expected to result in a Material Adverse
Effect. Borrower also hereby covenants and agrees that it shall not commit,
permit or suffer to exist any illegal commercial activities or commercial
activities relating to controlled substances at the Property (including, without
limitation, any growing, distributing and/or dispensing of marijuana for
commercial purposes, medical or otherwise for so long as the foregoing is a
violation of a Legal Requirement of any applicable Governmental Authority).
Borrower shall notify Lender in writing within one (1) Business Day after
Borrower first receives notice of any such non-compliance. Borrower shall
promptly repair, replace or rebuild any part of the Property that becomes
damaged, worn or dilapidated and shall complete and pay for any Improvements at
any time in the process of construction or repair.
4.14.2    Alterations. Borrower may, without Lender’s consent, perform
alterations to the Improvements and Equipment which (i) do not constitute a
Material Alteration, (ii) are not reasonably expected to result in a Material
Adverse Effect and (iii) are in the ordinary course of Borrower’s business.
Borrower shall not perform any Material Alteration without Lender’s prior
written consent. Lender may, as a condition to giving its consent to a Material
Alteration, require that Borrower deliver to Lender security for payment of the
cost of such alterations in excess of the Alteration Threshold and as additional
security for Borrower’s Obligations under the Loan Documents, which security may
be any of the following: (i) cash, (ii) a Letter of Credit, (iii) U.S.
Obligations, (iv) other securities acceptable to Lender, provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same, (v) a completion bond or (vi) an Alteration Deficiency Guaranty; provided,
that the aggregate amount of costs that may be guaranteed by all Alteration
Deficiency Guaranties delivered hereunder shall not exceed (A) five percent (5%)
of the Outstanding Principal Balance and (B) together with any Letters of
Credit, collectively, ten percent (10%) of the Outstanding Principal Balance. If
any Guarantor under an Alteration Deficiency Guaranty no longer maintains an
Investment Grade Rating, then


56



--------------------------------------------------------------------------------




such Guarantor shall pay the amount of the applicable Alteration Deficiency
Guaranty to Lender in cash within three (3) Business Days. Such security shall
be in an amount equal to the excess of the total unpaid amounts incurred and to
be incurred with respect to such alterations to the Improvements (other than
such amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold. If Borrower has provided cash security, Borrower shall
have the right from time to time to draw upon such security pursuant to
reasonable disbursement mechanisms customarily established by Lender and to
reduce such security as Borrower expends funds to complete such Material
Alteration. Upon completion of any Material Alteration, Borrower shall provide
evidence satisfactory to Lender that (i) the Material Alteration was constructed
in accordance with applicable Legal Requirements in all material respects,
(ii) all contractors, subcontractors, materialmen and professionals who provided
work, materials or services in connection with the Material Alteration for an
amount in excess of $500,000 have been paid in full and have delivered
unconditional releases of liens (or such liens have otherwise been fully bonded
over to the reasonable satisfaction of Lender), and (iii) all material licenses
and permits necessary for the use, operation and occupancy of the Material
Alteration (other than those which depend on the performance of tenant
improvement work) have been issued. Upon Borrower’s satisfaction of the
requirements of the preceding sentence, (x) if Borrower has provided cash
security, as provided above, such cash shall be released by Lender to fund such
Material Alteration and (y) if Borrower has provided non-cash security, as
provided above, except to the extent applied by Lender to fund such Material
Alteration, Lender shall release and return any security provided by Borrower
(or, in the case of an Alteration Deficiency Guaranty, terminate the Alteration
Deficiency Guaranty).
Section 4.15    Approval of Major Contracts. Borrower shall be required to
obtain Lender’s prior written approval of any and all Major Contracts affecting
any Individual Property entered into after the date hereof, which approval may
be granted or withheld in Lender’s reasonable discretion. In connection with any
Lender consent required hereunder with respect to any Major Contract or any
renewal, amendment or modification of a Major Contract, Borrower shall have the
right to request Lender to approve the material economic and non-economic terms
of such proposed Major Contract or such renewal, amendment or modification of a
Major Contract, and in the event Lender approves such material economic and
non-economic terms, Lender shall not thereafter have the right to withhold its
consent to such Major Contract or such renewal, amendment or modification of a
Major Contract based on any objection to any material economic and/or
non-economic terms which Lender has previously approved (provided, such Major
Contract or such renewal, amendment or modification of a Major Contract is
delivered to Lender for approval within 90 days after Lender's approval of the
material economic and noneconomic terms of such Major Contract or such renewal,
amendment or modification of a Major Contract).
Section 4.16    Property Management.
4.16.1    Management Agreements and Parking Management Agreements. Borrower
shall (i) diligently perform and observe in all material respects the terms,
covenants and conditions of each Management Agreement and each Parking
Management Agreement on the part of Borrower to be performed and observed,
(ii) promptly notify Lender of any default under any Management Agreement or any
Parking Management Agreement of which it is aware, and (iii) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by (x) Manager under each Management Agreement and (y) Parking


57



--------------------------------------------------------------------------------




Manager under each Parking Management Agreement. If Borrower shall default in
the performance or observance of any material term, covenant or condition of any
Management Agreement or any Parking Management Agreement on the part of Borrower
to be performed or observed, then, without limiting Lender’s other rights or
remedies under this Agreement or the other Loan Documents, and without waiving
or releasing Borrower from any of its Obligations hereunder or under such
Management Agreement or such Parking Management Agreement, as applicable, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of such Management Agreement or such Parking Management
Agreement, as applicable, on the part of Borrower to be performed or observed.
Notwithstanding anything to the contrary set forth herein, (and without limiting
Section 4.16.2 below), the aggregate amount of the management fees payable under
all Management Agreements and Parking Management Agreements shall not exceed
three percent (3%) of Gross Revenue on an annual basis during the Term of the
Loan; provided, that, the parking management fees payable under the Parking
Management Agreements shall be permitted to cause the aggregate amount of
management fees payable under all Management Agreements and Parking Management
Agreements to be increased to an amount not to exceed 3.25% of Gross Revenues
(such amount in excess of three percent (3%) being referred to as the “Excess
Management Fees”). During a Trigger Period, such Excess Management Fees shall
not be included in the Monthly Operating Expense Budgeted Amount or otherwise
disbursed to Borrower.
4.16.2    Prohibition Against Termination or Modification.
(a)    Subject to Section 4.16.2(b) hereof, Borrower shall not (i) surrender,
terminate, cancel, modify, renew or extend the Management Agreements or the
Parking Management Agreements, (ii) enter into any other agreement relating to
the management or operation (including the parking garage) of any Individual
Property with Manager, Parking Manager or any other Person, provided, that (a)
Manager may sub-contract to a Qualified Manager the management responsibilities
of Manager under a Management Agreement pursuant to a sub-management agreement,
provided, that (1) the fees and charges payable under any such sub-management
agreement do not exceed the management fees and charges payable to Manager under
such Management Agreement and are the sole obligation of Manager, (2) any
sub-management agreement terminates in the event of a termination of the
Management Agreement, and (3) Borrower shall have no obligations or liabilities
under any such sub-management agreement, (iii) consent to the assignment by the
Manager or Parking Manager of its interest under any Management Agreement or any
Parking Management Agreement (other than an assignment by the Manager or Parking
Manager to a Qualified Manager), or (iv) waive or release any of its rights and
remedies under any Management Agreement or any Parking Management Agreement, in
each case without the express consent of Lender, which consent shall not be
unreasonably withheld; provided, however, with respect to a new property manager
or new parking manager such consent may be conditioned upon Borrower delivering
a Rating Agency Confirmation from each applicable rating agency as to such new
property manager and management agreement or new parking manager and parking
management agreement, as applicable. Notwithstanding the foregoing, however,
provided no Event of Default is continuing, the approval of Lender and the
Rating Agencies shall not be required with respect to the appointment of a
Qualified Manager. If at any time Lender consents to the appointment of a new
property manager or new parking manager or a Qualified Manager is appointed,
such new property manager or new parking manger (including a Qualified Manager)
and Borrower shall,


58



--------------------------------------------------------------------------------




as a condition to such appointment, (x) execute (1) a management agreement or
parking management agreement (as applicable) in form and substance reasonably
acceptable to Lender, and (2) a subordination of management agreement or a
subordination or parking management agreement, in each case, in a form
reasonably acceptable to Lender and (y) deliver an updated Insolvency Opinion if
such Qualified Manager is an Affiliate of Borrower.
(b)    Notwithstanding anything to the contrary set forth herein, but subject to
the cap on management fees and parking management fees set forth in Section
4.16.1 hereof, Borrower may (i) terminate and replace Parking Manager with a
Unaffiliated Qualified Parking Manager, (ii) renew any existing Parking
Management Agreement on substantially similar terms as long as there is no
increase in the fees payable under such Parking Management Agreement or (iii)
modify any Parking Management Agreement if such modification shall not (x)
increase the fees payable under such Parking Management Agreement or (y) have an
adverse effect on (A) the ability of Borrower to perform any of its obligations
under any Loan Documents, (B) the legality, validity, binding effect or
enforceability of any Loan Document, or (C)  the use, value or possession of the
Property taken as a whole (including the Underwritten Net Cash Flow), each
without the consent of Lender.
4.16.3    Replacement of Manager and Parking Manager. Lender shall have the
right to require Borrower to replace the Manager with (x) an Unaffiliated
Qualified Manager selected by Borrower or (y) another property manager (which,
provided no Event of Default exists, may be an Affiliate of Borrower with
respect to a replacement of the Manager as a result of clause (ii) below) chosen
by Borrower and approved by Lender in Lender’s reasonable discretion (provided,
that such approval may be conditioned upon Borrower delivering a Rating Agency
Confirmation as to such new property manager and management agreement) upon the
occurrence of any one or more of the following events: (i) at any time following
the occurrence of an Event of Default and (ii) the earlier to occur of (A) the
acceleration of the Loan or (B) the Maturity Date, or (ii) if Manager shall
become insolvent or a debtor in any bankruptcy or insolvency proceeding. Lender
shall have the right to require Borrower to replace the Parking Manager with (x)
an Unaffiliated Qualified Parking Manager selected by Borrower or (y) another
parking manager (which, provided no Event of Default exists, may be an Affiliate
of Borrower with respect to a replacement of the Parking Manager as a result of
clause (ii) below) chosen by Borrower and approved by Lender in Lender’s
reasonable discretion (provided, that such approval may be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such new parking manager
and parking management agreement) upon the occurrence of any one or more of the
following events: (i) at any time following the occurrence of an Event of
Default and (ii) the earlier to occur of (A) the acceleration of the Loan or (B)
the Maturity Date, or (ii) if Parking Manager shall become insolvent or a debtor
in any bankruptcy or insolvency proceeding.
Section 4.17    Performance by Borrower; Compliance with Agreements.
(a)    Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior consent of Lender. Execution of any amendment, waiver, supplement,
termination or other modification of any Loan Document by Lender, including
without limitation, by Servicer or the Trustee on behalf of Lender, shall be
deemed to be consent of Lender.


59



--------------------------------------------------------------------------------




(b)    Borrower shall at all times comply in all material respects with all
Operations Agreements. Borrower agrees that without the prior written consent of
Lender, Borrower will not amend, modify or terminate any of the Operations
Agreements in a manner that is reasonably expected to result in a Material
Adverse Effect.
Section 4.18    Licenses. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as an office building to the extent
the failure to do so would reasonably be expected to or does result in a
Material Adverse Effect. Borrower shall not transfer any Licenses required for
the operation of the Property.
Section 4.19    Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.
Section 4.20    Cooperate in Legal Proceedings. Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
Section 4.21    Awards and Insurance Benefits. Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with any Individual Property, and
Lender shall be reimbursed for any actual out of pocket third party expenses
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements) out of such Insurance Proceeds and Awards.
Section 4.22    Indebtedness. No Individual Borrower shall create, incur or
assume any indebtedness other than (i) the Debt and the other Obligations and
liabilities specifically provided for in the Loan Documents, (ii) Approved
Leasing Expenses, (iii) costs and expenses incurred in connection with the
Restoration of an Individual Property in accordance with the terms of this
Agreement following a Casualty or Condemnation and (iv) unsecured trade payables
and operational debt incurred in the ordinary course of business relating to the
ownership and operation of the Individual Property owned by such Individual
Borrower, which in the case of such unsecured trade payables and operational
debt (A) are not evidenced by a note, (B) do not exceed, at any time, together
with any unsecured trade payables and operational debt incurred by the other
Individual Borrower, a maximum aggregate amount of three percent (3%) of the
original amount of the Outstanding Principal Balance and (C) are paid within
ninety (90) days of the date incurred (unless being contested in accordance with
the terms of this Agreement), (v) amounts due under equipment leases, so long as
such amounts, together with the amounts due under clause (iv) do not exceed
three percent (3%) of the original amount of the Outstanding Principal Balance
and (vi) obligations arising out of any Emergency Repair, provided that none of
the foregoing obligations are loans or evidenced by a note (collectively,
“Permitted Indebtedness”).
Section 4.23    Business and Operations. Each Individual Borrower will continue
to engage in the businesses presently conducted by it as and to the extent the
same are necessary for the ownership, maintenance, management and operation of
the Individual Property owned by such Individual Borrower. Each Individual
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for


60



--------------------------------------------------------------------------------




the ownership, maintenance, management and operation of the Individual Property
owned by such Individual Borrower.
Section 4.24    Costs of Enforcement. In the event (a) that the Mortgage is
foreclosed in whole or in part or that the Mortgage is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any mortgage prior to or subsequent to the Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower for the benefit of creditors, Borrower shall be
chargeable with and agrees to pay all costs of collection and defense, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post‑judgment action involved therein, together with all
required service or use taxes.
Section 4.25    Change in Business. No Individual Borrower shall change the
current use of the Individual Property owned by such Individual Borrower in any
material respect.
Section 4.26    Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than the termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.
Section 4.27    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or use or permit the
use of any portion of any Individual Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior consent of
Lender.
Section 4.28    No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of any Individual Property (i) with any other real
property constituting a tax lot separate from the applicable Individual
Property, and (ii) with any portion of the applicable Individual Property which
may be deemed to constitute personal property, or any other procedure whereby
the Lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to the applicable Individual Property.
Section 4.29    Principal Place of Business. Borrower shall not change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.
Section 4.30    Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or convert from a
limited liability company structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change and
without first obtaining the prior written consent of Lender; provided, however,
that in no event shall Borrower convert from a Delaware limited liability
company to any other entity type or jurisdiction. Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under


61



--------------------------------------------------------------------------------




which Borrower intends to operate the Property, and representing and warranting
that Borrower does business under no other trade name with respect to the
Property.
Section 4.31    Costs and Expenses.
(a)    Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all actual out of pocket third party
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with (i) Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including confirming compliance with environmental and
insurance requirements (except to the extent expressly set forth in Section
10.22(a) hereof); (ii) Lender’s ongoing performance of and compliance with all
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except to the extent expressly set forth in Section 10.22(a) hereof); (iii) the
negotiation, preparation, execution and delivery of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower (including, without
limitation, fees charged by Servicer (except to the extent expressly set forth
in Section 10.22) or, if a Securitization has occurred, the Rating Agencies );
(iv) filing and recording of any Loan Documents; (v) title insurance, surveys,
inspections and appraisals in connection with the closing of the Loan and during
the continuance of an Event of Default and after and for so long as the Loan is
specially serviced; (vi) the creation, perfection or protection of Lender’s
Liens in the Property and the Accounts (including fees and expenses for title
and lien searches, intangibles taxes, personal property taxes, mortgage
recording taxes, due diligence expenses, travel expenses, accounting firm fees,
costs of appraisals, environmental reports and Lender’s Consultant, surveys and
engineering reports); (vii) enforcing or preserving any rights in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting any Individual
Borrower, the Loan Documents, any Individual Property, or any other security
given for the Loan; and (viii)  enforcing any Obligations of or collecting any
payments due from Borrower under this Agreement, the other Loan Documents or
with respect to any Individual Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings (including
fees and expenses for title and lien searches, intangible taxes, personal
property taxes, mortgage recording taxes, due diligence expenses, travel
expenses, accounting firm fees, costs of appraisals, environmental reports and
Lender’s Consultant, surveys and engineering reports); provided, however, that
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the active gross negligence, illegal
acts, fraud or willful misconduct of Lender, Servicer or Trustee.
(b)    In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the actual
out-of-pocket third party costs and expenses of Lender and Servicer (including
the costs and expenses of each Rating Agency) in connection


62



--------------------------------------------------------------------------------




therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
in connection therewith.
(c)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) Business Days after demand may be paid from
any amounts in the Deposit Account, with notice thereof to Borrower. The
obligations and liabilities of Borrower under this Section 4.31 shall (i) become
part of the Obligations, (ii) be secured by the Loan Documents and (iii) survive
the Term and the exercise by Lender of any of its rights or remedies under the
Loan Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.
Section 4.32    Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all actual liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; provided, however, that if any breach by Borrower is with respect to
any withholding Special Taxes then Section 10.25 shall control; (ii) the use or
intended use of the proceeds of the Loan in violation of the terms hereof;
(iii) any information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) any accident, injury to or death of
persons or loss of or damage to property occurring in, on or about any
Individual Property or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (v) any ownership of the Mortgage; (vi)
any use, nonuse or condition in, on or about any Individual Property or on
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (vii) performance of any labor or services or the furnishing of any
materials or other property in respect of any Individual Property; (viii) any
failure of any Individual Property to comply with any Legal Requirement;
(ix) any claim by brokers, finders or similar persons claiming to be entitled to
a commission in connection with any Lease or other transaction involving the any
Individual Property or any part thereof, or any liability asserted against
Lender with respect thereto; and (x) the claims of any lessee of any portion of
any Individual Property or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the active gross negligence, illegal acts, fraud or willful
misconduct of Lender or arise after Lender or its designee takes possession of
the Property. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.
Section 4.33    ERISA.
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any assignee of any of its rights under the Note, this Agreement or the other
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the


63



--------------------------------------------------------------------------------




Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or Section
4975 of the Code.
(b)    Borrower shall not maintain, sponsor, contribute to or become obligated
to contribute to, or suffer or permit any Commonly Controlled Entity to,
maintain, sponsor, contribute to or become obligated to contribute to, any
employee pension benefit plan within the meaning of Section 3(2) of ERISA that
is subject to Title IV of ERISA, or permit the assets of Borrower to become
“plan assets,” whether by operation of law or under 29 C.F.R §2510.3-101, as
modified by Section 3(42) of ERISA.
(c)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the Term, as requested by Lender in its sole
discretion, that (x) Borrower is not and does not maintain an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(y) Borrower is not subject to state statutes regulating investments or
fiduciary obligations with respect to governmental plans; and (z) the assets of
Borrower do not constitute “plan assets” within the meaning of 29 C.F.R
§2510.3-101, as modified by Section 3(42) of ERISA..
Section 4.34    Patriot Act Compliance.
(a)    Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. Lender shall have the right to
audit Borrower’s compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all reasonable out-of-pocket costs and
expenses incurred by Lender in connection therewith shall be secured by the
Mortgage and the other Loan Documents and shall be immediately due and payable.
(b)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of Borrower or Guarantor shall constitute property of,
or shall be beneficially owned, directly or indirectly, by any Person subject to
trade restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in Borrower or Guarantor, as applicable, with the result
that the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of the funds of Borrower or Guarantor, as applicable, shall be
derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law. The foregoing shall
not be deemed to apply to owners of shares of common stock in any indirect owner
of


64



--------------------------------------------------------------------------------




Borrower or Guarantor whose shares are listed on a publicly traded exchange and
acquired such shares through such exchange.
Section 4.35    350 S. Figueroa Property Documents.
(a)    Borrower shall promptly and faithfully observe, perform and comply with
all of the terms, covenants and provisions of the 350 S. Figueroa Property
Documents to be performed or complied with by 350 S. Figueroa Borrower. Borrower
shall furnish to Lender such information and such other evidence as Lender may
reasonably request from time to time concerning 350 S. Figueroa Borrower’s due
observance, performance and compliance with the terms, covenants and provisions
of the 350 S. Figueroa Property Documents.
(b)    Borrower shall, in a commercially reasonable manner, enforce the
obligations of the other parties under the 350 S. Figueroa Property Documents
(including self-help rights) to the end that Borrower may enjoy all the rights
and privileges granted to 350 S. Figueroa Borrower under the 350 S. Figueroa
Property Documents.
(c)    Borrower shall promptly send (or cause to be sent) to Lender a copy of
(i) any notice received or sent by Borrower alleging any default by 350 S.
Figueroa Borrower or any other Person under, or noncompliance with, any of the
350 S. Figueroa Property Documents and, in the case of any such default or
alleged default by 350 S. Figueroa Borrower, do all such acts and undertake all
reasonable such steps and institute all such proceedings as shall be reasonably
necessary to cure or avert such default and (ii) any responses, demands or
further notice received or sent by Borrower in regard to any of the foregoing
matters. Borrower shall promptly notify Lender in writing of the initiation of
any litigation, arbitration or other proceeding (other than slip and fall claims
and similar personal injury claims covered by insurance) under or in connection
with the 350 S. Figueroa Property Documents and shall enforce its rights under
the 350 S. Figueroa Property Documents in a commercially reasonable manner.
(d)    Without Lender’s prior written consent, Borrower shall not consent, agree
or vote to amend, modify or supplement, any of the 350 S. Figueroa Property
Documents in any material respect or surrender, terminate or cancel any of the
350 S. Figueroa Property Documents.
(e)    Borrower shall not, without the prior written consent of Lender, consent
to, vote on or take any action whatsoever respecting: (i) any adverse change in
the nature or decrease in the amount of any insurance covering Borrower’s
interest in the 350 S. Figueroa Property Building; (ii) the disposition of any
excess insurance proceeds or Award; or (iii) the selection or appointment of a
“Trustee” pursuant to Article II, Section 4 of the 350 S. Figueroa Property REA.
Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any voting, consent or approval rights, grant any
approvals or otherwise take any actions under the 350 S. Figueroa Property
Documents, without the prior written consent of Lender.
(f)    Upon the occurrence and during the continuance of a default by 350 S.
Figueroa Borrower under any of the 350 S. Figueroa Property Documents, in
addition to any cure rights or other rights or remedies granted to Lender under
the any of the 350 S. Figueroa Property Documents, the Loan Documents or
otherwise, Lender may (but shall not be obligated


65



--------------------------------------------------------------------------------




to), in its sole discretion, cause such default by 350 S. Figueroa Borrower to
be remedied and otherwise take or perform such other actions as Lender may deem
necessary or desirable in connection therewith. Borrower shall, on demand,
reimburse Lender for all out-of-pocket advances made and expenses incurred by
Lender in curing any such default (including, without limitation, reasonable
attorneys’ fees), together with interest thereon at the Default Rate from the
date expended by Lender to the date repaid in full to Lender.
(g)    Borrower will not agree to the designation of an insurance trustee (or
similar escrow agent or custodian for any Net Proceeds) under the 350 S.
Figueroa Property Documents without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Section 4.36    Required Repairs. Borrower shall perform the repairs and other
work at the Property as set forth on Schedule VI (such repairs and other work
hereinafter referred to as “Required Repairs”) and shall complete each of the
Required Repairs on or before November 11, 2016, which may be extended at
Lender’s option if diligently pursued.
ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and each Individual Property providing at least the following
coverages:
(i)    Property insurance against loss or damage by fire, windstorm (including
named storms), lightning and such other perils as are included in a standard
“special form” or “all-risk” policy, and against loss or damage by all other
risks and hazards covered by a standard “special form” or “all risk” insurance
policy, with no exclusion for damage or destruction caused by acts of terrorism
(or, subject to Section 5.1.1(a)(ix) below, standalone coverage with respect
thereto) riot and civil commotion, vandalism, malicious mischief, burglary and
theft (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of the applicable Individual Property, which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation, subject to a sublimit for named storm coverage of not less than
Three Hundred Million Dollars ($300,000,000); (B) that have no co-insurance
provisions or contain an agreed amount endorsement with respect to the
Improvements and Personal Property at the applicable Individual Property waiving
all co-insurance provisions; (C) providing for no deductible in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) for all such insurance
coverage (other than with respect to windstorm (including named storm), flood,
and earthquake coverage, as to which the deductible shall be no greater than 5%
of the total insured value of the Property as reasonably approved by Lender);
and (D) containing “Ordinance or Law Coverage” if any of the Improvements or the
use of the applicable Individual Property shall at any time constitute legal
non-conforming structures or uses, and compensating for loss to the


66



--------------------------------------------------------------------------------




undamaged portion of the building (with a limit equal to replacement cost), the
cost of demolition and the increased costs of construction, each in amounts as
reasonably required by Lender. In addition, Borrower shall obtain: (y) if any
portion of the Improvements or Personal Property at the applicable Individual
Property is currently or at any time in the future located in a federally
designated "special flood hazard area" (“SFHA”), flood hazard insurance for all
such Improvements and Personal Property located in the SFHA in an amount equal
to the lesser of (1) the outstanding principal balance of the Note or (2) the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended or such greater amount as
Lender shall reasonably require; and (z) if the Individual Property is located
within seismic zone 3 or 4, earthquake insurance in amounts and in form and
substance satisfactory to Lender (provided that, in the event earthquake
coverage is provided pursuant to a blanket policy, such earthquake coverage
shall be in amount not less than one hundred percent (100%) of the 90th
percentile annual aggregate gross loss estimates as indicated in a portfolio
seismic risk analysis for the 475-year return period for all high risk locations
insured by such coverage (such analysis to be approved by Lender and secured by
the applicable Borrower utilizing the most current RMS or SeismiCat software, or
their equivalent); provided that such insurance pursuant to clauses (y) and (z)
shall be on terms consistent with the all risk insurance policy required under
this subsection (i);
(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
applicable Individual Property, such insurance (A) to be on the so-called
"occurrence " form with a limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence, (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations; (3) independent contractors; and (4)  contractual liability for all
insured contracts;
(iii)    rental income and/or business income insurance (A) with loss payable to
Lender; provided, that, all proceeds paid to Lender pursuant to this subsection
shall be held by Lender and applied in accordance with Section 5.4 hereof;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above, subsections (vi) and (ix) below and Section 5.1.1(g)
below; and (C) in an amount equal to one hundred percent (100%) of the projected
gross income from the applicable Individual Property (assuming such Casualty had
not occurred) for a period of twenty-four (24) months from the date of such
Casualty, plus an extended period of indemnity of 365 days covering the
applicable Individual Property from the date that the applicable Individual
Property is repaired or replaced and operations are resumed and notwithstanding
that the policy may expire prior to the end of such period;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements at the applicable
Individual Property, and only if the property or liability coverage forms do not
otherwise apply,


67



--------------------------------------------------------------------------------




(A) commercial general liability and umbrella liability insurance covering
claims related to the construction, repairs or alterations being made which are
not covered by or under the terms or provisions of the commercial general
liability and umbrella liability insurance policies required herein this Section
5.1.1(a); and (B) the insurance provided for in subsection (i) above written in
a so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the applicable Individual Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;
(v)    if the applicable Individual Property includes commercial property,
Workers’ Compensation insurance with respect to any employees of Borrower, as
required by any Governmental Authority or Legal Requirement;
(vi)    boiler and machinery/equipment breakdown insurance in amounts as shall
be reasonably required by Lender with limits of not less than Twenty Million and
No/100 Dollars ($20,000,000.00) on terms consistent with the commercial property
insurance policy required under subsection (i) and (iii) above;
(vii)    umbrella and/or excess liability insurance in an amount not less than
One Hundred Million and No/100 Dollars ($100,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (ii) above;
(viii)    automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000.00);
(ix)    terrorism insurance in an amount equal to the full replacement cost of
the applicable Individual Property as required in Section 5.1.1(a)(i) above plus
business interruption coverage for the period required under Section
5.1.1(a)(iii) above (the “Minimum Coverage Amount"). Borrower shall be required
to carry insurance throughout the Term in an amount not less than the Minimum
Coverage Amount. However, if TRIPRA is discontinued or not renewed then Borrower
shall be required to carry terrorism insurance in an amount not less than the
Minimum Coverage Amount; provided, that, in such event, (x) Borrower shall not
be required to spend per year on terrorism coverage (on a going forward basis
after TRIPRA expires or is otherwise no longer in effect for any reason and
following the expiration of the applicable terrorism insurance then in place) an
amount in excess of two times (2x) the annual allocated amount of the total
insurance premium that is payable in respect of the Individual Property’s
all-risk and business interruption/rental income insurance required under the
Loan Documents (without giving effect to the cost of terrorism and earthquake
components of such property and business interruption/rental income insurance)
obtained as of the date the applicable new terrorism insurance is being obtained
(the “Terrorism Premium Cap") and, provided, that in no event shall any
Insurance Premiums paid with respect to Policies in effect prior to the date
TRIPRA expires or is otherwise no longer in effect for any reason be included
for purposes of determining whether the amount of terrorism insurance premiums
paid by Borrower for any applicable period exceed the Terrorism Cap, and (y) if
the cost of such terrorism coverage exceeds the Terrorism Premium Cap, Borrower
shall purchase the maximum amount of terrorism coverage


68



--------------------------------------------------------------------------------




available with funds equal to the Terrorism Premium Cap; provided that, if the
Insurance Premiums payable with respect to such terrorism coverage exceeds the
Terrorism Premium Cap, Lender may, at its option purchase such stand-alone
terrorism Policy, with Borrower paying such portion of the Insurance Premiums
with respect thereto equal to the Terrorism Premium Cap and Lender paying such
portion of the Insurance Premiums in excess of the Terrorism Premium Cap For so
long as TRIPRA (A) remains in full force and effect and (B) continues to cover
both foreign and domestic acts of terror, Lender shall accept terrorism
insurance for Certified Acts of Terrorism (as such terms are defined in TRIPRA).
Notwithstanding anything to the contrary contained in Section 5.1.1(b), with
respect to insurance required to be maintained by Borrower pursuant to Section
5.1.1(a) hereof, Liberty IC Casualty LLC ("Liberty") shall be an acceptable
insurer of perils of terrorism and acts of terrorism so long as (i) the policy
issued by Liberty has (a) no aggregate limit and (b) a deductible of no greater
than $1,000,000 plus that deductible as calculated pursuant to TRIPRA,
(ii) other than the $1,000,000 deductible, the portion of such insurance which
is not reinsured by TRIPRA, Borrower must provide reinsurance with a cut-through
endorsement, in each case acceptable to Lender and Rating Agencies, from an
insurance carrier rated no less than "A" by S&P and Moody’s (to the extent
Moody’s is rating the Securities and rates the applicable insurance company),
(iii) TRIPRA or a similar United States Federal Government backstop is in effect
for an amount equal to the Applicable Federal Backstop Percentage (as defined
below) of such terrorism coverage, as defined in TRIPRA. As used herein, the
“Applicable Federal Backstop Percentage” shall mean the then applicable federal
share of compensation for insured losses of an insurer under TRIPRA (which is
currently 84% and subject to annual 1% decreases beginning in 2016 until such
percentage equals 80%), (iv) Liberty is not the subject of a bankruptcy or
similar insolvency proceeding and (v) no Governmental Authority issues any
statement, finding or decree that insurers of perils of terrorism similar to
Liberty (i.e., captive insurers arranged similar to Liberty) do not qualify for
the payments or benefits of TRIPRA. In the event that Liberty is providing
insurance coverage (A) to other properties immediately adjacent to the
applicable Individual Property, and/or (B) to other properties owned by a
Person(s) who is not an Affiliate of Borrower, and such insurance is not subject
to the same reinsurance and other requirements of this Section, then Lender may
reasonably re-evaluate the limits and deductibles of the insurance required to
be provided by Liberty hereunder. In the event any of the foregoing conditions
are not satisfied, Liberty shall not be deemed an acceptable insurer of perils
of terrorism and acts of terrorism. To the extent that insurance pursuant to
this Section 5.1.1(ix) is maintained pursuant to an Acceptable Blanket Policy,
if such Acceptable Blanket Policy covers more than one property within a one
thousand foot radius of the applicable Individual Property (the “Radius”), the
limits of any such Acceptable Blanket Policy shall be adequate to maintain the
coverage set forth in this Section 5.1.1(ix) for such Individual Property as
well as each property within the Radius that is covered by such blanket policy
calculated on a total insured value basis, to the extent such coverage is
commercially available.
(x)    upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the applicable Individual Property and located
in the vicinity of the applicable Individual Property.


69



--------------------------------------------------------------------------------




(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies”) and shall be
issued by financially sound and responsible insurance companies authorized or
licensed to do business in the state in which the Property is located and having
a claims paying ability rating with the issuing companies of (i) “A” or better
by S&P and “A2” by Moody’s, to the extent Moody’s is rating the Securities and
rates the applicable insurance company (provided, however for multi-layered
policies, (A) if more than one (1) but fewer than five (5) insurance companies
issue the Policies, then at least 75% of the required insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P and “A2” by Moody’s, to the
extent Moody’s is rating the Securities and rates the applicable insurance
company, with no remaining carrier below “BBB” by S&P and “Baa2” by Moody’s, to
the extent Moody’s is rating the Securities and rates the applicable insurance
company or (B) if five (5) or more insurance companies issue the Policies, then
at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A” or better by S&P and “A2” by Moody’s, to the extent Moody’s is
rating the Securities and rates the applicable insurance company, with no
remaining carrier below “BBB” by S&P and “Baa2” by Moody’s, to the extent
Moody’s is rating the Securities and rates the applicable insurance company) and
(ii) “A- VIII” or better by AM Best. Notwithstanding the foregoing, (A) Borrower
shall be permitted to utilize Royal & Sun Alliance Insurance Company of Canada
(“R&S Canada”), in its current participation amounts and position within the
syndicate provided that R&S Canada maintains a rating of “A” or better with S&P,
and (B) Borrower shall be permitted to maintain the property coverage in place
as of the Closing Date with the existing insurance companies in their current
participation amounts and positions within the syndicate that do not maintain
the S&P rating required above; provided that (1) the current ratings of such
insurers are not withdrawn or downgraded below the date hereof and (2) at
renewal of the current policy term on October 31, 2016, Borrower shall replace
all such insurers with insurance companies meeting the S&P and AM Best rating
requirements set forth hereinabove. Moreover, if Borrower desires to maintain
insurance required hereunder from an insurance company which does not meet the
claims paying ability rating set forth herein but the parent of such insurance
company maintains such ratings, Borrower may use such insurance companies if the
applicable Rating Agencies have provided a Rating Agency Confirmation with
respect to such (such Rating Agency Confirmation may be conditioned on items
required by the Ratings Agencies including a requirement that the parent
guarantee the obligations of such insurance companies).
(c)    All Policies provided for or contemplated by Section 5.1.1(a) shall name
Borrower as a named insured and, with respect to Policies of liability
insurance, except for the Policy referenced in Section 5.1.1(a)(v), shall
include Lender and its successors and/or assigns as an additional insured, as
its interests may appear, and in the case of Policies of property insurance,
including but not limited to special form/all-risk, boiler and machinery,
terrorism, windstorm, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2 below.
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i) for the Individual Property,
then such insurance policies shall also contain a standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.


70



--------------------------------------------------------------------------------




(d)    All Policies provided for in this Section 5.1 shall contain clauses or
endorsements to the effect that:
(i)    with respect to the Policies of property insurance, contain clauses or
endorsements to the effect that, (1) no act or negligence of Borrower, or anyone
acting for Borrower, or of any Tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, or foreclosure or similar action, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned and (2) the Policies shall not be cancelled without at least 30
days’ written notice to Lender, except ten (10) days’ notice for non-payment of
premium;
(ii)    with respect to all Policies of liability insurance, if obtainable by
Borrower using commercially reasonable efforts, contain clauses or endorsements
to the effect that, (1) the Policy shall not be canceled without at least thirty
(30) days’ written notice to Lender and any other party included therein as an
additional insured (other than in the case of non-payment in which case only ten
days prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice and (2) the issuers thereof shall give notice to Lender if the
issuers elect not to renew such Policies prior to its expiration. If the issuers
cannot or will not provide notice, Borrower shall be obligated to provide such
notice; and
(iii)    not contain any clause or provision that would make Lender liable for
any Insurance Premiums thereon or subject to any assessments thereunder.
(e)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, with prior written notice to Borrower, to take such action as Lender
deems necessary to protect its interest in any Individual Property, including
the obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Mortgage
and shall bear interest at the Default Rate.
(f)    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies then in force
concerning any Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.
(g)    The property insurance, commercial general liability, umbrella liability
insurance and rental income and/or business interruption insurance required
under Sections 5.1.1(a)(i), (ii), (iii) and (vii) above shall cover perils of
terrorism and acts of terrorism and Borrower shall maintain property insurance,
commercial general liability, umbrella liability insurance and rental income
and/or business interruption insurance for loss resulting from perils and acts
of terrorism on terms (including amounts) consistent with those required under
Sections 5.1.1(a)(i), (ii), (iii) and (vii) above at all times during the term
of the Loan.


71



--------------------------------------------------------------------------------




(h)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the applicable Individual Property in
compliance with the provisions of Section 5.1.1(a) and is otherwise acceptable
to Lender (any such blanket policy, an “Acceptable Blanket Policy”).
5.1.2    Insurance Company. All Policies required pursuant to Section 5.1.1
(i) shall, with respect to all property insurance policies and rental income
and/or business interruption insurance policies, contain a Standard Mortgagee
Clause and a Lender’s Loss Payable Endorsement, or their equivalents, including
providing that Lender is the person to whom all payments made by such insurance
company shall be paid; (ii) shall contain a waiver of subrogation against
Lender; (iii) shall contain such provisions as Lender deems reasonably necessary
to protect its interest including endorsements providing (A) that neither
Borrower, Lender nor any other party shall be a co-insurer under said Policies
and (B) except as otherwise specified herein, for a deductible per loss of an
amount not more than that which is customarily maintained by prudent owners of
properties with a standard of operation and maintenance comparable to and in the
general vicinity of the applicable Individual Property, but in no event in
excess of an amount reasonably acceptable to Lender. Certificates of insurance
shall be delivered to Lender, c/o Deutsche Bank AG, New York Branch, 60 Wall
Street, 10th Floor, New York, NY 10005, Attn: Karen Bernsohn, on the date hereof
with respect to the current Policies and within fifteen (15) Business Days after
the effective date thereof with respect to all renewal Policies. Borrower shall
(i) cause the payment of the premiums with respect to the Policies (the
“Insurance Premiums”) to be timely paid as the same become due and payable and
(ii) prior to expiration shall furnish to Lender, upon Lender’s written demand,
evidence of the renewal of each of the Policies reasonably satisfactory to
Lender, and (iii) furnish to Lender receipts for the timely payment of the
Insurance Premiums or other evidence of such payment reasonably satisfactory to
Lender (provided, however, that Borrower shall not be required to pay such
Insurance Premiums nor furnish such evidence of payment to Lender in the event
that the amounts required to pay such Insurance Premiums have been deposited
into the Insurance Account pursuant to Section 6.4 hereof). If Borrower does not
furnish  evidence of the renewal of such Policies prior to expiration, upon
Lender’s written demand for such evidence then Lender may, but shall not be
obligated to, procure such insurance and Borrower shall reimburse Lender for the
cost of such Insurance Premiums promptly on demand, with interest accruing at
the Default Rate from the date expended. In addition, (i) after the occurrence
of a Casualty or (ii) if requested by a Rating Agency, Borrower shall make the
redacted Policies available for review by Lender, such Rating Agency or their
respective representatives, upon reasonable prior notice at Borrower’s address
set forth in Section 10.6 hereof. Notwithstanding the terms of the first
sentence of this subsection, proceeds paid to Lender pursuant to this Section
5.1.2 shall be held by Lender and applied in accordance with the provisions of
Section 5.4.
Section 5.2    Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall promptly
commence and diligently prosecute the completion of the Restoration of the
applicable Individual Property as nearly as possible to the condition the
applicable Individual Property was in immediately prior to such Casualty, with
such alterations as may be reasonably approved by Lender, to the extent such
approval is required hereunder, and otherwise in accordance with Section 5.4.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower. In addition, Lender may participate in


72



--------------------------------------------------------------------------------




any settlement discussions with any insurance companies (and shall approve any
final settlement) (i) if an Event of Default is continuing or (ii) with respect
to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than five percent (5%) of the Outstanding
Principal Balance and Borrower shall deliver to Lender all instruments
reasonably required by Lender to permit such participation. If the cost of
Restoration is reasonably expected to be in excess of the Casualty Threshold,
any Insurance Proceeds in connection with such a Casualty (whether or not Lender
elects to settle and adjust the claim or Borrower settles such claim) shall be
due and payable solely to Lender and held by Lender in accordance with the terms
of this Agreement. In the event Borrower or any party other than Lender is a
payee on any check representing Insurance Proceeds with respect to any Casualty,
Borrower shall immediately endorse, and cause all such third parties to endorse,
such check payable to Lender. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse any such check payable to
Lender. The expenses incurred by Lender in the adjustment and collection of
Insurance Proceeds shall become part of the Obligations, shall be secured by the
Loan Documents and shall be reimbursed by Borrower to Lender upon demand.
Borrower hereby releases Lender from any and all liability with respect to the
settlement and adjustment by Lender of any claims in respect of any Casualty.
Section 5.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of any Individual Property and shall deliver to Lender copies of
any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments reasonably requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of reasonable out-of-pocket expenses of collection, to the reduction
or discharge of the Debt. Lender shall not be limited to the interest paid on
the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Note. If any
Individual Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
applicable Individual Property and otherwise comply with the provisions of
Section 5.4, whether or not an Award is available. If the applicable Individual
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
Section 5.4    Restoration. The following provisions shall apply in connection
with the Restoration:
(a)    If (i) the Net Proceeds and the cost of completing the Restoration shall
each be less than the Casualty Threshold and (ii) no Event of Default has
occurred and is continuing, the Net Proceeds shall be retained by Borrower and
Borrower shall promptly


73



--------------------------------------------------------------------------------




commence and complete with due diligence the Restoration in accordance with the
terms of this Agreement.
(b)    If the Net Proceeds or the cost of completing the Restoration are equal
to or greater than the Casualty Threshold, the Net Proceeds will be held by
Lender and Lender shall make the Net Proceeds available for the Restoration in
accordance with the provisions of this Section 5.4. The term “Net Proceeds”
shall mean: (i) the net amount of all insurance proceeds received by Lender
pursuant to Section 5.1.1 (a)(i), (iv), and (vi)  as a result of such damage or
destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of the Award, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.
(i)    The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender, in its reasonable discretion, that the following
conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than (x)
thirty percent (30%) of the total floor area of the Improvements on the 555 W.
Fifth Property or (y) thirty percent (30%) of the total floor area of the
Improvements on the 350 S. Figueroa Property has been damaged, destroyed or
rendered unusable as a result of such Casualty or (2) in the event the Net
Proceeds are Condemnation Proceeds, less than (x) ten percent (10%) of the land
constituting the 555 W. Fifth Property or (y) ten percent (10%) of the land
constituting the 350 S. Figueroa Property is taken, and such land is located
along the perimeter or periphery of such Individual Property, and no portion of
the Improvements is located on such land;
(C)    if the Casualty is with respect to the 555 W. Fifth Property, Leases
demising in the aggregate a percentage amount equal to or greater than
seventy-five percent (75%) of the total rentable space in the affected
Individual Property which has been demised under executed and delivered Leases
in effect as of the date of the occurrence of such Casualty or Condemnation,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration (other than Leases which expire by their
terms) without abatement of rent beyond the time required for Restoration
(unless covered by rent loss or business interruption insurance) notwithstanding
the occurrence of any such Casualty or Condemnation, whichever the case may be,
and will make all necessary repairs and restorations thereto that are not being
made by Borrower as part of the Restoration at their sole cost and expense;
(D)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;


74



--------------------------------------------------------------------------------




(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the affected Individual Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date six (6) months prior to the Stated
Maturity Date, (2) such time as may be required under applicable Legal
Requirements or (3) prior to the expiration of the insurance coverage referred
to in Section 5.1.1(a)(iii);
(G)    the affected Individual Property and the use thereof after the
Restoration will be in compliance with and permitted under all applicable Legal
Requirements;
(H)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the related Improvements;
(J)    after giving effect to the Restoration, the Restoration DSCR shall be
equal to or greater than 1.9455:1.00 and the Combined Restoration DSCR shall be
equal to or greater than 1.10:1.00;
(K)    if the Net Proceeds are more than $1,000,000, Borrower shall deliver, or
cause to be delivered, to Lender a signed detailed budget approved in writing by
Borrower’s architect or engineer stating the entire cost of completing the
Restoration, which budget shall be reasonably acceptable to Lender; and
(L)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.
(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
this Section 5.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (B) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the affected Individual Property which have not either been fully
bonded


75



--------------------------------------------------------------------------------




to the reasonable satisfaction of Lender and discharged of record or in the
alternative fully insured to the reasonable satisfaction of Lender by the title
company issuing the Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior reasonable approval of Lender and an
independent consulting engineer selected by Lender (the “Casualty Consultant”).
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the architect, engineer, general contractor and any construction
manager engaged in the Restoration, as well as the contracts under which they
have been engaged, shall be subject to the approval of Lender and the Casualty
Consultant. All actual out of pocket third party costs and expenses incurred by
Lender in connection with recovering, holding and advancing the Net Proceeds for
the Restoration including, without limitation, reasonable attorneys’ fees and
disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration and performing work or supplying materials constituting hard costs,
(A) an amount equal to ten percent (10%) of the costs actually incurred for work
in place as part of the Restoration until such time as certified by the Casualty
Consultant to Lender that fifty percent (50%) of the required Restoration has
been completed, (B) an amount equal to five percent (5%) of the costs actually
incurred for work in place as part of the Restoration thereafter and (C) an
amount equal to zero if a contractor has fully performed its work. The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 5.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b) and that all approvals
necessary for the re-occupancy and use of the affected Individual Property have
been obtained from all appropriate Governmental Authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (i) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of such contractor’s, subcontractor’s or
materialman’s contract, (ii) the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and
(iii) Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the


76



--------------------------------------------------------------------------------




release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender (for deposit into the Casualty and
Condemnation Account) before any further disbursement of the Net Proceeds shall
be made. The Net Proceeds Deficiency deposited with Lender shall be deposited by
Lender into the Casualty and Condemnation Account and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4(b) shall constitute additional security
for the Obligations.
(vii)    Provided no Event of Default shall have occurred and be continuing, the
excess, if any, of the Net Proceeds and the remaining balance, if any, of the
Net Proceeds Deficiency deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 5.4(b), and the receipt by Lender of evidence
reasonably satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender (A) if any New
Mezzanine Loan is then outstanding, to the New Mezzanine Loan Lender for
application in accordance with the New Mezzanine Loan Documents, (B) if no New
Mezzanine Loan is outstanding, but the Current Mezzanine Loan is then
outstanding, to the Current Mezzanine Loan Lender for application in accordance
with the Current Mezzanine Loan Documents and (C) if no Mezzanine Loan is
outstanding, to Borrower.
(c)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, if the Loan is included in a REMIC
and, immediately following a release of any portion of the Lien of the Mortgage
following a Casualty or Condemnation (but taking into account any proposed
Restoration of the remaining affected Individual Property), the ratio of the
unpaid principal balance of the Loan to the value of the remaining Property is
greater than 125% (such value to be determined, in Lender’s sole discretion, by
any commercially reasonable method permitted to a REMIC; and which shall exclude
the value of personal property or going concern value, if any), the Outstanding
Principal Balance must be paid down by an amount equal to the least applicable
“qualified amount” as that term is defined in the IRS Revenue Procedure 2010-30,
as the same may be amended, replaced, supplemented or modified from time to
time, unless Lender receives an opinion of counsel that if such amount is not
paid, the applicable Securitization will not fail to maintain its status as a
REMIC as a result of the related release of such portion of the Lien of the
Mortgage. If and to the extent the preceding sentence applies, only such amount
of the net Award or net Insurance Proceeds (as applicable), if any, in excess of
the amount required to pay down the principal balance of the Loan may be
released for purposes of Restoration or released to Borrower as otherwise
expressly provided in this Section 5.4.


77



--------------------------------------------------------------------------------




(d)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be remitted to any Mezzanine Loan Lender or to be
returned to Borrower as excess Net Proceeds pursuant to Section 5.4(b)(vii) may
be retained and applied by Lender in accordance with Section 2.4.4 hereof toward
the payment of the Debt whether or not then due and payable in such order,
priority and proportions as Lender in its sole discretion shall deem proper, or,
at the discretion of Lender, the same may be paid, either in whole or in part,
to Borrower for such purposes as Lender shall approve, in its discretion.
Additionally, throughout the term of the Loan if an Event of Default is
continuing, then Borrower shall pay to Lender, with respect to any payment of
the Debt pursuant to this Section 5.4(d), an additional amount equal to the
Prepayment Fee and any applicable Liquidated Damages Amount; provided, however,
that if an Event of Default is not continuing, then no Prepayment Fee or
Liquidated Damages Amount shall be payable.
(e)    Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance company makes a payment under a
property or business or rental interruption insurance Policy that Borrower
proposes be treated as business or rental interruption insurance, then,
notwithstanding any designation (or lack of designation) by the insurance
company as to the purpose of such payment, as between Lender and Borrower, such
payment shall not be treated as business or rental interruption Insurance
Proceeds unless Borrower has demonstrated to Lender’s reasonable satisfaction
that the remaining Net Proceeds that have been received from the property
insurance companies, when added to estimated future Net Proceeds (as estimated
by Lender in Lender’s sole and absolute discretion) are sufficient to pay 100%
of the cost of the Restoration or, if such Net Proceeds are to be applied to
repay the Obligations in accordance with the terms hereof, that such remaining
Net Proceeds will be sufficient to satisfy the Obligations in full. To the
extent any payment under a property or business or rental interruption insurance
Policy is treated as business or rental interruption insurance in accordance
with this paragraph (e), such funds shall be deposited into the Casualty and
Condemnation Account. Provided that no Event of Default then exists, Insurance
Proceeds treated as business or rental interruption insurance in accordance with
this paragraph (e) (to the extent of available funds) shall be (A) first applied
by Lender, on each Monthly Payment Date, to pay for Debt Service, deposits of
Reserve Funds and payments of the Monthly Operating Expense Budgeted Amount and
any Approved Extraordinary Operating Expenses actually incurred (collectively,
the “Approved Monthly BI Expenses”) for such month pursuant to, and in the
priorities set forth in, Section 6.13.1, and (B) second, to the extent that
Lender determines that the amount of business or rental interruption Insurance
Proceeds then remaining in the Casualty and Condemnation Account is sufficient
to pay for all future Approved Monthly BI Expenses through the completion of the
subject Restoration, disbursed by Lender to Borrower in an aggregate amount
under this clause (B) not to exceed the Approved Monthly BI Expenses actually
incurred by Borrower from the date of the applicable Casualty to the date of the
first installment of business or rental interruption Insurance Proceeds advanced
by the applicable insurance company (as evidenced by supporting documentation by
Borrower that is acceptable to Lender). Provided no Trigger Period then exists,
all remaining business or rental interruption insurance proceeds shall be
disbursed to Borrower upon the completion of the subject Restoration and the
recommencement of full unabated rent being paid by the Tenants under the Leases
required to remain in place pursuant to Section 5.4(b)(i)(C).
(f)    Notwithstanding anything to the contrary set forth in this Section 5.4,
in the case of a Casualty to the 350 S. Figueroa Property, if Borrower is
required to deposit Net


78



--------------------------------------------------------------------------------




Proceeds with an insurance trustee pursuant to the 350 S. Figueroa Property
Documents then Lender will make Net Proceeds received by Lender available to
Borrower for the deposit of such Net Proceeds with the insurance trustee in an
amount equal to the lesser of (i) the amount of Net Proceeds required to be
deposited under the 350 S. Figueroa Property Documents or (ii) the amount of Net
Proceeds received by Lender in connection with the Casualty to the 350 S.
Figueroa Property upon (A) Lender’s receipt of evidence reasonably acceptable to
Lender that all other amounts required to be deposited with such insurance
trustee have been deposited with the insurance trustee in accordance with the
350 S. Figueroa Property Documents, (B) Lender’s receipt of evidence reasonably
acceptable to Lender that the funds deposited with such insurance trustee are
sufficient to restore the 350 S. Figueroa Property and the other properties
required to be restored under the 350 S. Figueroa Property Documents in
connection with the Casualty and (C) Lender’s reasonable approval of a plan and
budget for the restoration of the properties covered by the 350 S. Figueroa
Property Documents that has been approved by the parties the 350 S. Figueroa
Property Documents.
ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1    Cash Management Arrangements. Borrower shall cause all Gross
Revenues to be transmitted directly by all Tenants of the Property into Accounts
(each, a “Clearing Account”) established and maintained by each Individual
Borrower at an Eligible Institution selected by Borrower and reasonably approved
by Lender (the “Clearing Bank”) as more fully described in the Clearing Account
Agreements; provided, that, any Gross Revenues collected by an unaffiliated
Parking Manager may be deposited monthly into the Clearing Account after the
application of such funds in accordance with the applicable Parking Management
Agreement. Without in any way limiting the foregoing, if Borrower, Manager or
Parking Manager receives any Gross Revenue from the Property, then (i) such
amounts shall be deemed to be collateral for the Obligations and shall be held
in trust for the benefit, and as the property, of Lender, (ii) such amounts
shall not be commingled with any other funds or property of Borrower, Manager or
Parking Manager, and (iii) Borrower, Manager and Parking Manager shall deposit
such amounts in a Clearing Account within two (2) Business Days of receipt;
provided, that, prior to such deposit, an unaffiliated Parking Manager may apply
the funds in accordance with the applicable Parking Management Agreement. Funds
deposited into the Clearing Accounts shall be swept by the Clearing Bank on each
Business Day into the Deposit Account and applied and disbursed in accordance
with this Agreement. Funds in the Deposit Account (and the Accounts) shall not
be invested except in Permitted Investments, as more particularly set forth in
the Cash Management Agreement. Lender may also establish subaccounts of the
Deposit Account which shall at all times be Eligible Accounts (and may be ledger
or book entry accounts and not actual accounts) (such subaccounts are referred
to herein as “Accounts”). The Deposit Account and all other Accounts will be
under the sole control and dominion of Lender, and Borrower shall have no right
of withdrawal therefrom. Borrower shall pay for all usual and customary expenses
of opening and maintaining all of the above accounts. Lender may change the
Deposit Bank and the Deposit Account in connection with a Securitization or if
the institution acting as Deposit Bank shall resign as such.
Section 6.2    WeWork Funds.


79



--------------------------------------------------------------------------------




6.2.1    Deposits of WeWork Funds. On the Closing Date Borrower shall deposit
with Lender an amount equal to $1,000,000 (the “WeWork Funds”) in connection
with that certain Lease between 555 W. Fifth Borrower and WW 555 West 5th Street
LLC, a New York limited liability company, as Tenant (“WeWork”), dated August
19, 2015 (the “WeWork Lease”).
6.2.2    Release of WeWork Funds. Provided no Event of Default is continuing,
Lender shall direct Servicer to disburse the WeWork Funds upon the earlier to
occur of the following: (i) if (A) Lender has not received a WeWork Confirmation
in accordance with clause (ii) hereof and (B) Borrower has not received the
monthly rent due and payable to Borrower under the WeWork Lease with respect to
the preceding monthly payment period, then one-third (1/3rd) of the WeWork Funds
shall be deposited into the Deposit Account on September 6, 2016 and October 6,
2016, with the remainder of the WeWork Funds deposited into the Deposit Account
on November 6, 2016 or (ii) within ten (10) days after the delivery by Borrower
to Lender of a request therefor, which request shall include (a) a written
confirmation from WeWork that the rent commencement date under the WeWork Lease
has occurred and (b) an Officer’s Certificate certifying, without qualification
or condition, that the landlord construction obligations under the WeWork Lease
have been completed  in all material respects and the space demised under the
WeWork Lease has been accepted by WeWork (subject, in each case, to punchlist
items confirmed by Tenant not to be a basis for delay of rent commencement) (the
requirements under clauses (a) and (b) hereof, collectively, a “WeWork
Confirmation”).
Section 6.3    Tax Funds.
6.3.1    Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $2,822,545.00 and (ii)  on each Monthly Payment
Date, an amount equal to one-twelfth of the Real Estate Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months (initially,
$564,509.00), in order to accumulate sufficient funds to pay all such Real
Estate Taxes prior to their respective due dates, which amounts shall be
transferred into an Account (the “Tax Account”). Amounts deposited from time to
time into the Tax Account pursuant to this Section 6.3.1 are referred to herein
as the “Tax Funds”. If at any time Lender reasonably determines that the Tax
Funds will not be sufficient to pay the Real Estate Taxes, Lender shall notify
Borrower of such determination and the monthly deposits for Real Estate Taxes
shall be increased by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least ten (10) days prior to the respective due
dates for the Real Estate Taxes; provided, that if Borrower receives written
notice from Lender of any deficiency after the date that is ten (10) days prior
to the date that Real Estate Taxes are due, Borrower will deposit with or on
behalf of Lender such amount within three (3) Business Days after its receipt of
such notice (provided that, if the Taxes will become delinquent in less than
three (3) Business Days, Borrower will deposit the required amounts within one
(1) Business Day).
6.3.2    Release of Tax Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall direct Servicer to apply Tax Funds in the Tax
Account to payments of Real Estate Taxes. In making any payment relating to Real
Estate Taxes, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Real Estate Taxes)
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any Tax, assessment, sale, forfeiture, Tax lien or title or
claim thereof. If the amount of the Tax Funds shall exceed the amounts due for
Real Estate Taxes and provided that no Trigger Period exists, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds


80



--------------------------------------------------------------------------------




remaining in the Tax Account after the Obligations have been paid in full shall
be returned to Borrower.
Section 6.4    Insurance Funds.
6.4.1    Deposits of Insurance Funds. During a Trigger Period, Borrower shall,
subject to Section 6.13.1(ii) hereof, deposit with Lender on each Monthly
Payment Date, equal monthly installments of an amount that shall, when added
with all other monthly installment amounts to be deposited for Insurance
Premiums, be sufficient to pay all Insurance Premiums that Lender reasonably
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof, in order to accumulate sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies, which amounts shall be transferred into an Account
established at Deposit Bank to hold such funds (the “Insurance Account”).
Amounts deposited from time to time into the Insurance Account pursuant to this
Section 6.4.1 are referred to herein as the “Insurance Funds”. If at any time
Lender reasonably determines that the Insurance Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower in writing of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender reasonably estimates is sufficient to make up the
deficiency at least thirty (30) days prior to expiration of the Policies.
6.4.2    Release of Insurance Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums, provided Borrower
shall furnish Lender with all bills, invoices and statements for the Insurance
Premiums for which such funds are required at least ten (10) days prior to the
date on which such charges first become payable. In making any payment relating
to Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the insurer or its agent, without inquiry into the
accuracy of such bill, statement or estimate. If the amount of the Insurance
Funds shall exceed the amounts due for Insurance Premiums, Lender shall return
any excess to Borrower or credit such excess against future payments to be made
to the Insurance Funds. Any Insurance Funds remaining in the Insurance Account
after the Obligations have been paid in full shall be returned to Borrower.
6.4.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.4.1 above shall be suspended to the extent that Insurance Premiums relate to
such Acceptable Blanket Policy.  As of the date hereof, an Acceptable Blanket
Policy is in effect with respect to the Policies required as of the Closing Date
pursuant to Section 5.1.
Section 6.5    Capital Expenditure Funds.
6.5.1    Deposits of Capital Expenditure Funds. Borrower shall deposit with
Lender (i) on the Closing Date, an amount equal to $71,744 and (ii) on each
Monthly Payment Date, the amount of $35,872.00, for annual Capital Expenditures,
which amounts shall be transferred into an Account (the “Capital Expenditure
Account”). Amounts deposited from time to time into the Capital Expenditure
Account pursuant to this Section 6.5.1 are referred to herein as the “Capital
Expenditure Funds”.


81



--------------------------------------------------------------------------------




6.5.2    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Capital Expenditure Funds
to Borrower out of the Capital Expenditure Account, within ten (10) days after
the delivery by Borrower to Lender of a request therefor (but not more often
than once per month), in increments of at least $10,000 (or a lesser amount if
the total amount in the Capital Expenditure Account is less than $10,000, in
which case only one disbursement of the amount remaining in the account shall be
made) provided that: (i) such disbursement is for an Approved Capital
Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Approved Capital Expenditures to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested disbursement) in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, (3) stating that the Approved Capital
Expenditures (or the relevant portions thereof) to be funded from the
disbursement in question have not been the subject of a previous disbursement,
(4) stating that all previous disbursements of Capital Expenditure Funds have
been used to pay the previously identified Approved Capital Expenditures, and
(5) stating that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full with respect to such Approved Capital Expenditures,
(B) for disbursements over $500,000 copies of appropriate lien waivers,
conditional lien waivers, or other evidence of payment reasonably satisfactory
to Lender, (C) at Lender’s option, with respect to any disbursement in excess of
$250,000, a title search for the applicable Individual Property indicating that
such Individual Property is free from all Liens, claims and other encumbrances
not previously approved by Lender (other than Permitted Encumbrances), and (D)
such other evidence as Lender shall reasonably request to demonstrate that the
Approved Capital Expenditures to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower (or the portion thereof as to which such request for disbursement has
been submitted has been completed and is paid for (other than any retention
amount which is not a part of such disbursement request) or will be paid upon
such disbursement to Borrower) and (iii) if such disbursement request is for
$1,000,000 or more, Lender shall have (if it desires) verified (by an inspection
conducted at Borrower’s expense) performance of the work associated with such
Approved Capital Expenditure.
Section 6.6    Rollover Funds.
6.6.1    Deposits of Rollover Funds.
(a)    Borrower shall deposit with Lender (i) on the Closing Date, an amount
equal to $343,082 and (ii) on each Monthly Payment Date the sum of $171,541.00,
for tenant improvements and leasing commissions that may be incurred following
the date hereof, which amounts shall be transferred into an Account (the
“Rollover Account”). Amounts deposited from time to time into the Rollover
Account pursuant to this Section 6.6.1 are referred to herein as the “Rollover
Funds”.
(b)    In addition to the required monthly deposits set forth in subsection
(a) above, all sums paid with respect to (i) a modification of any Lease or
otherwise paid in connection with Borrower taking any action under any Lease
(e.g., granting a consent) or waiving any provision thereof (other than
reimbursement for legal or other review costs actually incurred by Borrower),
(ii) any settlement of claims of Borrower against third parties in


82



--------------------------------------------------------------------------------




connection with any Lease, except for amounts reimbursing Borrower for actual
out-of-pocket costs or losses or (iii) any rejection, termination, surrender or
cancellation of any Lease (including in any bankruptcy case) or any lease
buy-out or surrender payment from any Tenant (including any payment relating to
unamortized tenant improvements and/or leasing commissions) (collectively,
“Lease Termination Payments”) shall be deposited into the Rollover Account and
held as Rollover Funds and shall be disbursed and released as set forth in
Section 6.6.2 below, and Borrower shall advise Lender at the time of receipt
thereof of the nature of such receipt so that Lender shall have sufficient time
to instruct the Deposit Bank to deposit and hold such amounts in the Rollover
Account pursuant to the Cash Management Agreement.
6.6.2    Release of Rollover Funds. Provided no Event of Default is continuing,
Lender shall direct Servicer to disburse Rollover Funds to Borrower out of the
Rollover Account, within ten (10) days after the delivery by Borrower to Lender
of a request therefor (but not more often than once per month), in increments of
at least $10,000 provided that: (i) such disbursement is for an Approved Leasing
Expense; (ii) the request for disbursement is accompanied by (A) an Officer’s
Certificate from Borrower (1) stating that the items to be funded by the
requested disbursement are Approved Leasing Expenses, and a description thereof,
(2) stating that any tenant improvements at the applicable Individual Property
to be funded by the requested disbursement (or the relevant portion thereof as
to which such request for funds relates) have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(3) identifying each Person that supplied materials or labor in connection with
the tenant improvements to be funded by the requested disbursement or the broker
entitled to the leasing commissions, (4) stating that the Approved Leasing
Expenses (or the relevant portions thereof) to be funded from the disbursement
in question have not been the subject of a previous disbursement, and
(5) stating that all previous disbursements of Rollover Funds have been used to
pay the previously identified Approved Leasing Expenses, (B) a copy of any
license, permit or other approval by any Governmental Authority required in
connection with the tenant improvements and not previously delivered to Lender,
(C) with respect to any disbursement in excess of $500,000, copies of
appropriate lien waivers, conditional lien waivers or other evidence of payment
reasonably satisfactory to Lender, and (D) at Lender’s option with respect to a
disbursement in excess of $250,000, a title search for the applicable Individual
Property indicating that such Individual Property is free from all Liens, claims
and other encumbrances not previously approved by Lender (other than Permitted
Encumbrances).
Section 6.7    Outstanding Rollover Funds.
6.7.1    Deposit of Outstanding Rollover Funds. On the Closing Date, Borrower
shall either (i) deposit with or on behalf of Lender $20,690,505.94 (the
“Outstanding Rollover Deposit”) on account of outstanding Approved Leasing
Expenses with respect to the Leases set forth on Schedule VIII (the “Outstanding
Approved Leasing Expense”), which Outstanding Rollover Deposit shall be
transferred by Deposit Bank into an Account (the “Outstanding Rollover Account”)
or (ii) deliver to Lender a Letter of Credit in the amount of the Outstanding
Rollover Deposit. Amounts deposited into the Outstanding Rollover Account
pursuant to this Section 6.7.1 resulting from the Outstanding Rollover Deposit
are referred to herein as the “Outstanding Rollover Funds”.
6.7.2    Release of Outstanding Rollover Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Outstanding Rollover Funds
to Borrower out of the Outstanding Rollover Account, within ten (10) days after
the delivery by Borrower to


83



--------------------------------------------------------------------------------




Lender of a request therefor (but not more often than once per month), in
increments of at least $10,000 provided that: (i) such disbursement is for an
Outstanding Approved Leasing Expense in the amounts more particularly set forth
on Schedule VIII; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Outstanding Approved Leasing Expenses, and a
description thereof, (2) stating that any tenant improvements at the applicable
Individual Property to be funded by the requested disbursement (or the relevant
portion thereof as to which such request for funds relates) have been completed
in a good and workmanlike manner and in accordance with all applicable Legal
Requirements, (3) identifying each Person that supplied materials or labor in
connection with the tenant improvements to be funded by the requested
disbursement or the broker entitled to the leasing commissions, (4) stating that
the Outstanding Approved Leasing Expenses (or the relevant portions thereof) to
be funded from the disbursement in question have not been the subject of a
previous disbursement, and (5) stating that all previous disbursements of
Outstanding Rollover Funds have been used to pay the previously identified
Outstanding Approved Leasing Expenses, (B) a copy of any license, permit or
other approval by any Governmental Authority required in connection with the
tenant improvements and not previously delivered to Lender, (C) with respect to
any disbursement in excess of $500,000, copies of appropriate lien waivers,
conditional lien waivers or other evidence of payment reasonably satisfactory to
Lender, and (D) at Lender’s option with respect to a disbursement in excess of
$250,000, a title search for the applicable Individual Property indicating that
such Individual Property is free from all Liens, claims and other encumbrances
not previously approved by Lender (other than Permitted Encumbrances).
6.7.3    Letter of Credit. If Borrower has delivered to Lender a Letter of
Credit in lieu of depositing the Outstanding Rollover Deposit, Borrower shall be
responsible for paying directly all Outstanding Approved Leasing Expense subject
to and in accordance with this Agreement. If Borrower fails to provide evidence
reasonably satisfactory to Lender that the Outstanding Approved Leasing Expense
have been performed and paid in accordance with and subject to the terms of this
Agreement, Lender shall have the right without prior notice to Borrower to draw
on the Letter of Credit in an amount sufficient to pay for such Outstanding
Approved Leasing Expense.
Section 6.8    Free Rent Funds.
6.8.1    Deposit of Free Rent Funds. On the Closing Date Borrower shall either
(i)  deposit with or on behalf of Lender $4,478,325.30 (the “Free Rent Deposit”)
to simulate the payment of Rent with respect to existing Leases with free rent
and/or rent abatements, existing Leases in which the payment of rent has not yet
commenced or fully commenced, and with respect to existing Leases for any
discounts in rent as a result of increases in Real Estate Taxes, which Free Rent
Deposit shall be transferred by Deposit Bank into an Account (the “Free Rent
Account”) or (ii) deliver to Lender a Letter of Credit in the amount of the Free
Rent Deposit. Amounts deposited into the Free Rent Account pursuant to this
Section 6.8.1 resulting from the Free Rent Deposit are referred to herein as the
“Free Rent Funds”.
6.8.2    Release of Free Rent Funds. On the Monthly Payment Dates identified on
Schedule IX attached hereto, provided that no Event of Default has occurred and
is continuing, the Free Rent Funds on deposit in the Free Rent Account equal to
the correspondingly identified “Free Rent Amount” set forth with respect to such
Monthly Payment Date on such Schedule IX


84



--------------------------------------------------------------------------------




shall be deposited into the Deposit Account (each such deposit, a “Monthly Free
Rent Deposit Amount”).
6.8.3    Letter of Credit. If Borrower has delivered to Lender a Letter of
Credit in lieu of depositing the Free Rent Deposit (such Letter of Credit, the
“Free Rent Deposit Letter of Credit”), upon the occurrence of a Trigger Period,
Borrower shall deposit with Lender on or prior to the first Monthly Payment Date
following the occurrence of such Trigger Period (the “Trigger Period Deposit
Amount Date”) for deposit into the Free Rent Account an amount equal to the Free
Rent Deposit, less an amount equal to the aggregate Monthly Free Rent Deposit
Amounts with a disbursement date set forth on Schedule IX prior to the Trigger
Period Deposit Amount Date (the “Trigger Period Deposit Amount”). Provided no
Event of Default exists, upon receipt of the Trigger Period Deposit Amount,
Lender shall promptly return the Free Rent Deposit Letter of Credit to Borrower.
Section 6.9    Casualty and Condemnation Account. Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.9 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.
Section 6.10    Cash Collateral Funds. If a Trigger Period shall be continuing
(other than a Trigger Period continuing solely because of the continuance of a
Material Tenant Lease Sweep Period), all Available Cash shall be paid to Lender,
which amounts shall be transferred by Lender into an Account (the “Cash
Collateral Account”) to be held by Lender as cash collateral for the Debt.
Amounts on deposit from time to time in the Cash Collateral Account pursuant to
this Section 6.10 are referred to as the “Cash Collateral Funds”. So long as no
Event of Default has occurred and is continuing, during a Trigger Period, Lender
shall disburse Cash Collateral Funds to Borrower to fund any shortfalls in
disbursements to Borrower on any Monthly Payment Date of amounts set forth in
clauses (vii) and (viii) of Section 6.13.1 below, within ten (10) days after the
delivery by Borrower to Lender of a request therefor. Any Cash Collateral Funds
on deposit in the Cash Collateral Account not previously disbursed or applied
shall, upon the termination of such Trigger Period (provided no subsequent
Trigger Period has occurred), be deposited into Borrower’s operating account. 
Notwithstanding the foregoing, Lender shall have the right, but not the
obligation, at any time during the continuance of an Event of Default, in its
sole and absolute discretion to apply any and all Cash Collateral Funds then on
deposit in the Cash Collateral Account to the Debt or Obligations, in such order
and in such manner as Lender shall elect in its sole and absolute discretion,
including to make a prepayment of principal (together with the applicable
Prepayment Fee and/or Liquidated Damages Amount, if any, applicable thereto) or
any other amounts due hereunder.
Section 6.11    Material Tenant Lease Sweep Funds.
6.11.1    Deposit of Material Tenant Lease Sweep Funds. On each Monthly Payment
Date during a Material Tenant Lease Sweep Period, all Available Cash shall be
paid to Lender, which amounts shall be transferred by Lender into an Account
(the “Material Tenant Lease Sweep Account”). Amounts deposited from time to time
into the Material Tenant Lease Sweep Account shall collectively be referred to
herein as the “Material Tenant Lease Sweep Funds”.


85



--------------------------------------------------------------------------------




6.11.2    Release of Lease Sweep Funds.
(a)    Provided no Event of Default is continuing, Lender shall direct Servicer
to disburse Material Tenant Lease Sweep Funds to Borrower out of the Material
Tenant Lease Sweep Account, within ten (10) days after the delivery by Borrower
to Lender of a request therefor (but not more often than once per month), in
increments of at least $10,000 provided that: (i) such disbursement is for an
Approved Leasing Expenses for the Material Tenant Lease Space; (ii) the request
for disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the items to be funded by the requested disbursement are
Approved Leasing Expenses for the Material Tenant Lease Space, and a description
thereof, (2) stating that any tenant improvements at the 555 W. Fifth Property
to be funded by the requested disbursement (or the relevant portion thereof as
to which such request for funds relates) have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(3) identifying each Person that supplied materials or labor in connection with
the tenant improvements to be funded by the requested disbursement or the broker
entitled to the leasing commissions, (4) stating that the Approved Leasing
Expenses (or the relevant portions thereof) to be funded from the disbursement
in question have not been the subject of a previous disbursement, and
(5) stating that all previous disbursements of Material Tenant Lease Sweep Funds
have been used to pay the previously identified Approved Leasing Expenses, (B) a
copy of any license, permit or other approval by any Governmental Authority
required in connection with the tenant improvements and not previously delivered
to Lender, (C) with respect to any disbursement in excess of $500,000, copies of
appropriate lien waivers, conditional lien waivers or other evidence of payment
reasonably satisfactory to Lender, and (D) at Lender’s option with respect to a
disbursement in excess of $250,000, a title search for the 555 W. Fifth Property
indicating that such Individual Property is free from all Liens, claims and
other encumbrances not previously approved by Lender (other than Permitted
Encumbrances).
(b)    Provided no Event of Default is continuing, funds on deposit in the
Material Tenant Lease Sweep Account not previously applied or disbursed shall be
disbursed (x) provided no Trigger Period is continuing, to Borrower or (y) if a
Trigger Period is continuing, on the next occurring Monthly Payment Date in
accordance with Section 6.13.1, in each case, as follows:
(i)    if the Material Tenant Lease Sweep Period for such Material Tenant Lease
Space ceased as described by clause (ii)(b), (c) or (e)(1) of the definition of
“Material Tenant Lease Sweep Period”, any such remaining Material Tenant Lease
Sweep Funds will be disbursed once all Occupancy Conditions are satisfied, less
(x) any Unpaid Landlord Obligations Amount, as determined by Lender, which
amount will be retained in the Material Tenant Lease Sweep Account and will be
periodically disbursed for Approved Leasing Expenses for the Material Tenant
Lease Space in accordance with Section 6.11.2(a) or (y) any Remaining Rent
Abatement Amount, as determined by Lender, which amount will be retained in the
Material Tenant Lease Sweep Account and will be disbursed on each Monthly
Payment Date in amounts sufficient to replicate full contractual rents under
each applicable Lease in accordance with a schedule to be delivered to, and
reasonably approved by, Lender; or
(ii)    if the Material Tenant Lease Sweep Period for such Material Tenant Lease
Sweep Space ceased as described by clause (ii)(a), (d) or (e)(2) of the
definition of “Material Tenant Lease Sweep Period”, all remaining Material
Tenant Lease


86



--------------------------------------------------------------------------------




Sweep Funds applicable to the Material Tenant Lease Space in question will be
disbursed once the applicable conditions described in clause (ii)(a), (d) or
(e)(2) of the definition of “Material Tenant Lease Sweep Period” have been met.
Section 6.12    Prepaid Rent Reserve Funds.
6.12.1    Deposit of Prepaid Rent Reserve Funds. Borrower shall pay to Lender
any Rent paid to Borrower under any Lease more than one (1) month in advance
(the “Prepaid Rent Reserve Deposit”), which amounts shall be transferred by
Lender into an Account (the “Prepaid Rent Reserve Account”).  Amounts deposited
from time to time into the Prepaid Rent Reserve Account pursuant to this Section
6.12 are referred to herein as the “Prepaid Rent Reserve Funds”. Borrower shall
advise Lender at the time of receipt of any Prepaid Rent Reserve Additional
Deposits so that Lender shall have sufficient time to instruct the Deposit Bank
to deposit and hold such Prepaid Rent Reserve Additional Deposits in the Prepaid
Rent Reserve Account.
6.12.2    Release of Prepaid Rent Reserve Funds. Provided no Event of Default is
continuing, Lender shall disburse from the Prepaid Rent Reserve Account to the
Deposit Account on each Monthly Payment Date, the amount reflecting the portion
of the Prepaid Rent Reserve Deposit applicable to (and prepaid on account of)
such month.
Section 6.13    Property Cash Flow Allocation.
6.13.1    Order of Priority of Funds in Deposit Account. Provided no Trigger
Period has occurred and is continuing, on each Business Day all funds deposited
in the Deposit Account (less any minimum deposit required by Deposit Bank) shall
be disbursed to Borrower’s operating account (other than any funds constituting
Prepaid Rent Reserve Additional Deposits, which shall be deposited into the
Prepaid Rent Reserve Account and disbursed in accordance with Section 6.12
hereof). During any Trigger Period, on each Monthly Payment Date during the
Term, except during the continuance of an Event of Default (and during the
continuance of an Event of Default, at Lender’s option in its sole and absolute
discretion), all funds deposited into the Deposit Account during the immediately
preceding Interest Period (less any minimum deposit required by Deposit Bank)
shall be applied on such Monthly Payment Date in the following order of
priority:
(i)    First, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.3;
(ii)    Second, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.4;
(iii)    Third, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount, applied first to the payment of interest computed at the
Interest Rate with the remainder applied to the reduction of the Outstanding
Principal Balance;
(iv)    Fourth, to the Capital Expenditure Account, to make the required
payments of Capital Expenditure Funds as required under Section 6.5;


87



--------------------------------------------------------------------------------




(v)    Fifth, to the Rollover Account, to make the required payments of Rollover
Funds as required under Section 6.6;
(vi)    Sixth, to Lender, of any other amounts then due and payable under the
Loan Documents;
(vii)    Seventh, to Borrower, funds in an amount equal to the Monthly Operating
Expense Budgeted Amount;
(viii)    Eighth, to Borrower, payments for Approved Extraordinary Operating
Expenses, if any;
(ix)    Ninth, to the Jams and Latham Lease Account, to make the required
payment of Jams and Latham Lease Funds as required under Section 6.17;
(x)    Tenth, if a New Mezzanine Loan (or any portion thereof) is outstanding,
to the New Mezzanine Loan Account, funds sufficient to pay the New Mezzanine
Loan Monthly Debt Service Payment due on such Monthly Payment Date as set forth
in the New Mezzanine Loan Lender Payment Instruction;
(xi)    Eleventh, provided Lender has not received notice from New Mezzanine
Loan Lender that a New Mezzanine Loan Default exists which has not been revoked
by a New Mezzanine Loan Default Revocation Notice, to the Current Mezzanine Loan
Account, funds sufficient to pay the Current Mezzanine Loan Monthly Debt Service
Payment due on such Monthly Payment Date as set forth in the Current Mezzanine
Loan Lender Payment Instruction; and
(xii)    Lastly, all amounts remaining after payment of the amounts set forth in
clauses (i) through (xi) above (the “Available Cash”):
(A)    during a Material Tenant Lease Sweep Period (regardless of whether any
other Trigger Period is continuing), to the Material Lease Sweep Account to be
held and disbursed in accordance with Section 6.11; or
(B)    provided no Material Tenant Lease Sweep Period is continuing, to the Cash
Collateral Account to be held or disbursed in accordance with Section 6.10.
6.13.2    Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (xi) of Section 6.13.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, the failure by the Deposit Bank to allocate such
funds into the appropriate Accounts shall not constitute an Event of Default.
6.13.3    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, during the continuance of an Event of
Default, Lender, at its option, may apply any Gross Revenue then in the
possession of Lender, Servicer or Deposit Bank (including any Reserve Funds on
deposit in any Cash Management Account) to the payment of the Debt in such
order, proportion and priority as Lender may determine in its sole and absolute


88



--------------------------------------------------------------------------------




discretion and/or draw on any Letter of Credit and apply the funds of such draw
to the payment of the Debt in such order, proportion and priority as Lender may
determine in its sole and absolute discretion. Lender’s right to withdraw and
apply any of the foregoing funds and to draw on any such Letter of Credit shall
be in addition to all other rights and remedies provided to Lender under the
Loan Documents.
Section 6.14    Cure of Low Debt Service Period. In the event of the occurrence
and continuance of a Trigger Period solely as a result of the occurrence and
continuance of a Low Debt Service Period, Borrower shall be deemed to have cured
such Low Debt Service Period upon satisfaction of the following conditions: (a)
Borrower shall have delivered to Lender cash in an amount which, if applied to
the Outstanding Principal Balance, would result in (x) a Combined Debt Service
Coverage Ratio of at least 1.10:1.00 and (y) a Debt Service Coverage Ratio of at
least 1.9455:1.00 (the “Low Debt Service Period Threshold Collateral”), and (b)
no Trigger Period resulting from a separate event has occurred which has not
been cured. The Low Debt Service Period Threshold Collateral shall be
transferred by Lender into an Account (the “Low Debt Service Period Threshold
Collateral Account”) to be held by Lender as cash collateral for the Debt.
Notwithstanding anything to contrary contained in this Section 6.14, in lieu of
depositing the Low Debt Service Period Threshold Collateral with Lender,
Borrower may deliver to Lender a Letter of Credit in the amount of the Low Debt
Service Period Threshold Collateral (the “Low Debt Service Period Threshold
Letter of Credit”). If the requirements of clauses (a) and (b) above are
satisfied by Borrower, Borrower shall not be subject to Trigger Period as a
result of a Low Debt Service Period until such time as the Low Debt Service
Period Threshold Collateral if applied to the Outstanding Principal Balance or
Low Debt Service Period Threshold Letter of Credit if drawn upon and applied to
the Outstanding Principal Balance, as applicable, would not be sufficient to
prevent the occurrence of a Low Debt Service Period. Following the termination
of the Trigger Period (determined without consideration of the Low Debt Service
Period Threshold Collateral or Low Debt Service Period Threshold Letter of
Credit, as applicable) and provided no subsequent Trigger Period resulting from
a separate event has occurred which has not been cured, Lender shall, at
Borrower’s request, return to Borrower the Low Debt Service Period Threshold
Collateral or Low Debt Service Period Threshold Letter of Credit, as applicable
(to the extent not previously disbursed or applied by Lender in accordance with
this Agreement and the other Loan Documents).
Section 6.15    Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Clearing Accounts, the Deposit Account and Accounts created pursuant
to this Agreement (collectively, the “Cash Management Accounts”). Borrower
hereby grants to Lender a continuing security interest in, and agrees to hold in
trust for the benefit of Lender, all Rents in its possession prior to the
(i) payment of such Gross Revenue to Lender or (ii) deposit of such Gross
Revenue into the Deposit Account. Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Cash Management Account, or permit any Lien to attach thereto,
or any levy to be made thereon, or any Uniform Commercial Code financing
statements, except those naming Lender as the secured party, to be filed with
respect thereto. This Agreement is, among other things, intended by the parties
to be a security agreement for purposes of the UCC. Upon the occurrence and
during the continuance of an Event of Default, Lender may apply any sums in any
Cash


89



--------------------------------------------------------------------------------




Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. All interest which accrues (x) on the funds in the Tax Account and the
Insurance Account shall accrue for the benefit of Lender and shall be taxable to
Borrower and (y) on the funds in the other Accounts shall accrue for the benefit
of Borrower and shall be taxable to Borrower. Upon repayment in full of the
Debt, all remaining funds in the Accounts, if any, shall be promptly (a) if a
New Mezzanine Loan is outstanding, deposited in the New Mezzanine Loan Account,
to be disbursed in accordance with the terms of the New Mezzanine Loan
Documents, or (b) if no New Mezzanine Loan is outstanding or if the New
Mezzanine Loan is to be simultaneously repaid in full with the Debt, deposited
in the Current Mezzanine Loan Account, to be disbursed in accordance with the
terms of the Current Mezzanine Loan Documents, or (c) if no New Mezzanine Loan
or Current Mezzanine Loan is outstanding or if the New Mezzanine Loan and
Current Mezzanine Loan are to be simultaneously repaid in full with the debt,
disbursed to Borrower.
Section 6.16    Letters of Credit.
(a)    The aggregate amount of all Letters of Credit and Alteration Deficiency
Guaranties provided by Borrower pursuant to this Agreement, shall not exceed ten
percent (10%) of the Outstanding Principal Balance, in each case to the extent
outstanding at the time of determination.
(b)    All Letters of Credit delivered to Lender in connection with this Loan
shall be held as collateral and additional security for the payment of the Debt.
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right, at its option, to draw on all or any portion of any such
Letter of Credit and to apply such amount drawn to payment of the Debt in such
order, proportion or priority as Lender may determine. Any such application to
the Debt after an Event of Default shall be subject to Prepayment Fee and/or
Liquidated Damages Amount, if any, applicable thereto. On the Maturity Date, if
the Debt has not otherwise been paid in full, any or all of such Letters of
Credit may be applied to reduce the Debt.
(c)    With respect to any Letter of Credit delivered to Lender in connection
with this Loan, Borrower shall have no reimbursement obligations with respect to
such Letter of Credit, which shall be a capital contribution to Borrower and
shall be accompanied by the execution and delivery of a contribution agreement
in the form attached hereto as Exhibit C. Borrower shall also pay to Lender all
of Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Neither Borrower nor the applicant/obligor under the Letter of Credit shall be
entitled to draw upon the Letter of Credit.
(d)    In addition to any other right Lender may have to draw upon any Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit: (i) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the applicable Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) with respect
to any Letter of Credit with a stated expiration date, if Lender has not
received a notice from the issuing bank


90



--------------------------------------------------------------------------------




that it has renewed the Letter of Credit at least thirty (30) days prior to the
date on which such Letter of Credit is scheduled to expire and a substitute
Letter of Credit is not provided at least twenty (20) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (iii) upon
receipt of notice from the issuing bank that the Letter of Credit will be
terminated (except if the termination of such Letter of Credit is permitted
pursuant to the terms and conditions of this Agreement or a substitute Letter of
Credit is provided at least ten (10) Business Days prior to such termination);
or (iv) if Lender has received notice that the bank issuing the Letter of Credit
shall cease to be an Eligible Institution and Borrower shall not have replaced
such Letter of Credit with a Letter of Credit issued by an Eligible Institution
within ten (10) Business Days after notice thereof. Notwithstanding anything to
the contrary contained in the above, Lender is not obligated to draw any Letter
of Credit upon the happening of an event specified in (i), (ii), (iii) or (iv)
above and shall not be liable for any losses sustained by Borrower or
applicable/obligor due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the applicable Letter of Credit.
Section 6.17    Jams and Latham Lease Funds.
6.17.1    Deposit of Jams Lease Funds. On each Monthly Payment Date Borrower
shall deposit with or on behalf of Lender $14,150 (the “Jams and Latham Lease
Deposit”) in order to accumulate sufficient funds to pay all free rent amounts
under the Jams Lease and the Latham Lease, which Jams and Latham Lease Deposit
shall be transferred by Deposit Bank into an Account (the “Jams and Latham Lease
Account”). Amounts deposited into the Jams and Latham Lease Account pursuant to
this Section 6.17 are referred to herein as the “Jams and Latham Lease Funds”.
Borrower’s obligation to make the Jams and Latham Lease Deposit shall terminate
upon Lender’s confirmation of the earlier to occur of (i) the Jams and Latham
Lease Account containing $816,452.47 or (ii) the expiration of all free rent
periods under the Jams Lease.
6.17.2    Release of Jams and Latham Lease Funds. On each Monthly Payment Date
following a monthly free rent period under the Jams Lease and/or the Latham
Lease, provided that no Event of Default has occurred and is continuing, the
Jams and Latham Lease Funds on deposit in the Jams and Latham Lease Account
shall be deposited into the Deposit Account in an amount equal to the amount of
the free rent granted in the corresponding free rent period under the Jams Lease
and/or the Latham Lease, as applicable.
Section 6.18    SCGC Lease Funds.
6.18.1    Deposit of SCGC Lease Funds. On the Closing Date Borrower shall
deposit with or on behalf of Lender $220,760.00 (the “SCGC Lease Deposit”) in
connection with certain abatements under the SCGC Lease relating to Proposition
13 of the California Constitution, which SCGC Lease Deposit shall be transferred
by Deposit Bank into an Account (the “SCGC Lease Account”). Amounts deposited
into the SCGC Lease Account pursuant to this Section 6.18.1 are referred to
herein as the “SCGC Lease Funds”.
6.18.2    Release of Free Rent Funds. Provided that no Event of Default has
occurred and is continuing, the following SCGC Lease Funds on deposit in the
SCGC Lease Account shall be deposited into the Deposit Account: (i) on September
6, 2016: $73,586.66, (ii) on October 6, 2016: $73,586.67 and (iii) on November
6, 2016: $73,586.67.


91



--------------------------------------------------------------------------------




ARTICLE 7

PERMITTED TRANSFERS
Section 7.1    Permitted Transfer of the Entire Property.
(a)    No Transfer and Assumption (defined below) shall be permitted until the
earlier of (x) a Securitization of the entire Loan or (y) the second (2nd)
anniversary of the Closing Date and no (1) active marketing of the entire
Property for sale, (2) entering into any agreement to sell the entire Property,
(3) entering into any agreement to sell any direct or indirect interests in
Borrower which, if sold, would result in one or more Brookfield Party (as
defined below) not continuing, collectively, to Control Borrower and to own, in
the aggregate, at least 10% of all legal, beneficial and equity interests
(direct or indirect) in Borrower, (4) execution of a broker agreement to
actively market the entire Property for sale or to actively market a direct or
indirect interest in Borrower, the sale of which is prohibited in clause (3)
above, or (5) public announcement with respect to any of the foregoing, shall be
permitted, in each case, until the earlier of (x) a Securitization of the entire
Loan, or (y) the six (6) month anniversary of the Closing Date.  Notwithstanding
the provisions of Section 4.2, but subject to the immediately preceding
sentence, Borrower shall have the right to convey the entire Property to a new
borrower (the “Transferee Borrower”) and have Transferee Borrower assume all of
Borrower’s obligations under the Loan Documents, and have replacement guarantors
and indemnitors replace the guarantors and indemnitors with respect to all of
the obligations of the indemnitors and guarantors of the Loan Documents from and
after the date of such transfer (collectively, a “Transfer and Assumption”),
subject to the terms and full satisfaction of all of the conditions precedent
set forth in Section 7.1(b).
(b)    Transfer and Assumption shall be subject to the following conditions:
(i)    Borrower has provided Lender with not less than thirty (30) days prior
written notice of the anticipated date of the Transfer and Assumption;
(ii)    on the date of the Transfer and Assumption, no Event of Default has
occurred and is continuing;
(iii)    Transferee Borrower shall be a Special Purpose Bankruptcy Remote Entity
in accordance with Section 4.4 and Schedule V;
(iv)    Transferee Borrower is either (A) a Qualified Equity Holder or at least
51% owned (directly or indirectly) and Controlled by a Qualified Equity Holder
or (B) Controlled by a Person (1) who is a Qualified Transferee and (2) whose
identity, experience, financial condition and creditworthiness, including net
worth and liquidity, is acceptable to Lender in its sole discretion with a
minimum ownership interest in the Transferee Borrower acceptable to Lender in
its sole discretion;
(v)    the Property shall be managed by (i) a Qualified Equity Holder or an
Affiliate thereof which, in each case, satisfies the requirements of an
Unaffiliated Qualified Manager, (ii) one or more Qualified Manager(s) or (iii) a
property manager and parking manager, in each case, reasonably acceptable to
Lender (it being understood that


92



--------------------------------------------------------------------------------




a future Parking Manager and the Manager may, but are not required to be, the
same Person);
(vi)    Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance reasonably acceptable to Lender;
(vii)    each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;
(viii)    (A) each Approved Replacement Guarantor shall deliver to Lender a
guaranty of recourse obligations (in the same form as the Guaranty delivered to
Lender by Guarantor on the date hereof) and (B) each Approved Replacement
Guarantor shall deliver to Lender an environmental indemnity agreement (in the
same form as the Environmental Indemnity delivered to Lender by Borrower on the
date hereof), pursuant to which, in each case, the Approved Replacement
Guarantor(s) agree(s) to be liable under each such guaranty of recourse
obligations and environmental indemnity agreement from and after the date of
such Transfer and Assumption (whereupon the previous guarantor(s) shall be
released from any further liability under the Guaranty and Environmental
Indemnity for acts, events and/or circumstances that arise from and after the
date of such Transfer and Assumption (provided, that such previous guarantor(s)
shall remain liable under the Guaranty and Environmental Indemnity for acts,
events and/or circumstances occurring prior to the Transfer and Assumption even
if liability for such acts, events and/or circumstances are not discovered until
after the date of the Transfer and Assumption) to the extent and as provided for
in such Guaranty and Environmental Indemnity and such Approved Replacement
Guarantor(s) shall be the “Guarantor” for all purposes set forth in this
Agreement);
(ix)    Transferee Borrower shall submit to Lender true, correct and complete
copies of all documents reasonably requested by Lender concerning the
organization and existence of Transferee Borrower and each Approved Replacement
Guarantor;
(x)    satisfactory Credit Checks shall have been received by Lender with
respect to (A) each Approved Replacement Guarantor, (B) Transferee Borrower, (C)
any Person that Controls Transferee Borrower or owns an equity interest in
Borrower which equals or exceeds ten percent (10%) and (D) any other Person
reasonably required by Lender in order for Lender to fulfill its then-current
Patriot Act compliance guidelines;
(xi)    Lender shall have received a Rating Agency Confirmation from each of the
applicable Rating Agencies (if required pursuant to a pooling and servicing
agreement entered into in connection with the Securitization of the Loan);
(xii)    counsel to Transferee Borrower and each Approved Replacement
Guarantor(s) shall deliver to Lender opinions from one or more nationally
recognized law firms (or one or more reputable law firms reasonably approved by
Lender) in form and substance reasonably satisfactory to Lender as to such
matters as Lender shall reasonably require and as are customarily required in
connection with similar transactions, which may include opinions as to
substantially the same matters and were required in


93



--------------------------------------------------------------------------------




connection with the origination of the Loan (including a new substantive
non-consolidation opinion);
(xiii)    Borrower shall cause to be delivered to Lender, an endorsement
(relating to the change in the identity of the vestee and execution and delivery
of the Transfer and Assumption documents) to the Title Insurance Policy (or a
new title insurance policy) in form and substance acceptable to Lender, in
Lender’s reasonable discretion;
(xiv)    Transferee Borrower and/or Borrower, as the case may be, shall deliver
to Lender, upon such conveyance, an aggregate transfer fee payable to Lender
equal to $250,000;
(xv)    if a New Mezzanine Loan is outstanding at the time of the Transfer and
Assumption, the proposed Transfer and Assumption has been consented to by the
New Mezzanine Loan Lender to the extent such consent is required under the
applicable Mezzanine Loan Documents and shall not otherwise constitute or cause
a default under the New Mezzanine Loan;
(xvi)    if the Current Mezzanine Loan is outstanding at the time of the
Transfer and Assumption, the proposed Transfer and Assumption has been consented
to by the Current Mezzanine Loan Lender to the extent such consent is required
under the applicable Mezzanine Loan Documents and shall not otherwise constitute
or cause a default under the Current Mezzanine Loan; and
(xvii)    Borrower shall pay all of Lender’s reasonable out-of-pocket third
party costs and expenses in connection with the Transfer and Assumption. Lender
may, as a condition to evaluating any requested consent to a transfer, require
that Borrower post a cash deposit with Lender in an amount equal to Lender’s
anticipated out-of-pocket third party costs and expenses in evaluating any such
request for consent.
Section 7.2    Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers shall be deemed to be
permitted without the consent of Lender, but subject to satisfaction of the
conditions set forth in this Section 7.2 (herein, the “Permitted Transfers”):
(a)    a Lease entered into in accordance with the Loan Documents;
(b)    a Transfer and Assumption in accordance with Section 7.1;
(c)    a Permitted Encumbrance;
(d)    the transfer of publicly traded shares in any indirect equity owner of
Borrower on a nationally recognized stock exchange;
(e)    a pledge of the direct or indirect interests in Borrower in connection
with the Current Mezzanine Loan and any New Mezzanine Loan and the foreclosure
of any Mezzanine Loan in accordance with the Mezzanine Loan Documents;


94



--------------------------------------------------------------------------------




(f)    the Transfer of direct and/or indirect interests in Borrower to Current
Mezzanine Loan Lender in accordance with the Mezzanine Loan Documents; provided,
that, an assignment-in-lieu of foreclosure with respect to any Mezzanine Loan
shall not be deemed to be a Permitted Transfer unless, as a condition to and in
connection with such assignment-in-lieu of foreclosure, one or more Approved
Replacement Guarantors shall execute and deliver a guaranty of recourse
obligations (in the same form as the Guaranty to Lender by Guarantor on the date
hereof) and an environmental indemnity agreement (in the same form as the
Environmental Indemnity delivered to Lender by Guarantor on the date hereof) on
or before the date of such assignment-in-lieu of foreclosure, in which case,
such assignment-in-lieu shall be deemed to be a Permitted Transfer;
(g)    the Transfer of direct and/or indirect interests in Borrower to a New
Mezzanine Loan Lender in accordance with the terms and provisions of the
Intercreditor Agreement;
(h)    any other Transfer (but not a mortgage, pledge, hypothecation,
encumbrance or grant of a security interest) of a direct or indirect interest in
Borrower, provided that:
(i)    no Event of Default shall then exist;
(ii)    Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;
(iii)    if such Transfer would result in the transferee, together with its
Affiliates, acquiring ten percent (10%) or more of the direct or indirect equity
interest in any Individual Borrower and such transferee did not own at least ten
percent (10%) of the direct or indirect equity interests in such Individual
Borrower prior to such Transfer, then (A) such transferee shall be a Qualified
Transferee, (B) Borrower shall provide to Lender not less than ten (10) Business
Days prior written notice thereof, (C) Borrower shall have delivered (or caused
to be delivered) to Lender (and Borrower shall be responsible for any reasonable
out of pocket costs and expenses in connection therewith), a Credit Check with
respect to such transferee and shall have delivered to Lender such information
with respect to such transferee and its Affiliates as is reasonably necessary
for Lender to conduct such Credit Check, and such Credit Check shall be
reasonably acceptable to Lender, and (D) such Transfer shall be conditioned upon
Borrower’s ability to, after giving effect to such Transfer, remake the
representations set forth in Sections 3.1.8 and 3.1.42 hereof and continue to
comply with the covenants set forth in Sections 4.33 and 4.34 hereof;
(iv)    after giving effect to such Transfer (A) BPY and/or BAM (each, a
“Brookfield Party”) shall continue to Control Borrower and own, in the
aggregate, at least ten percent (10%) of all legal, beneficial and equity
interests (direct or indirect) in Borrower, (B) a Brookfield Party shall
continue to Control Guarantor and own at least twenty percent (20%) of all
legal, beneficial and equity interests (direct or indirect) in Guarantor, (C)
Guarantor shall continue to Control Borrower and own at least ten percent (10%)
of all legal, beneficial and equity interest (direct or indirect) in Borrower,
and (D) at least fifty-one percent (51%) of all equity interests in Borrower are
owned (directly or indirectly) by a Brookfield Party and/or one or more
Qualified Equity Holders;


95



--------------------------------------------------------------------------------




(v)    the Property shall continue to be managed by one or more Qualified
Manager(s) or by a property manager and a parking manager, in each case,
reasonably acceptable to Lender and acceptable to the applicable Rating
Agencies, which shall control the day-to-day operations at the Property; and
(vi)    if any such Transfer shall result in any Person (together with its
Affiliates) acquiring more than 49% of the direct or indirect interest in any
Individual Borrower and such Person (together with its Affiliates) did not own
more than 49% of the direct or indirect interest in such Individual Borrower on
the Closing Date, Borrower shall have delivered to Lender a new substantive
non‑consolidation opinion from a nationally recognized law firm (or a reputable
law firm reasonably approved by Lender) in form and substance satisfactory to
Lender and to the applicable Rating Agencies.
(i)    a pledge of any direct or indirect minority, non-controlling interest in
Guarantor that in each case do not (when aggregated with any other such pledges)
result in more than 10% of the direct and indirect interests in Guarantor being
pledged, provided, that:
(i)    Borrower shall continue to be a Special Purpose Bankruptcy Remote Entity;
(ii)    after giving effect to the exercise of any remedies available under such
pledge, (A) one or more Brookfield Parties shall continue to Control Borrower
and own, in the aggregate, at least ten percent (10%) of all legal, beneficial
and equity interests (direct or indirect) in Borrower, (B) a Brookfield Party
shall continue to Control Guarantor and own at least twenty percent (20%) of all
legal, beneficial and equity interests (direct or indirect) in Guarantor, (C)
Guarantor shall continue to Control Borrower and own at least ten percent (10%)
of all legal, beneficial and equity interest (direct or indirect) in Borrower,
and (D) at least fifty-one percent (51%) of all equity interests in Borrower are
owned (directly or indirectly) by a Brookfield Party and/or one or more
Qualified Equity Holders;
(iii)    if the exercise of any remedies available under such pledge would
result in the transferee, together with its Affiliates, acquiring ten percent
(10%) or more of the direct or indirect equity interest in any Individual
Borrower and such transferee did not own at least ten percent (10%) of the
direct or indirect equity interests in such Individual Borrower prior to such
Transfer, then (A) such transferee shall be a Qualified Transferee, (B) Borrower
shall provide to Lender not less than ten (10) Business Days prior written
notice thereof, (C) Borrower shall have delivered to Lender (and Borrower shall
be responsible for any reasonable out of pocket costs and expenses in connection
therewith), a Credit Check with respect to such transferee (or shall have
delivered to Lender such information with respect to such transferee and its
Affiliates as is reasonably necessary for Lender to conduct such Credit Check),
and such Credit Check shall be reasonably acceptable to Lender, and (D) such
exercise of remedies shall be conditioned upon Borrower’s ability to, after
giving effect to such exercise of remedies, remake the representations set forth
in Sections 3.1.8 and 3.1.42 hereof and continue to comply with the covenants
set forth in Sections 4.33 and 4.34 hereof; and
(iv)    if the exercise of any remedies available under such pledge would result
in any Person (together with its Affiliates) acquiring more than 49% of the
direct or


96



--------------------------------------------------------------------------------




indirect interest in any Individual Borrower and such Person (together with its
Affiliates) did not own more than 49% of the direct or indirect interest in such
Individual Borrower on the Closing Date, Borrower shall have delivered to Lender
a new substantive non‑consolidation opinion from a nationally recognized law
firm (or a reputable law firm reasonably approved by Lender) in form and
substance satisfactory to Lender and to the applicable Rating Agencies.
(j)    Transfers of non-controlling preferred interests in Brookfield DLTA Fund
Office Trust Investor Inc. and Brookfield DLTA Fund Office Trust Inc.; provided,
that, (1) if the Transfer results in any Person (together with its Affiliates)
owning 10% or more of the direct or indirect interests in any Individual
Borrower and such Person (together with its Affiliates) did not own 10% of the
direct or indirect interests in such Individual Borrower prior to such Transfer,
then such Person must satisfy Lender’s current customary underwriting standards
including, without limitation, background checks performed by Lender and review
of such other information requested by Lender in connection with know your
customer and anti-money laundering diligence and (2) such Transfer shall not
result in any Person (together with its Affiliates), owning more than 49% of the
direct or indirect interests in any Individual Borrower if such Person (together
with its Affiliates) did not own more than 49% of the direct or indirect
interests in such Individual Borrower prior to such Transfer.
Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer Controls Borrower or owns
any direct or indirect interest in Borrower, it shall also be a condition to
such Permitted Transfer hereunder that one or more Approved Replacement
Guarantors shall execute and deliver to Lender a guaranty of recourse
obligations (in the same form as the Guaranty delivered to Lender by Guarantor
on the date hereof) and an environmental indemnity agreement (in the same form
as the Environmental Indemnity delivered to Lender by Guarantor on the date
hereof) on or prior to the date of such Permitted Transfer, pursuant to which,
in each case, the Approved Replacement Guarantor(s) agree(s) to be liable under
each such guaranty of recourse obligations and environmental indemnity agreement
from and after the date of such Permitted Transfer (whereupon the previous
guarantor(s) shall be released from any further liability under the Guaranty and
Environmental Indemnity from acts, events and/or circumstances that arise from
and after the date of such Permitted Transfer (provided, that the previous
guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for acts, events and/or circumstances occurring prior to such Permitted Transfer
to the extent and as provided for in such Guaranty and Environmental Indemnity
even if liability for such acts, events and/or circumstances are not discovered
until after the date of such Permitted Transfer) and such Approved Replacement
Guarantor(s) shall be the “Guarantor” for all purposes set forth in this
Agreement).
For the avoidance of doubt, nothing contained in this Agreement shall prohibit
or be deemed to prohibit (i) unsecured corporate credit lines and unsecured
corporate credit facilities provided by an institutional lender (each, a
“Corporate Loan”) to the Guarantor or any direct or indirect beneficial or
equity owner in the Guarantor (each, an “Upper-Tier Brookfield Entity”) and (ii)
unsecured Indebtedness between Upper-Tier Brookfield Entities (“Upper-Tier
Brookfield Indebtedness”), provided, that, in each case (x) Borrower has no
obligations or liabilities with respect to any Corporate Loan or Upper-Tier
Brookfield Indebtedness and (y) nothing contained herein shall be deemed to
limit the obligations of the Guarantor under the Loan Documents


97



--------------------------------------------------------------------------------




(including, without limitation, compliance with the Guarantor Net Worth
Covenant) or Section 9.1(xx).
For purposes of this Article 7 only, the term “Control” shall mean, with respect
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise; provided, however,
that a Person may be deemed to Control another Person notwithstanding that other
Persons may have rights with respect to major decisions and removal rights. The
terms Controlled, Controlling and Common Control shall have correlative
meanings.
Section 7.3    Cost and Expenses; Searches; Copies.
(a)    Borrower shall pay all actual out of pocket third party costs and
expenses of Lender in connection with any Transfer, whether or not such Transfer
is deemed to be a Permitted Transfer, including, without limitation, all
reasonable fees and expenses of Lender’s counsel, whether internal or outside,
and the cost of any required counsel opinions related to REMIC or other
securitization or tax issues and any Rating Agency fees.
(b)    Upon request, Borrower shall provide Lender with copies of all
organizational documents or amendments and/or modifications thereto (if any) of
Borrower and Guarantor or any Approved Replacement Guarantor (and any subsidiary
of Guarantor or an Approved Replacement Guarantor that, in each case, owns a
beneficial interest in Borrower or the Property) relating to any Permitted
Transfer.
(c)    Within five (5) Business Days following request therefore, Borrower shall
deliver to Lender an updated organizational structure chart in a form
substantially similar in form and detail to the organizational chart attached
hereto as Schedule III.
ARTICLE 8

SALE AND SECURITIZATION OF MORTGAGE
Section 8.1    Sale of Mortgage and Securitization. Subject to Sections 8.4 and
10.26 hereof:
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan, or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transactions referred to in
clauses (i), (ii) and (iii) are each hereinafter referred to as a “Secondary
Market Transaction” and the transactions referred to in clause (iii) shall
hereinafter be referred to as a “Securitization”. Any certificates, notes or
other securities issued in connection with a Securitization are hereinafter
referred to as “Securities”). At Lender’s election, each note and/or component
comprising the Loan may be subject to one or more Secondary Market Transactions.
(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be required in
the marketplace, by prospective investors, the Rating Agencies, applicable Legal
Requirements


98



--------------------------------------------------------------------------------




and/or otherwise in the marketplace in connection with any Secondary Market
Transactions, including to:
(i)    (A) provide updated financial and other information with respect to each
Individual Property, the business operated at each Individual Property, Borrower
and the Manager, including, without limitation, the information set forth on
Exhibit B attached hereto, in each case, to the extent reasonably available to
Borrower or Manager, provided Borrower shall not be required to provide any
financial statements of Manager, (B) provide updated budgets and rent rolls
(including itemized percentage of floor area occupied and percentage of
aggregate base rent for each Tenant) relating to each Individual Property, and
(C) assist and cooperate with Lender in obtaining updated appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of each
Individual Property (the “Updated Information”), together, if customary, with
appropriate verification of the Updated Information through letters of auditors
or opinions of counsel acceptable to Lender and the Rating Agencies;
(ii)    provide updates to opinions of counsel delivered at closing, which may
be relied upon by Lender, trustee in any Securitization, underwriters, NRSROs
and their respective counsel, agents and representatives; provided, that,
Borrower shall not be required to have its legal counsel deliver “10b-5”
opinions in connection with any Securitization;
(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents; and
(iv)    (A) review any Disclosure Document or any interim draft thereof
furnished by Lender to Borrower with respect to information contained therein
that was furnished to Lender by or on behalf of Borrower in connection with the
preparation of such Disclosure Document or in connection with the underwriting
or closing of the Loan that specifically relate to Borrower, Manager, Guarantor
and/or the Property, including financial statements of Borrower and Guarantor,
operating statements and rent rolls with respect to the Property, and (B) within
three (3) Business Days following Borrower’s receipt thereof, provide to Lender
in writing any revisions to such Disclosure Document or interim draft thereof
necessary or advisable to insure that such reviewed information does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make statements contained therein not misleading.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Lender shall so
notify Borrower and Borrower shall furnish to Lender (if such Securitization is
a Public Securitization) upon request the following financial information (but
as to the Tenants, to the extent such information is actually received by
Borrower):
(i)    if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal


99



--------------------------------------------------------------------------------




or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for each Individual
Property and the Related Properties for the most recent Fiscal Year and interim
period as required under Item 1112(b)(1) of Regulation AB (or, if the Loan is
not treated as a non-recourse loan under Instruction 3 for Item 1101(k) of
Regulation AB, selected financial data meeting the requirements and covering the
time periods specified in Item 301 of Regulation S-K and Item 1112(b)(1) of
Regulation AB), or
(ii)    if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB (which
includes, but may not be limited to, a balance sheet with respect to the entity
that Lender determines to be a Significant Obligor for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-01 of Regulation S-X, and statements of income and statements of cash flows
with respect to the Property for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X (or if Lender determines that the Property is the Significant Obligor and
the Property (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or other legal requirements) was acquired from an
unaffiliated third party and the other conditions set forth in Rule 3-14 of
Regulation S-X have been met, the financial statements required by Rule 3-14 of
Regulation S-X)).
(d)    Further, if requested by Lender, to the extent such information is not
publicly available and the applicable Lease requires the Tenant thereunder to
provide such information, Borrower shall, promptly upon Lender’s request, use
commercially reasonable efforts to furnish to Lender financial data or financial
statements meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB,
as specified by Lender, for any Tenant of any Individual Property if, in
connection with a Securitization, Lender expects there to be, as of the cutoff
date for such Securitization, a concentration with respect to such Tenant or
group of affiliated Tenants within all of the mortgage loans included or
expected to be included in the Securitization such that such Tenant or group of
affiliated Tenants would constitute a Significant Obligor. Borrower shall
furnish to Lender, in connection with the preparation of the Disclosure
Documents and on an ongoing basis, financial data and/or financial statements
with respect to such Tenants meeting the requirements of Item 1112(b)(1) or (2)
of Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.
(e)    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, are a Significant Obligor, then Borrower shall
furnish to Lender, on an ongoing basis, selected financial data or financial
statements meeting the requirements of Item 1112(b)(1)


100



--------------------------------------------------------------------------------




or (2) of Regulation AB, as specified by Lender, but only for so long as such
entity or entities are a Significant Obligor and either (x) Exchange Act Filings
are required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(f)    Any financial data or financial statements provided pursuant to this
Section 8.1 shall be furnished to Lender within the following time periods:
(i)    with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, within ten (10) Business Days
after notice from Lender; and
(ii)    with respect to ongoing information required under Section 8.1(d) and
(e) above, (1) not later than forty-five (45) days after the end of each fiscal
quarter of Borrower and (2) not later than ninety (90) days after the end of
each Fiscal Year of Borrower.
(g)    If requested by Lender, Borrower shall provide Lender (if the
Securitization is a Public Securitization), but as to Tenants only to the extent
such information is actually received by Borrower, promptly, and in any event
within ten (10) Business Days following Lender’s request therefor, with any
other or additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, Regulation AB, or any
amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
Lender.
(h)    If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, Borrower shall provide Lender, promptly upon request, a list
of Tenants (including all affiliates of such Tenants) that in the aggregate (1)
occupy 10% or more (but less than 20%) of the total floor area of the
improvements or represent 10% or more (but less than 20%) of aggregate base
rent, and (2) occupy 20% or more of the total floor area of the improvements or
represent 20% or more of aggregate base.
(i)    All financial statements provided by Borrower pursuant to this Section
8.1(c), (d), (e) or (f) shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by Independent Accountants in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such Independent Accountants and the reference to such Independent Accountants
as “experts” in any Disclosure Document and Exchange Act Filing, all of which
shall be provided at the same time as the related financial statements are
required to be provided. All other financial statements


101



--------------------------------------------------------------------------------




shall be certified by the chief financial officer or senior vice
president/controller of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this paragraph.
Section 8.2    Securitization Indemnification.
(a)    Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives may be included in preliminary and final
disclosure documents in connection with any Secondary Market Transaction,
including a Securitization, including an offering circular, a prospectus,
prospectus supplement, private placement memorandum or other offering document
(each, a “Disclosure Document”) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and may be made available to investors or
prospective investors in the Securities, investment banking firms, NRSROs,
accounting firms, law firms and other third-party advisory and service providers
relating to any Secondary Market Transaction, including a Securitization.
Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by Lender, the Issuer or the Securitization
placement agent or underwriter may be made publicly available if required, and
in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any
rules promulgated thereunder.
(b)    Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 8.2, Lender shall include its officers and directors) and each Person
who controls Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 8.2, shall include
its officers, director and each Person who controls the Issuer within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
and any placement agent or underwriter with respect to the Securitization, each
of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any actual losses, claims, damages or liabilities (collectively, the
“Liabilities”) to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon, any untrue statement or alleged untrue statement of any material fact
contained in the Disclosure Documents that specifically relate to the Property,
Borrower, any Mezzanine Loan Borrower, Manager or Guarantor as identified by
Lender in writing to Borrower, but specifically not including the portion
thereof constituting descriptions of the Loan Documents or Lender’s remedies
therein (collectively, the “Reviewed Sections”) (except that Borrower shall not
be responsible for any such Liabilities to the extent arising out of such an
untrue statement to the extent Borrower notifies Lender in writing that Borrower
disagrees with such statement prior to the pricing of any Securities), or arise
out of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated in the Reviewed Sections or necessary in
order to make the statements in the Reviewed Sections, in light of the
circumstances under which they were made, not misleading. Borrower also agrees
to reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender Group,
the Issuer and/or the Underwriter Group in connection with investigating or
defending the Liabilities. Borrower’s liability under this paragraph will be
limited to Liability that arises out of, or is based upon, an untrue statement
or alleged untrue statement of a material


102



--------------------------------------------------------------------------------




fact or omission or alleged omission of a material fact in the Disclosure
Document, and made in reliance upon, and in conformity with, information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including financial statements of Borrower, operating
statements and rent rolls with respect to the Property. This indemnification
provision will be in addition to any liability which Borrower may otherwise
have. Borrower acknowledges and agrees that any Person that is included in the
Lender Group, the Issuer and/or the Underwriter Group that is not a direct party
to this Agreement shall be deemed to be a third-party beneficiary to this
Agreement with respect to this Section 8.2(b). Within five (5) Business Days
after Lender’s written request, Borrower and Guarantor shall execute and deliver
to Lender a separate indemnification and reimbursement agreement in favor of the
Lender Group, the Issuer and the Underwriter Group in form and substance
consistent with the indemnification and reimbursement obligations of Borrower
under this Section 8.2(b).
(c)    In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an untrue statement or omission made in reliance upon, and in
conformity with, information contained in the Reviewed Sections or in connection
with the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Property, and
(ii) reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender Group,
the Issuer and/or the Underwriter Group in connection with defending or
investigating the Liabilities.
(d)    Promptly after receipt by an indemnified party under this Section 8.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party pursuant to
the immediately preceding sentence of this Section 8.2(d), such indemnifying
party shall not pay for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, if the defendants in any
such action include both the indemnified party and the indemnifying party and
the indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such


103



--------------------------------------------------------------------------------




indemnified party at the cost of the indemnifying party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to any other indemnified party. Without the prior written consent of
Lender (which consent shall not be unreasonably withheld, conditioned or
delayed), no indemnifying party shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified party is an actual or potential party to such claim,
action, suit or proceeding) unless the indemnifying party shall have given
Lender reasonable prior written notice thereof and shall have obtained an
unconditional release of each indemnified party hereunder from all liability
arising out of such claim, action, suit or proceedings, and such settlement
requires no statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of the indemnified party.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 8.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 8.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.
(f)    The liabilities and obligations of both Borrower and Lender under this
Section 8.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.
Section 8.3    Severance. Subject to Section 8.4 hereof:
8.3.1    Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, but subject to the other provisions of this Section
8.3.1, in its sole and absolute discretion, shall have the right, at any time
(whether prior to or after any sale, participation or Securitization of all or
any portion of the Loan), to require Borrower (at no cost to Borrower except as
expressly set forth in Section 8.4) to (i) execute and deliver “component” notes
and/or modify the Loan in order to create one or more senior and subordinate
notes (i.e., an A/B or A/B/C structure) and/or one or more additional components
of the Note or Notes (including the implementation of one or more New Mezzanine
Loans (in accordance with Section 8.3.2 below)), reduce the number of components
of the note or notes, revise the interest rate for each component, reallocate
the principal balances of the Senior Notes and/or Junior Notes and/or the
components, revise the interest rate among the Senior Notes and/or Junior Notes,
increase or decrease the monthly debt service payments for each component or
eliminate the component structure and/or the multiple note structure of the Loan
(including the elimination of the related


104



--------------------------------------------------------------------------------




allocations of principal and interest payments), and/or (ii) in conjunction
with, and with the corresponding agreement of, Current Mezzanine Loan Lender,
“resize” the Loan and the Current Mezzanine Loan to revise the interest rates
for the Loan and the Current Mezzanine Loan, reallocate the principal balances
of the Loan and the Current Mezzanine Loan and/or increase or decrease the
monthly debt service payments for the Loan and the Current Mezzanine Loan (such
resizing under this clause (ii), a “Resizing”), provided that in the case of
clauses (i) and (ii) above that the Outstanding Principal Balance of all
components (together with, in the case of a Resizing, the outstanding principal
balance of the Current Mezzanine Loan) after the effective date of such
modification equals the Outstanding Principal Balance (when aggregated, in case
of a Resizing, with the outstanding principal balance of the Current Mezzanine
Loan) immediately prior to such modification and the weighted average of the
interest rates for all components (when aggregated, in the case of a Resizing,
with the interest rate of the Current Mezzanine Loan) immediately after the
effective date of such modification equals the interest rate of the original
Note (when aggregated, in the case of a Resizing, on a weighted average basis
with the interest rate of the Current Mezzanine Note) immediately prior to such
modification and principal payments shall, other than the application of Net
Proceeds and after the occurrence of an Event of Default, be applied pro rata
among such components (except that the weighted average coupon may subsequently
increase due to the application of Net Proceeds, the application of a partial
prepayment in accordance with this Agreement or if an Event of Default shall
occur). At Lender’s election, each note comprising the Loan may be subject to
one or more Securitizations. Lender shall have the right to modify the Note
and/or Notes and any components in accordance with this Section 8.3 and,
provided that such modification shall comply with the terms of this Section 8.3,
it shall become immediately effective.
8.3.2    New Mezzanine Loan Option. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any Secondary Market Transaction),
to create one or more mezzanine loans (each, a “New Mezzanine Loan”), to (i)
establish different interest rates and to reallocate the Outstanding Principal
Balance and Monthly Debt Service Payment Amount of the Loan to the Loan and such
New Mezzanine Loan(s), (ii) to require the payment of the Loan and any New
Mezzanine Loan(s) in such order of priority as may be designated by Lender and
(iii) modify the Debt Service Coverage Ratio covenants to provide for mortgage
only and aggregate tests based on a calculation of each based on the Loan only
balance and the aggregate balance of the Loan, plus the New Mezzanine Loan(s);
provided, that the outstanding principal balance of the Loan and such New
Mezzanine Loan(s) after the effective date of the creation of such New Mezzanine
Loan(s) equals the Outstanding Principal Balance immediately prior to such
modification, the weighted average of the interest rates for the Loan and such
New Mezzanine Loan(s) after the effective date of the creation of such New
Mezzanine Loan(s) equals the weighted average interest rate of the original Note
immediately prior to such modification (except as the result of the application
of Net Proceeds, the application of a partial prepayment in accordance with this
Agreement or during the occurrence of an Event of Default) and the combined Debt
Service Coverage Ratio threshold for the Loan and New Mezzanine Loan(s) equals
the Debt Service Coverage Ratio threshold for the Loan set forth herein.
Payments (other than payment during the continuance of an Event of Default, the
application of a partial prepayment in accordance with this Agreement and the
application of Net Proceeds) shall be applied pro-rata between the Loan and each
New Mezzanine Loan (based on applicable outstanding principal balance and
interests rate of the Loan and each New Mezzanine Loan). Borrower shall cause
the formation of one or more special purpose, bankruptcy remote entities as
required by Lender in order to serve as the


105



--------------------------------------------------------------------------------




borrower under any New Mezzanine Loan (each, a “New Mezzanine Loan Borrower”)
and the applicable organizational documents of Borrower shall be amended and
modified as necessary or required in the formation of any New Mezzanine Loan
Borrower.
8.3.3    Cooperation; Execution; Delivery. Borrower shall reasonably cooperate
with all reasonable requests of Lender in connection with this Section 8.3. If
requested by Lender, Borrower shall promptly execute and deliver such documents
as shall be reasonably required by Lender and required by any Rating Agency in
connection with any modification or New Mezzanine Loan pursuant to this Section
8.3, all in form and substance reasonably satisfactory to Lender and
satisfactory to any applicable Rating Agency, including, the severance of
security documents if requested and/or, in connection with the creation of any
New Mezzanine Loan: (i) execution and delivery of a promissory note and loan
documents necessary to evidence such New Mezzanine Loan, in each case, in form
and content consistent with the substantive provisions of the Loan Documents (to
the extent applicable to the New Mezzanine Loan), (ii) execution and delivery of
such amendments to the Loan Documents as are necessary in connection with the
creation of such New Mezzanine Loan, (iii) delivery of opinions of legal counsel
with respect to due execution, authority and enforceability of any modification
documents or documents evidencing or securing any New Mezzanine Loan, as
applicable and (iv) with respect to any New Mezzanine Loan, delivery of an
additional Insolvency Opinion for the Loan and a substantive non-consolidation
opinion; each as reasonably acceptable to Lender, prospective investors and/or
the Rating Agencies. In the event Borrower fails to execute and deliver such
documents to Lender within ten (10) Business Days following such request by
Lender, Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower hereby ratifying all that such attorney shall do by virtue thereof. It
shall be an Event of Default under this Agreement, the Note, the Mortgage and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 8.3 after expiration of ten (10)
Business Days after notice thereof.
Section 8.4    Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 8, Borrower shall not be required to incur any
material costs or expenses in the performance of its obligations under Sections
8.1(a) or (b) or Section 8.3 above other than expenses of Borrower’s legal
counsel.
ARTICLE 9
DEFAULTS
Section 9.1    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):
(i)    if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full on the applicable Monthly Payment Date,
(C) any prepayment of principal due under this Agreement or the Note is not paid
when due, (D)  the Prepayment Fee is not paid when due, (E) the Liquidated
Damages Amount is not paid when due, or (F) any deposit to the Reserve Funds is
not made within five (5) calendar days following the required deposit date
therefor;


106



--------------------------------------------------------------------------------




(ii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;
(iii)    if any of the Taxes or Other Charges are not paid when due (provided
that it shall not be an Event of Default if such past due Taxes are Real Estate
Taxes and there are sufficient funds in the Tax Account to pay such amounts when
due, no other Event of Default is then continuing and Servicer fails to make
such payment in violation of this Agreement);
(iv)    if (x) the Policies are not kept in full force and effect, except to the
extent that such Policies lapse due to the nonpayment of Insurance Premiums and
either (a) sums sufficient to make such payments are on deposit in the Insurance
Account or (b) aggregate sums are on deposit in the Deposit Account sufficient
to make such payment and the other payments required to be made pursuant to
clause (ii) of Section 6.13.1 and, in either case, Lender’s access to such sums
is not restricted or constrained in any manner and Lender fails to apply such
funds in violation of the Loan Documents; or (y) (A) Lender has not received
evidence of the insurance required hereunder being renewed at least three
(3) Business Days prior to expiration of the Policies or (B) copies of the
Policies (or other evidence of required insurance reasonably acceptable to
Lender) are not delivered to Lender on or prior to the date the same are to be
delivered hereunder and such failure specified in this clause (B) continues for
ten (10) days following written notice from Lender to Borrower thereof;
(v)    a Transfer other than a Permitted Transfer occurs;
(vi)    if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date such representation or warranty was made and the result is reasonably
expected to have a Material Adverse Effect; provided, however, that with respect
to any such breach which is susceptible of being cured, such breach shall not be
deemed an Event of Default hereunder unless and until it shall remain uncured
for thirty (30) days after Borrower receives notice of such breach and, if such
breach cannot reasonably be cured within such thirty (30) day period and
Borrower commences to cure such breach within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure same, Borrower shall
have such additional time as is reasonably necessary to cure such breach, but
not in excess of ninety (90) days from the date the original notice from Lender
was received by Borrower; provided that Borrower acknowledges and agrees that
the representations and warranties set forth in Sections 3.1.4, 3.1.5, 3.1.7,
3.1.8, 3.1.10, 3.1.22, 3.1.25, 3.1.26, 3.1.29, 3.1.32, 3.1.38 and 3.1.42 are not
capable of being cured; provided, further, however, that in the case of a breach
of Section 3.1.1, such breach shall not constitute an Event of Default in the
event that such breach shall be remedied within a timely manner and in any event
within not more than thirty (30) days after Lender’s request and within thirty
(30) days following the request of Lender, Borrower delivers to Lender a new
non-consolidation opinion or an opinion of counsel to the effect that such
breach does not impair, negate or


107



--------------------------------------------------------------------------------




adversely change the opinions rendered in the Insolvency Opinion, in each case,
to the extent required by any Rating Agency rating any Securities secured by the
Loan in connection with a Securitization;
(vii)    if Borrower, any Individual Borrower, Current Mezzanine Loan Borrower,
New Mezzanine Loan Borrower or Guarantor shall make an assignment for the
benefit of creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for Borrower,
any Individual Borrower, Current Mezzanine Loan Borrower, New Mezzanine Loan
Borrower or Guarantor or if Borrower, any Individual Borrower, Current Mezzanine
Loan Borrower, New Mezzanine Loan Borrower or Guarantor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
any Individual Borrower, Current Mezzanine Loan Borrower, New Mezzanine Loan
Borrower or Guarantor, or if any proceeding for the dissolution or liquidation
of Borrower, any Individual Borrower, Current Mezzanine Loan Borrower, New
Mezzanine Loan Borrower or Guarantor shall be instituted, or if Borrower or any
Individual Borrower is substantively consolidated with any other Person;
provided, however, if such appointment, adjudication, petition, proceeding or
consolidation was involuntary and not consented to by Borrower, Current
Mezzanine Loan Borrower, New Mezzanine Loan Borrower or Guarantor, as
applicable, upon the same not being discharged, stayed or dismissed within
ninety (90) days following its filing;
(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered subsequent to the closing of the Loan,
is or shall become untrue in any material respect, unless within ten (10) days
after request by Lender, Borrower delivers an update to the Insolvency Opinion
acceptable to Lender from a nationally recognized law firm (or a reputable law
firm reasonably approved by Lender) confirming that such breach does not alter
the opinions given therein;
(xi)    a breach of the covenants set forth in Sections 4.4 or 4.33 hereof,
provided, however, that in the case of a breach of Section 4.4, such breach
shall not constitute an Event of Default in the event that such breach shall be
remedied within a timely manner and in any event within not more than ten (10)
days of Lender’s request and within ten (10) days following the request of
Lender, Borrower delivers an update to the Insolvency Opinion acceptable to
Lender from a nationally recognized law firm (or a reputable law firm reasonably
approved by Lender) confirming that such breach does not alter the opinions
given therein;
(xii)    if Borrower or any Individual Borrower shall be in default beyond any
applicable notice and/or cure period under any mortgage or security agreement
covering any part of any Individual Property whether it be superior, pari passu
or junior in Lien to the Mortgage;


108



--------------------------------------------------------------------------------




(xiii)    if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien except a Permitted Encumbrance or a Lien for Taxes
not then due and payable and Borrower fails to discharge such Lien within the
period permitted for contests as set forth in Section 4.3;
(xiv)    the alteration, improvement, demolition or removal of any material
portion of the Improvements without the prior consent of Lender, other than in
accordance with this Agreement and the Leases at the applicable Individual
Property entered into in accordance with the Loan Documents;
(xv)    if (i) any Management Agreement or any Parking Management Agreement is
terminated, (ii) the ownership, management or control of Manager is transferred
so that a Brookfield Party no longer Controls the Manager, or (iii) there is a
change in the compensation payable under or any other amendment to any
Management Agreement or any Parking Management Agreement, in the case of each of
(i), (ii) and (iii) above, in violation of the terms of the Loan Documents
(unless consented to by Lender in writing);
(xvi)    if Borrower, any Individual Borrower or any Person owning a direct or
indirect ownership interest in Borrower shall be convicted of a Patriot Act
Offense by a court of competent jurisdiction and such conviction subjects Lender
to action and/or liability by any Governmental Authority;
(xvii)    a breach by any Mezzanine Loan Borrower of the “special purpose
entity” covenants contained in the applicable Mezzanine Loan Documents;
(xviii)    if Borrower breaches any covenant contained in Section 4.10 hereof
and fails to cure such breach within five (5) days after Lender’s written notice
to Borrower;
(xix)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower, Guarantor or any Individual Property, or if any other such event
shall occur or condition shall exist, if the effect of such event or condition
is to accelerate the maturity of any portion of the Obligations or to permit
Lender to accelerate the maturity of all or any portion of the Obligations;
(xx)    a breach by Guarantor of the Guarantor Net Worth Covenant and Borrower
fails to deliver to Lender within thirty (30) days after Lender’s written notice
to Borrower a guaranty of recourse obligations (in the same form as the Guaranty
delivered to Lender by Guarantor on the date hereof) and an environmental
indemnity agreement (in the same form as the Environmental Indemnity delivered
to Lender by Guarantor on the date hereof), in each case, executed by one or
more Approved Replacement Guarantor(s);
(xxi)    if Borrower breaches any covenant contained in Section 4.35 hereof; or


109



--------------------------------------------------------------------------------




(xxii)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxi) above, and such Default shall continue for
ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrower from Lender in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed ninety (90) days.
Section 9.2    Remedies.
9.2.1    Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 9.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Property, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) of Section 9.1 above, the Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and
Borrower hereby expressly waives any such notice or demand, anything contained
herein or in any other Loan Document to the contrary notwithstanding.
9.2.2    Remedies Cumulative. During the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against


110



--------------------------------------------------------------------------------




the Property and the Mortgage has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Obligations or the Obligations have been
paid in full. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.
9.2.3    Severance.
(a)    During the continuance of an Event of Default, Lender shall have the
right from time to time to partially foreclose the Mortgage in any manner and
for any amounts secured by the Mortgage then due and payable as determined by
Lender in its sole discretion, including the following circumstances: (i) in the
event Borrower defaults beyond any applicable grace period in the payment of one
or more scheduled payments of principal and/or interest, Lender may foreclose
the Mortgage to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire Outstanding Principal Balance, Lender
may foreclose the Mortgage to recover so much of the principal balance of the
Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect. Notwithstanding one or more partial foreclosures, each
Individual Property shall remain subject to the Mortgage to secure payment of
the sums secured by the Mortgage and not previously recovered.
(b)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Except as may be
required pursuant to Section 8.4 hereof, (i) Borrower shall not be obligated to
pay any costs or expenses incurred in connection with the preparation,
execution, recording or filing of the severed Loan Documents, and (ii) the
severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents.
(c)    During the continuance of an Event of Default, any amounts recovered from
the Property or any other collateral for the Loan after an Event of Default may
be applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents, in such order,
priority and proportions as Lender in its sole discretion shall determine.
9.2.4    Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days


111



--------------------------------------------------------------------------------




after Borrower’s receipt of written notice thereof from Lender, without in any
way limiting Lender’s right to exercise any of its rights, powers or remedies as
provided hereunder, or under any of the other Loan Documents, Lender may, but
shall have no obligation to, perform, or cause the performance of, such covenant
or obligation, and all costs, expenses, liabilities, penalties and fines of
Lender incurred or paid in connection therewith shall be payable by Borrower to
Lender upon demand and if not paid shall be added to the Obligations (and to the
extent permitted under applicable laws, secured by the Mortgage and the other
Loan Documents) and shall bear interest thereafter at the Default Rate.
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.


ARTICLE 10

MISCELLANEOUS
Section 10.1    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion; Rating Agency Review Waiver.
(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.
(b)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.


112



--------------------------------------------------------------------------------




Section 10.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE


113



--------------------------------------------------------------------------------




ADDRESS FOR BORROWER SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF BORROWER
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY
OTHER JURISDICTION.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.
Section 10.6    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.6. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent prior to 6:00 p.m.
New York time on a Business Day (otherwise on the next Business Day), (c) on the
date of delivery by hand if delivered during business hours on a Business Day
(otherwise on the next Business Day), and (d) on the next Business Day if sent
by an overnight commercial courier, in each case addressed to the parties as
follows:
If to Lender:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005




114



--------------------------------------------------------------------------------




Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489
and to:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No.: (646)736-5721

and to:
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian

with a copy to:
Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq.
Facsimile No.: (312) 854-7036

with a copy to:
KeyCorp Real Estate Capital Markets, Inc.

Loan Servicing and Asset Management
11501 Outlook Street, Suite 300
Overland Park, KS 66211
Attention: Diane Haislip
Facsimile No. (216) 357-6543


If to Borrower:
Maguire Properties-555 W. Fifth, LLC and
Maguire Properties - 350 S. Figueroa, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
Facsimile No. (212) 417-7195

with a copy to:
Maguire Properties-555 W. Fifth, LLC and
Maguire Properties - 350 S. Figueroa, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
Facsimile No. (646) 430-8556

with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: David L. Nagler, Esq.
Facsimile No. (917) 777-2369



115



--------------------------------------------------------------------------------




Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.
Section 10.7    Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 10.8    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.11    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives


116



--------------------------------------------------------------------------------




the right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, neither Lender nor its agents shall be liable for
any monetary damages and Borrower’s sole remedy shall be limited to commencing
an action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 10.13    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.14    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)    The Loan Documents are solely for the benefit of Lender and Borrower (and
the Lender Group, the Issuer and the Underwriter Group with respect to Section
8.2(b)) and nothing contained in any Loan Document shall be deemed to confer
upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained
therein.
Section 10.15    Publicity. All news releases, publicity or advertising by any
party hereto or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents shall be subject to the prior consultation between Borrower and
Lender, provided, that (a) Borrower may issue a release stating that a financing
has occurred which does not mention Lender or any Affiliates of Lender, any of
the material terms of the Loan (other than the Loan amount) or any Securities or
Securitization or any prospective securitization or securities related to the
Loan, and (b) Lender may commission advertisements in newspapers, trade
publications or other written public advertisement media (including tombstone
advertisements) which may include references to the Loan and the Property. The
foregoing shall not apply to any promotional or marketing materials that are
prepared by or on behalf of Lender in connection with a potential Secondary
Market Transaction, it being agreed that Lender shall have the right to issue,
without Borrower’s approval, and Borrower hereby authorizes Lender to issue,
such promotional and marketing


117



--------------------------------------------------------------------------------




materials, term sheets and other materials as Lender may deem reasonably
necessary or appropriate in connection with Lender’s own promotional and
marketing activities with respect to any potential Secondary Market Transaction,
and such materials may describe the Loan in general terms or in detail and
Lender’s participation therein. In addition, nothing contained in this Section
10.15 shall restrict BOP (or any direct or indirect owner of BOP whose shares
are traded on a nationally recognized exchange) from including information
regarding the Loan and its terms in any securities filings, disclosures or
information distributed to its shareholders to the extent BOP (or such direct or
indirect owner of BOP) deems necessary or appropriate under applicable Legal
Requirements, provided, that no such information shall mention or refer to any
Securities or Securitization or to any prospective securitization or securities
related to the Loan, or to any Affiliate of Lender that acts as depositor,
initial purchaser or underwriter with respect to a Securitization of all or any
portion of the Loan.  
Section 10.16    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of any
Individual Property, and shall not assert any right under any laws pertaining to
the marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of any Individual Property for the collection of the
Obligations without any prior or different resort for collection, or of the
right of Lender to the payment of the Obligations out of the net proceeds of any
Individual Property in preference to every other claimant whatsoever.
Section 10.17    Waivers of Offsets/Defenses/Counterclaims. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or its agents or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations hereunder
shall be a valid defense to, or result in any offset against, any payments which
Borrower is obligated to make under any of the Loan Documents. Without limiting
any of the other provisions contained herein, Borrower hereby unconditionally
and irrevocably waives, to the maximum extent not prohibited by applicable law,
any rights it may have to claim or recover against Lender in any legal action or
proceeding any special, exemplary, punitive or consequential damages. 
Section 10.18    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise


118



--------------------------------------------------------------------------------




any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 10.19    Brokers and Financial Advisors.
(a)    Borrower hereby represents that, except for Eastdil Secured (“Broker”),
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower will pay Broker a commission pursuant to a separate
agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, losses, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising out of a claim by any Person (including Broker) that such Person acted
on behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 10.19 shall survive the expiration and
termination of this Agreement and the payment of the Obligations.
Section 10.20    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in all or any of the
Property, the Gross Revenue or any other collateral given to Lender pursuant to
the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property, in
the Gross Revenue and in any other collateral given to Lender, and Lender, by
accepting the Note, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrower in
any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Mortgage or the other Loan Documents. The
provisions of this Section 10.20 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Mortgage; (c) affect
the validity or enforceability of any of the Loan Documents or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment of Leases; (f) impair the
enforcement of the Environmental Indemnity; (g) constitute a prohibition against
Lender to seek a deficiency judgment against Borrower (or any Individual
Borrower) in order to fully realize the security granted by the Mortgage or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against all or any of the Property; or (h) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any actual loss,
damage, cost, diminution in value, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred, but
specifically excluding any special, exemplary, punitive, treble or consequential
damages except to the extent the same are actually incurred by Lender to a third


119



--------------------------------------------------------------------------------




party) arising out of or in connection with the following (all such liability
and obligation of Borrower for any or all of the following being referred to
herein as “Borrower’s Recourse Liabilities”):
(i)    fraud or material misrepresentation, willful misconduct or willful
failure to disclose a material fact (related to the Property and but for the
failure to disclose Lender would not have made the Loan) by Borrower, any
Individual Borrower, Guarantor, any Affiliate of Borrower or Guarantor in
connection with the Loan;
(ii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or the Mortgage concerning
environmental laws or hazardous substances and any indemnification of Lender
with respect thereto in this Agreement or in either of said documents;
(iii)    intentional physical waste of any Individual Property by Borrower, any
Individual Borrower, Guarantor or any Affiliate of Borrower or Guarantor;
(iv)    the misapplication or conversion by Borrower, any Individual Borrower,
Guarantor or any Affiliate of Borrower or Guarantor, in contravention of the
Loan Documents, of (A) any Insurance Proceeds paid by reason of any loss, damage
or destruction to any Individual Property, (B) any Awards or other amounts
received in connection with the Condemnation of all or a portion of any
Individual Property, or (C) any Gross Revenue (including security deposits,
advance deposits or any other deposits and Lease Termination Payments in
contravention of the Loan Documents);
(v)    all Gross Revenue of the Property received or collected by or on behalf
of Borrower or any Affiliate during the continuance of an Event of Default and
not applied as required by the Loan Documents (except to the extent that such
application of such funds is prevented by bankruptcy, receivership, or similar
judicial proceeding in which Borrower is legally prevented from directing the
disbursement of such sums);
(vi)    Borrower’s or any Individual Borrower’s failure to pay charges for labor
or materials or other charges which result in Liens (excluding Taxes) on any
portion of any Individual Property to the extent such Liens are not bonded over
or discharged in accordance with the Loan Documents, to the extent Net Operating
Income, after payment of Debt Service, is sufficient to pay such charges;
provided, that, Borrower shall not be liable to the extent funds to pay such
amounts are being held in escrow by Lender for the purposes of paying for such
labor, materials and other charges and Lender failed to pay same in violation of
the Loan Documents;
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to any Individual Property which are not delivered to Lender after
a foreclosure or a deed-in-lieu thereof as required in accordance with the
provisions of the Loan Documents;
(viii)    the failure to pay Taxes or obtain and maintain the fully paid for
Policies in accordance with the Loan Documents, to the extent Net Operating
Income, after payment of Debt Service, is sufficient to pay such charges;
provided, that, Borrower shall not be liable (1) to the extent funds to pay such
amounts are being held in escrow by


120



--------------------------------------------------------------------------------




Lender for the purposes of paying such Taxes and Lender failed to pay same in
violation of the Loan Documents, or (2) for Taxes which accrue after a receiver
is appointed or after Lender takes title to the Property by foreclosure or deed
in lieu of foreclosure;
(ix)    Borrower, any Individual Borrower or Guarantor or any Affiliate of
Borrower or Guarantor raises defenses to Lender’s pursuit of any remedies under
the Loan Documents which defenses are found by a court of competent jurisdiction
to be without merit and raised in bad faith;
(x)    any breach of the covenants set forth in Section 4.4 hereof (other than a
breach that constitutes a Springing Recourse Event);
(xi)    except to the extent such failure results in a Springing Recourse Event,
Borrower fails to obtain Lender’s prior consent to any Transfer of any direct or
indirect equity interest in Borrower as required by the Mortgage or this
Agreement other than a Permitted Transfer; and/or
(xii)    any amendment, modification, cancellation or termination of the 350 S.
Figueroa Property Documents which is consented to, agreed to or voted for by
Borrower, in each case, in violation of the terms of this Agreement.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”): (i) Borrower or any Individual Borrower
files a voluntary petition under the Bankruptcy Code or any other federal or
state bankruptcy or insolvency law; (ii) Borrower, any Individual Borrower, any
Mezzanine Loan Borrower, Guarantor, any Affiliate of Borrower or Guarantor, or
any officer, director, or representative of Borrower, any Individual Borrower,
any Mezzanine Loan Borrower, Guarantor or any Affiliate or Borrower or
Guarantor, files, or joins in the filing of, an involuntary petition against
Borrower or any Individual Borrower under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower or
any Individual Borrower from any Person; (iii) Borrower or any Individual
Borrower or any Mezzanine Loan Borrower files an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
Borrower or any Individual Borrower, by any other Person under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law, or solicits or
causes to be solicited petitioning creditors for any involuntary petition from
any Person; (iv) Borrower fails to obtain Lender’s prior consent (if and to the
extent required under the Loan Documents) to any subordinate financing
encumbering any Individual Property (which Lien constitutes security for
indebtedness, but specifically excluding mechanic’s, materialmen’s and other
similar liens and encumbrances); (v) any Transfer (excluding any mechanic’s,
materialmen’s or other similar liens and encumbrances that are covered in clause
(vi) of Borrower’s Recourse Liabilities) of any Individual Property or a
controlling interest in any Individual Borrower, in each case, in violation of
the Loan Documents; (vi) Borrower, any Individual Borrower, any Mezzanine Loan
Borrower, Guarantor, or any Affiliate, officer, director, or representative of
Borrower, any Individual Borrower or


121



--------------------------------------------------------------------------------




Guarantor consents to or acquiesces (in writing) in or joins in (or fails to
object to) an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower, any Individual Borrower or any portion of the Property
(other than an application initiated by Lender); (vii) Borrower or any
Individual Borrower makes an assignment for the benefit of creditors, or admits,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due (unless failure to make such admission would be a
violation of law); or (viii) a breach of the covenants set forth in Section 4.4
hereof that results in substantive consolidation of Borrower or any Individual
Borrower with any other Person.
Section 10.21    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, whether oral or
written, including the Summary of Terms and Conditions dated June 16, 2016 from
Deutsche Bank and accepted by Borrower, are superseded by the terms of this
Agreement and the other Loan Documents. In addition, Borrower hereby agrees that
it is not relying on and has not relied on any representations, warranties or
statements, whether written or oral, of Lender, any Affiliate of Lender or any
other party in connection with its decision to enter into the transaction
described in this Agreement and the related Loan Documents and that this
Agreement and the related Loan Documents set forth the entire set of
representations, warranties and understandings of Borrower with respect to the
transaction described herein and in the Loan Documents
Section 10.22    Servicer.
(a)    At the option of Lender, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall be responsible for payment of usual and
customary fees and expenses of Servicer under the Servicing Agreement (excluding
any set up fees or annual master servicing fees under the Servicing Agreement).
(b)    Without limiting the foregoing, Borrower shall pay any fees and expenses
of the Servicer and any customary third-party fees and expenses in connection
with any prepayments, releases of the Property, approvals under the Loan
Documents requested by Borrower, other requests by or on behalf of Borrower
under the Loan, defeasance, assumption of Borrower’s obligations or modification
of the Loan, as well as any fees and expenses in connection with the special
servicing or work-out of the Loan or enforcement of the Loan Documents,
including, (i) special servicing fees, if the Loan becomes a specially serviced
loan under the Servicing Agreement (which monthly special servicing fees shall
not exceed one-quarter of one percent (0.25%) per annum), (ii) operating or
trust advisor fees (if the Loan is a specially serviced loan under the Servicing
Agreement or in connection with a workout), (iii) work-out fees (which work-out
fees shall not exceed one percent (1.00%) of interest and principal collections
on the Loan or, if the Loan is sold into a so called “single-asset (i.e., the
Property) single-borrower (i.e., Borrower)” Securitization, one-half of one
percent (0.5%) of interest and principal collections on the Loan), (iv)
liquidation fees (which liquidation fees shall not exceed one percent (1.00%) of
liquidation proceeds or, if the Loan is sold into a so called “single-asset
(i.e., the Property) single-borrower (i.e., Borrower)” Securitization, one-half
of one


122



--------------------------------------------------------------------------------




percent (0.5%) of liquidation proceeds), (v) attorneys fees and expenses and
(vi) other fees and expenses in connection with the modification or
restructuring of the Loan.
Section 10.23    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several. The parties hereto acknowledge that the defined term “Borrower” has
been defined to collectively include each Individual Borrower. It is the intent
of the parties hereto in determining whether (a) a breach of a representation or
a covenant has occurred, (b) there has occurred a Default or Event of Default,
or (c) an event has occurred which would create recourse obligations under
Section 10.20 of this Agreement, that any such breach, occurrence or event with
respect to any Individual Borrower shall be deemed to be such a breach,
occurrence or event with respect to the other Individual Borrower and that both
Individual Borrowers need not have been involved with such breach, occurrence or
event in order for the same to be deemed such a breach, occurrence or event with
respect to every Individual Borrower.
Section 10.24    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage or any of the
other Loan Documents, Lender may at any time create a security interest in all
or any portion of its rights under this Agreement, the Note, the Mortgage and
any other Loan Document (including the advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.
Section 10.25    Special Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder and under the other Loan Documents shall be
made free and clear of and without deduction or withholding for any and all
present or future taxes, levies, imposts, deductions, charges, withholdings,
fees or assessments, and all interest, additions to tax, penalties or
liabilities with respect thereto (“Special Taxes”), except as required by
applicable Legal Requirements. If Borrower shall be required by Legal
Requirements to deduct or withhold any such Special Taxes from or in respect of
any sum payable or withheld hereunder to Lender, the following shall apply: (i)
if such Special Tax is an Indemnified Tax, the sum payable shall be increased as
may be necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this
Section 10.25), Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) Borrower shall
make such deductions or withholdings and (iii) Borrower shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Legal Requirements (taking into account any extensions of time
for filing made in compliance with applicable Legal Requirements). In addition,
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable Legal Requirements any Other Taxes. Borrower shall indemnify the
relevant Co-Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 10.25) payable or paid
by such Co-Lender or required to be withheld or deducted from a payment to such
Co-Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by the relevant Co-Lender
shall be conclusive absent manifest error. As soon as practicable after payment
of any Indemnified Taxes by Borrower to a Governmental


123



--------------------------------------------------------------------------------




Authority pursuant to this Section 10.25, Borrower shall deliver evidence of
such payment reasonably satisfactory to the relevant Co-Lender. Any Co-Lender
that is entitled to an exemption from, or reduction of, withholding Special Tax
with respect to payments made under any Loan Document shall deliver to Borrower,
at the time or times reasonably requested by Borrower, such properly completed
and executed documentation reasonably requested by Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Co-Lender, if reasonably requested by Borrower, shall deliver such
other documentation prescribed by applicable Legal Requirements or reasonably
requested by Borrower as will enable Borrower to determine whether or not such
Co-Lender is subject to backup withholding or information reporting
requirements. If a Co-Lender, in its sole discretion exercised in good faith,
determines that it has received a refund of any Indemnified Taxes, it shall pay
to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made or additional amounts paid under this Section with respect to the
Special Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Special Taxes) of such Co-Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Borrower, upon the request of such Co-Lender, shall repay to such
Co-Lender the amount paid over pursuant to this Section 10.25 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Co-Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.25, in no event will a Co-Lender be required to pay any amount to
Borrower pursuant to this Section 10.25 the payment of which would place such
Co-Lender in a less favorable net after-Special Tax position than such Co-Lender
would have been in if the Special Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Special Tax
had never been paid. This Section 10.25 shall not be construed to require any
Co-Lender to make available its Special Tax returns (or any other information
relating to its Special Taxes that it deems confidential) to Borrower or any
other Person.
Section 10.26    Assignments and Participations.
(a)    In addition to any other rights of Lender hereunder, the Loan, the Note,
the Loan Documents and/or Lender’s rights, title, obligations and interests
therein may be sold, assigned, participated or otherwise transferred by Lender
and any of its successors and assigns to any Person at any time in its sole and
absolute discretion, in whole or in part, whether by operation of Legal
Requirements (pursuant to a merger or other successor in interest) or otherwise
without notice to or consent from Borrower or any other Person. Upon such
assignment, all references to Lender in this Agreement and in any Loan Document
(or to an individual assigning Co-Lender in the event an individual Co-Lender
makes such assignment rather than an assignment in whole by Lender) shall be
deemed to refer to such assignee or successor in interest and such assignee or
successor in interest shall thereafter stand in the place of Lender (or in the
case of an individual assigning Co-Lender in the event an individual Co-Lender
makes such assignment rather than an assignment in whole by Lender, such
assignee of or successor in interest to such Co-Lender) in all respects. Except
as expressly permitted herein, Borrower may not assign its rights, title,
interests or obligations under this Agreement or under any of the Loan
Documents.


124



--------------------------------------------------------------------------------




(b)    Each Co-Lender (or such Co-Lender’s designee, which may include any
Servicer or Borrower) as non-fiduciary agent of Borrower, shall maintain a
record within the meaning of U.S. Treasury Regulation 5f.103-1(c) that
identifies each owner of an interest in the portion of the Loan held by such
Co-Lender, including the name and address of the owner, and each owner’s rights
to principal and stated interest (the “Register”) and shall record all transfers
of such interest in the Loan, in such Register.  The entries in the Register
shall, with respect to such Co-Lender, transferees and Borrower, be conclusive
absent manifest error. The parties intend for the Loan to be in registered form
for tax purposes, including for purposes of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code. Upon request of Borrower and reasonable prior notice,
each Co-Lender shall provide to Borrower any information reasonably requested by
Borrower that is recorded on such Co-Lender’s Register.
Section 10.27    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
(a)    Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(b)    As used in this Section 10.27 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from


125



--------------------------------------------------------------------------------




time to time which is described in the EU Bail-In Legislation Schedule; (iii)
“EEA Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway; (v) “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution; (vi) “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and (vii) “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.
Section 10.28    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 10.29    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.
Section 10.30    Intercreditor Agreement. Lender and Current Mezzanine Loan
Lender (and New Mezzanine Loan Lender if a New Mezzanine Loan is created
pursuant to Section 8.3.2) are or will be parties to a certain intercreditor
agreement (the “Intercreditor Agreement”) memorializing their relative rights
and obligations with respect to the Loan, the Current Mezzanine Loan, any New
Mezzanine Loan, Borrower, Current Mezzanine Loan Borrower, any New Mezzanine
Loan Borrower and the Property. Borrower hereby acknowledges and agrees that (i)
such Intercreditor Agreement is intended solely for the benefit of Lender,
Current Mezzanine Loan Lender and any New Mezzanine Loan Lender and (ii) neither
Borrower, Current Mezzanine Loan Borrower nor any New Mezzanine Loan Borrower is
an intended third-party beneficiary of any of the provisions therein and shall
not be entitled to rely on any of the provisions contained therein. Neither
Lender, Current Mezzanine Loan Lender nor any New Mezzanine Loan Lender shall
have any obligation to disclose to Borrower the contents of the


126



--------------------------------------------------------------------------------




Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.
Section 10.31    Deemed Distributions. Borrower represents that any transfer by
Lender of Borrower’s funds (whether pursuant to Section 5.4(b), Section 6.13 or
otherwise) to or for the benefit of any Mezzanine Loan Borrower pursuant to this
Agreement or any other Loan Document is intended by Borrower to constitute, and
Borrower represents that such transfers shall constitute, distributions from
Borrower to Current Mezzanine Loan Borrower (or, if any New Mezzanine Loan
exists, from Borrower to New Mezzanine Loan Borrower and (where applicable) from
New Mezzanine Loan Borrower to Current Mezzanine Loan Borrower), and shall be
treated as such on the books and records of Borrower and Mezzanine Loan
Borrower. Borrower agrees that all such distributions shall comply with the
requirements of Section 18-607 of the Delaware Limited Liability Company Act.
Borrower agrees that no provision herein or in any other Loan Document is
intended by Borrower to, nor shall any such provision be construed to create, a
debtor-creditor relationship between Borrower and any Mezzanine Loan Borrower or
any Mezzanine Loan Lender.
Section 10.32    Contributions and Waivers.
(a)    As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Individual Borrower will benefit, directly and
indirectly, from the making of the Loan and, in consideration therefor, each
Individual Borrower agrees to pay the Debt and perform the Other Obligations.
Each Individual Borrower desires to enter into an allocation and contribution
agreement among themselves as set forth in this Section to allocate such
benefits among themselves and to provide a fair and equitable agreement to make
contributions among each of the Borrowers in the event any payment is made by
any Individual Borrower hereunder to Lender (such payment being referred to in
this Section 10.32 as a “Contribution” and, for purposes of this Section,
includes any exercise of recourse by Lender against any property of an
Individual Borrower and application of proceeds of such property in satisfaction
of such Individual Borrower’s obligations, to Lender under the Loan Documents).
(b)    In order to provide for a fair and equitable contribution among the
Borrowers in the event that any Contribution is made by an Individual Borrower
(a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement contribution (“Reimbursement Contribution”) from all other
Borrowers with respect to all Contributions made by such Funding Borrower, such
that if any Funding Borrower’s Aggregate Payments on any date of determination
exceed such Funding Borrower’s Fair Share as of such date, such Funding Borrower
shall be entitled to Reimbursement Contributions from all the other Borrowers in
an amount sufficient to cause each Funding Borrower’s Aggregate Payments to
equal its Fair Share as of such date.
(c)    For purposes hereof, “Fair Share” means, with respect to a Funding
Borrower as of any date of determination, an amount equal to (a) the ratio of
(i) the Reimbursement Contribution Amount with respect to such Funding Borrower
to (ii) the aggregate of the Reimbursement Contribution Amounts with respect to
all Funding Borrowers multiplied by (b) the aggregate Contributions on or before
such date by all Funding Borrowers. “Reimbursement Contribution Amount” means,
with respect to a Funding Borrower as of any date of determination, the maximum
aggregate amount of Contributions of such Funding Borrower that would not render
its obligations to pay and perform the Obligations subject to


127



--------------------------------------------------------------------------------




avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any comparable applicable provisions of state law; provided,
solely for purposes of calculating the “Reimbursement Contribution Amount” with
respect to any Funding Borrower for purposes of this Section 10.32, any assets
or liabilities of such Funding Borrower arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Funding Borrower. “Aggregate Payments” means, with respect to a Funding Borrower
as of any date of determination, an amount equal to (1) the aggregate amount of
all Contributions made on or before such date by such Funding Borrower, minus
(2) the aggregate amount of all payments received on or before such date by such
Funding Borrower from the other Funding Borrowers as Reimbursement Contributions
under this Section 10.32. The amounts payable as Reimbursement Contributions
hereunder shall be determined as of the date on which the related Contribution
is made by the applicable Funding Borrower.
(d)    Each Individual Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of such Individual
Borrower to which such Reimbursement Contribution is owing, subject, however, to
the proviso in clause (c) above.
(e)    Until the date that is one (1) year and one (1) day after the date that
the Debt has been paid and satisfied in full, no Individual Borrower shall (i)
assert, collect, sue upon, or enforce all or any part of its right to any
Reimbursement Contribution under this Section 10.32; (b) commence or join with
any other creditors of any Individual Borrower in commencing any bankruptcy,
reorganization, receivership or insolvency proceeding against any other
Individual Borrower; (c) take, accept, ask for, sue for, receive, set off or
demand any payments upon any Reimbursement Contribution; or (d) take, accept,
ask for, sue for, receive, demand or allow to be created liens, security
interests, mortgages, or pledges of or with respect to any of the assets of any
Individual Borrower in favor of or for the benefit of any other Individual
Borrower. Nothing contained in this Section shall limit or affect in any way the
Obligations of any Individual Borrower to Lender under the Loan Documents.
(f)    To the extent permitted by applicable Legal Requirements, each Individual
Borrower waives:
(i)    any right to require Lender to proceed against any other Individual
Borrower or any other Person or to proceed against or exhaust any security held
by Lender and granted by the other Individual Borrower or any other Person at
any time or to pursue any other remedy in Lender’s power before proceeding
against such Individual Borrower;
(ii)    any defense based upon any legal disability or other defense of any
other Individual Borrower, any guarantor or any other Person or by reason of the
cessation or limitation of the liability of any other Individual Borrower, any
guarantor or any other Person from any cause other than full payment of all sums
payable under the Loan Documents;
(iii)    any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Individual Borrower or any principal of any other Individual Borrower or any
defect in the formation of any other Borrower or any principal of any other
Individual Borrower;


128



--------------------------------------------------------------------------------




(iv)    solely in its capacity, if any, as a surety of the payment and
performance by the other Individual Borrower of the Obligations, any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal;
(v)    any defense based upon any failure by Lender to obtain collateral from
the other Individual Borrower for the indebtedness or failure by Lender to
perfect a lien on any collateral owned by the other Individual Borrower;
(vi)    solely in its capacity, if any, as a surety of the payment and
performance by the other Individual Borrower of the Obligations, presentment,
demand, protest and notice of any kind, except, in each case, as is expressly
required by the Loan Documents;
(vii)    any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Individual Borrower or to any
other Person or any defect in any notice that may be given in connection with
any sale or disposition of any collateral;
(viii)    any defense based upon any failure of Lender to comply with Legal
Requirements in connection with the sale or other disposition of any collateral
of the other Individual Borrower, including any failure of Lender to conduct a
commercially reasonable sale or other disposition of any collateral of the other
Individual Borrower;
(ix)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(x)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
(xi)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(xii)    any defense based upon the avoidance of any security interest in favor
of Lender for any reason;
(xiii)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;
(xiv)    any defense or benefit based upon such Individual Borrower’s, or any
other party’s, designation of the portion of any obligation secured by the
Mortgage to be satisfied by any payment from any other Individual Borrower or
any such party;
(xv)    all rights and defenses based upon any elimination of such Individual
Borrower’s rights of subrogation and reimbursement against any other


129



--------------------------------------------------------------------------------




Individual Borrower as a result of an election of remedies by Lender or other
actions of Lender; and
(xvi)    solely in its capacity, if any, as a surety of the payment and
performance by the other Individual Borrower of the Obligations, all rights and
defenses that such Individual Borrower may have because any of the Debt is
secured by real property. This means, among other things (subject to the other
terms and conditions of the Loan Documents): (A) Lender may collect from such
Individual Borrower without first foreclosing on any real or personal property
collateral pledged by any other Individual Borrower, and (B) if Lender
forecloses on any real property collateral pledged by any other Borrower, (1)
the amount of the Debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price and (2) Lender may collect from such Individual Borrower
even if any other Individual Borrower, by foreclosing on the real property
collateral, has destroyed any right such Individual Borrower may have to collect
from any other Individual Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses such Individual Borrower may have because any
of the Debt is secured by real property; and except as may be expressly and
specifically permitted herein, any claim or other right which such Individual
Borrower might now have or hereafter acquire against any other Individual
Borrower or any other Person that arises from the existence or performance of
any obligations under the Loan Documents, including any of the following: (i)
any right of subrogation, reimbursement, exoneration, contribution, or
indemnification; or (ii) any right to participate in any claim or remedy of
Lender against any other Individual Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.
(g)    Each Individual Borrower hereby restates and makes the waivers made by
Guarantor in the Guaranty for the benefit of Lender. Such waivers are hereby
incorporated by reference as if fully set forth herein (and as if applicable to
each Individual Borrower) and shall be effective for all purposes under the Loan
(including, without limitation, in the event that any Individual Borrower is
deemed to be a surety or guarantor of the Debt (by virtue of each Individual
Borrower being co-obligors and jointly and severally liable hereunder, by virtue
of each Individual Borrower encumbering its interest in the Property for the
benefit or debts of the other Individual Borrower in connection herewith or
otherwise)).
Section 10.33    Co-Lenders.
(a)    Borrower hereby acknowledges and agrees that notwithstanding the fact
that the Loan may be serviced by Servicer, prior to a Securitization of the
entire Loan, all requests for approval and consents hereunder and in every
instance in which Lender’s consent or approval is required, each of Borrower and
Guarantor shall be required to obtain the consent and approval of each Co-Lender
and all copies of documents, reports, requests and other delivery obligations of
Borrower and Guarantor required hereunder shall be delivered by Borrower and
Guarantor to each Co‑Lender; provided, however, prior to a Securitization of the
Loan, Borrower shall be entitled to rely on communications or acts of the
Servicer appointed by the Co-Lenders with respect to any rights, waivers or
approvals by Lender required or permitted by Lender pursuant to this Agreement,
the other Loan Documents or by applicable Legal Requirements.


130



--------------------------------------------------------------------------------




(b)    Each Co-Lender agrees that, prior to the Securitization of the entire
Loan, (i) any Letter of Credit delivered to Lender in accordance with the terms
of this Agreement shall name Deutsche Bank as the sole beneficiary thereunder
for the benefit of the Co-Lenders, and (ii) each Co-Lender authorizes Deutsche
Bank to, and Deutsche Bank hereby agrees to, act as its agent with regard to the
servicing and administration of all such Letters of Credit, and in the event
Deutsche Bank draws upon any such Letter of Credit, each Co-Lender authorizes
Deutsche Bank to, and Deutsche Bank hereby agrees to, deposit the proceeds into
the Deposit Account (or into one or more of the Accounts) in the manner set
forth herein. Upon the Securitization of the entire Loan, each Co-Lender
authorizes Deutsche Bank to, and Deutsche Bank hereby agrees to, assign to the
Trustee all of Deutsche Bank’s right, title and interest in and to each Letter
of Credit issued in accordance with the terms of this Agreement that is then in
Deutsche Bank’s possession, whereupon, without any further action by any of the
Co-Lenders, Deutsche Bank shall be released from any and all liability relating
in any way to such Letter(s) of Credit.
(c)    (i) The liabilities of Lender shall be several and not joint, (ii) no
Co-Lender shall be responsible for the obligations of any other Co-Lender, and
(iii) each Co-Lender shall be liable to Borrower only for its respective Ratable
Share of the Loan. Notwithstanding anything to the contrary herein, all
indemnities by Borrower and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.
(d)    Each Co-Lender agrees that it has, independently and without reliance on
any other Co-Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower, Guarantor and
their respective Affiliates and decision to enter into this Agreement and that
it will, independently and without reliance upon any other Co-Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.
(e)    With respect to the enforcement of the rights and remedies of Lender
under the Loan Documents upon the occurrence and during the continuance of an
Event of Default, if at such time there are multiple Co-Lenders holding the
Loan, then either:
(i)    the Co-Lenders shall exercise such rights and remedies jointly together,
or
(ii)    the Co-Lenders shall designate from time to time, such designations to
be made from time to time in the Co-Lenders’ sole and absolute discretion, one
or more servicers or agents (which may be a Co-Lender, applicable servicer or
other agent designated by Lender) that shall exercise such rights and remedies
under the Loan Documents on behalf of Lender (and all Co-Lenders) such that,
with respect to any exercise of applicable rights and remedies at any given
time, there shall be a single servicer or agent exercising such rights and
remedies as or on behalf of Lender notwithstanding that there may be multiple
Co-Lenders holding the Loan.


[NO FURTHER TEXT ON THIS PAGE]




131



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
DEUTSCHE BANK AG, NEW YORK
BRANCH
By:
/s/ ALEXIS BLOCK
Name: Alexis Block
Title: Director

By:
/s/ STEPHEN H CHOE
Name: Stephen H Choe
Title: Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]


 
Signature Page
Loan Agreement




--------------------------------------------------------------------------------






BARCLAYS BANK PLC
By:
/s/ SPENCER KAGAN
Name: Spencer Kagan
Title: Authorized Signatory



[SIGNATURES CONTINUE ON FOLLOWING PAGE]


 
Signature Page
Loan Agreement




--------------------------------------------------------------------------------






BORROWER:
MAGUIRE PROPERTIES-555 W. FIFTH
MEZZ I, LLC,
a Delaware limited liability company
By:
/s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Senior Vice President, Finance



[SIGNATURES CONTINUE ON FOLLOWING PAGE]




 
Signature Page
Loan Agreement




--------------------------------------------------------------------------------




MAGUIRE PROPERTIES - 350 S.
FIGUEROA, LLC,
a Delaware limited liability company
By:
/s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Senior Vice President, Finance









 
Signature Page
Loan Agreement




--------------------------------------------------------------------------------





SCHEDULE I

RENT ROLL
(Attached)










Sch. I-1



--------------------------------------------------------------------------------





SCHEDULE II

Reserved










Sch. II-1



--------------------------------------------------------------------------------





SCHEDULE III

ORGANIZATIONAL CHART

(Attached)






Sch. III-1



--------------------------------------------------------------------------------





SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES




Sch. IV-1



--------------------------------------------------------------------------------





SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY
Each Individual Borrower hereby represents and warrants to, and covenants with,
Lender that since the date of its formation and at all times on and after the
date hereof and until such time as the Obligations shall be paid and performed
in full:
(a)Such Individual Borrower (i) has been, is, and will be organized solely for
the purpose of acquiring, developing, redeveloping, improving, renovating,
refurbishing, building upon, rehabilitating, altering, licensing, repairing,
managing, operating, renting, leasing, maintaining, financing, refinancing,
mortgaging, encumbering, selling, transferring, exchanging, and otherwise
dealing with and disposing of all or any portion of such Individual Borrower’s
Individual Property, and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing, and (ii) has not owned, does not
own, and will not own any asset or property other than (A) the Individual
Property owned by such Individual Borrower, and (B) incidental personal property
necessary for the ownership or operation of such Individual Property.
(b)Such Individual Borrower has not engaged and will not engage in any business
other than the ownership, management and operation of the Individual Property
owned by such Individual Borrower and such Individual Borrower will conduct and
operate its business as presently conducted and operated.
(c)Such Individual Borrower has not and will not enter into any contract or
agreement with any Affiliate of such Individual Borrower, except in the ordinary
course of business and upon terms and conditions that are intrinsically fair,
commercially reasonable, and substantially similar to those that would be
available on an arms-length basis with third parties other than any such party,
provided that this provision shall not be applicable to agreements between the
two Individual Borrowers relating to the Property.
(d)Such Individual Borrower has not incurred and will not incur any Indebtedness
other than Permitted Indebtedness and the Prior Loan.
(e)Such Individual Borrower has not made and will not make any loans or advances
to any third party (including any Affiliate or constituent party), and has not
and shall not acquire obligations or securities of its Affiliates (other than
the joint and several obligations of the Individual Borrowers under the Loan
Documents).
(f)Such Individual Borrower has been, is, and intends to remain solvent and such
Individual Borrower has paid and intends to pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets; provided that revenues from the operation of such Individual Borrower’s
Individual Property are sufficient to enable it to do so; and provided, further
the foregoing shall not require any direct or indirect member, partner or
shareholder of such Individual Borrower to make any additional capital
contributions to such Individual Borrower.


Sch. V-1



--------------------------------------------------------------------------------




(g)Such Individual Borrower has done or caused to be done, and will do, all
things necessary to observe organizational formalities and preserve its
existence, and such Individual Borrower has not, will not (i) terminate or fail
to comply with the provisions of its organizational documents, or (ii) unless
(A) Lender has consented and (B) following a Securitization of the Loan, the
applicable Rating Agencies have issued a Rating Agency Confirmation, amend,
modify or otherwise change its operating agreement or other organizational
documents.
(h)Such Individual Borrower has maintained and will maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates and any other Person; such Individual Borrower’s assets will not be
listed as assets on the financial statement of any other Person; it being
understood that such Individual Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of such Individual Borrower, and (ii) such assets shall be listed
on such Individual Borrower’s own separate balance sheet; and such Individual
Borrower will file its own tax returns separate from those of any other Person,
except to the extent that such Individual Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable law. Such Individual Borrower has maintained and shall maintain its
books, records, resolutions and agreements in accordance with this Agreement.
(i)Such Individual Borrower has been, will be, and at all times has held and
will hold itself out to the public as, a legal entity separate and distinct from
any other entity (including any Affiliate of such Individual Borrower or any
constituent party of such Individual Borrower (recognizing that such Individual
Borrower may be treated as a “disregarded entity” for tax purposes and may not
be required to file tax returns for tax purposes under applicable law)), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, shall not identify itself or any of its
Affiliates as a division or department or part of the other and shall, to the
extent reasonably necessary for the operation of its business, maintain and
utilize separate stationery, invoices and checks bearing its own name.
(j)Such Individual Borrower has maintained and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
provided that revenues from the operation of such Individual Borrower’s
Individual Property are sufficient to enable it to do so; and provided further
that the foregoing shall not require any direct or indirect member, partner or
shareholder of such Individual Borrower to make any additional capital
contributions to such Individual Borrower.
(k)Neither such Individual Borrower nor any constituent party of such Individual
Borrower has sought or will seek or effect the liquidation, dissolution, winding
up, consolidation or merger, in whole or in part, of such Individual Borrower.
(l)Except with respect to another Individual Borrower, such Individual Borrower
has not and will not commingle the funds and other assets of such Individual
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.


Sch. V-2



--------------------------------------------------------------------------------




(m)Such Individual Borrower has and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
(n)Except with respect to the other Individual Borrower, such Individual
Borrower has not and will not assume or guarantee or become obligated for the
debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.
(o)The organizational documents of such Individual Borrower shall provide that
the business and affairs of such Individual Borrower shall be (A) managed by or
under the direction of a board of one or more directors designated by such
Individual Borrower’s sole member (the “Sole Member”) or (B) a committee of
managers designated by Sole Member (a “Committee”) or (C) by Sole Member, and at
all times there shall be at least two (2) duly appointed Independent Directors
or Independent Managers. In addition, the organizational documents of such
Individual Borrower shall provide that no Independent Director or Independent
Manager (as applicable) of such Individual Borrower may be removed or replaced
without Cause and unless such Individual Borrower provides Lender with not less
than three (3) Business Days’ prior written notice of (a) any proposed removal
of an Independent Director or Independent Manager (as applicable), together with
a statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director or Independent Manager, as applicable,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director or
Independent Manager (as applicable).
(p)The organizational documents of such Individual Borrower shall also provide
an express acknowledgment that Lender is an intended third-party beneficiary of
the “special purpose” provisions of such organizational documents.
(q)The organizational documents of such Individual Borrower shall provide that
the board of directors, the Committee or Sole Member (as applicable) of such
Individual Borrower shall not take any action which, under the terms of any
certificate of formation, limited liability company operating agreement or any
voting trust agreement, requires an unanimous vote of the board of directors (or
the Committee as applicable) of such Individual Borrower unless at the time of
such action there shall be (A) at least two (2) members of the board of
directors (or the Committee as applicable) who are Independent Directors or
Independent Managers, as applicable (and such Independent Directors or
Independent Managers, as applicable, have participated in such vote) or (B) if
there is no board of directors or Committee, then such Independent Managers
shall have participated in such vote. The organizational documents of such
Individual Borrower shall provide that such Individual Borrower will not and
such Individual Borrower agrees that it will not, without the unanimous written
consent of its board of directors, its Committee or its Sole Member (as
applicable), including, or together with, the Independent Directors or
Independent Managers (as applicable) (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official of
such Individual Borrower or a substantial part of its business, (iii) take any
action that might cause such entity to become


Sch. V-3



--------------------------------------------------------------------------------




insolvent, (iv) make an assignment for the benefit of creditors, (v) admit in
writing its inability to pay debts generally as they become due, (vi) declare or
effectuate a moratorium on the payment of any obligations, or (vii) take any
action in furtherance of the foregoing. Such Individual Borrower shall not take
any of the foregoing actions without the unanimous written consent of its board
of directors, its Committee or its Sole Member, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
In addition, the organizational documents of such Individual Borrower shall
provide that, when voting with respect to any matters set forth in the
immediately preceding sentence of this clause (q), the Independent Directors or
Independent Managers (as applicable) shall consider only the interests of
Borrower, including its creditors. Without limiting the generality of the
foregoing, such documents shall expressly provide that, to the greatest extent
permitted by law, except for duties to such Individual Borrower (including
duties to the members of such Individual Borrower solely to the extent of their
respective economic interest in such Individual Borrower and to such Individual
Borrower’s creditors as set forth in the immediately preceding sentence), such
Independent Directors or Independent Managers (as applicable) shall not owe any
fiduciary duties to, and shall not consider, in acting or otherwise voting on
any matter for which their approval is required, the interests of (i) the
members of such Individual Borrower, (ii) other Affiliates of such Individual
Borrower, or (iii) any group of Affiliates of which such Individual Borrower is
a part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.
(r)The organizational documents of such Individual Borrower shall provide that,
as long as any portion of the Obligations remains outstanding, upon the
occurrence of any event that causes Sole Member to cease to be a member of such
Individual Borrower (other than (i) upon an assignment by Sole Member of all of
its limited liability company interest in such Individual Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of such Individual Borrower and the Loan Documents, or (ii) the
resignation of Sole Member and the admission of an additional member of such
Individual Borrower, if permitted pursuant to the organizational documents of
such Individual Borrower and the Loan Documents), each of the persons acting as
an Independent Director or Independent Manager (as applicable) of such
Individual Borrower shall, without any action of any Person and simultaneously
with Sole Member ceasing to be a member of such Individual Borrower,
automatically be admitted as members of such Individual Borrower (in each case,
individually, a “Special Member” and collectively, the “Special Members”) and
shall preserve and continue the existence of such Individual Borrower without
dissolution. The organizational documents of such Individual Borrower shall
further provide that for so long as any portion of the Obligations is
outstanding, no Special Member may resign or transfer its rights as Special
Member unless (i) a successor Special Member has been admitted to such
Individual Borrower as a Special Member, and (ii) such successor Special Member
has also accepted its appointment as an Independent Director or Independent
Manager (as applicable).
(s)The organizational documents of such Individual Borrower shall provide that,
as long as any portion of the Obligations remains outstanding, except as
expressly permitted pursuant to the terms of this Agreement, (i) Sole Member may
not resign, and (ii) no additional member shall be admitted to such Individual
Borrower.


Sch. V-4



--------------------------------------------------------------------------------




(t)The organizational documents of such Individual Borrower shall provide that,
as long as any portion of the Obligations remains outstanding: (i) such
Individual Borrower shall be dissolved, and its affairs shall be wound up, only
upon the first to occur of the following: (A) the termination of the legal
existence of the last remaining member of such Individual Borrower or the
occurrence of any other event which terminates the continued membership of the
last remaining member of such Individual Borrower in such Individual Borrower
unless the business of such Individual Borrower is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”), or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (ii) upon the occurrence of any event that causes the
last remaining member of such Individual Borrower to cease to be a member of
such Individual Borrower or that causes Sole Member to cease to be a member of
such Individual Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interest in such Individual Borrower and
the admission of the transferee, if permitted pursuant to the organizational
documents of such Individual Borrower and the Loan Documents, or (B) the
resignation of Sole Member and the admission of an additional member of such
Individual Borrower, if permitted pursuant to the organizational documents of
such Individual Borrower and the Loan Documents), to the fullest extent
permitted by law, the personal representative of such last remaining member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in such
Individual Borrower, agree in writing (I) to continue the existence of such
Individual Borrower, and (II) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of such
Individual Borrower, effective as of the occurrence of the event that terminated
the continued membership of such member in such Individual Borrower; (iii) the
bankruptcy of Sole Member or a Special Member shall not cause such Sole Member
or Special Member, respectively, to cease to be a member of such Individual
Borrower and upon the occurrence of such an event, the business of such
Individual Borrower shall continue without dissolution; (iv) in the event of the
dissolution of such Individual Borrower, such Individual Borrower shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of such Individual Borrower in an orderly manner), and the assets
of such Individual Borrower shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (v) to the fullest extent
permitted by law, each of Sole Member and the Special Members shall irrevocably
waive any right or power that they might have to cause such Individual Borrower
or any of its assets to be partitioned, to cause the appointment of a receiver
for all or any portion of the assets of such Individual Borrower, to compel any
sale of all or any portion of the assets of such Individual Borrower pursuant to
any applicable law or to file a complaint or to institute any proceeding at law
or in equity to cause the dissolution, liquidation, winding up or termination of
such Individual Borrower.
(u)Such Individual Borrower shall conduct its business so that the assumptions
made with respect to such Individual Borrower in the Insolvency Opinion shall be
true and correct in all respects. In connection with the foregoing, such
Individual Borrower hereby covenants and agrees that it will comply with or
cause the compliance with, (i) all of the facts and assumptions (whether
regarding such Individual Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants on
this Schedule V, and (iii) all of the organizational documents of such
Individual Borrower.


Sch. V-5



--------------------------------------------------------------------------------




(v)Such Individual Borrower has not permitted and will not permit any Affiliate
or constituent party independent access to its bank accounts, other than (x)
Manager, as agent for such Individual Borrower, in accordance with the
provisions of the Management Agreement and (y) the other Individual Borrower.
(w)Such Individual Borrower has paid and intends to pay its own liabilities and
expenses, including the salaries of its own employees (if any) from its own
funds or the funds of the other Individual Borrower, and has maintained and
shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations; provided that revenues from the operation of
the such Individual Borrower’s Individual Property are sufficient to enable it
to do so; and provided, further the foregoing shall not require any direct or
indirect member, partner or shareholder of such Individual Borrower to make any
additional capital contributions to such Individual Borrower.
(x)Such Individual Borrower has compensated and shall compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets or the assets of the other Individual Borrower all obligations of
any kind incurred; provided that revenues from the operation of the such
Individual Borrower’s Individual Property are sufficient to enable it to do so;
and provided, further the foregoing shall not require any direct or indirect
member, partner or shareholder of such Individual Borrower to make any
additional capital contributions to such Individual Borrower.
(y)Such Individual Borrower has allocated and will allocate fairly and
reasonably any overhead expenses that are shared with any Affiliate, including
shared office space, provided that no allocation shall need to be made between
the two Individual Borrowers.
(z)Except in connection with the Loan, such Individual Borrower has not pledged
and will not pledge its assets for the benefit of any other Person.
(aa)Such Individual Borrower has and will have no obligation to indemnify its
officers, directors, members or Special Members, as the case may be, or has such
an obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.
(ab)Such Individual Borrower has not, does not, and will not have any of its
obligations guaranteed by any Affiliate (other than from (x) the Guarantor with
respect to the Loan or (y) the other Individual Borrower).
(ac)All statements, representations and certifications contained in the Recycled
Entity Certificate delivered by such Individual Borrower to Lender on the
Closing Date are true and correct.
(ad)with respect to the Prior Loan:
(i)    the Prior Loan has been satisfied in full on or prior to the Closing
Date;


Sch. V-6



--------------------------------------------------------------------------------




(ii)    neither Borrower Prior Loan (other than environmental and other limited
and customary indemnity obligations); and
(iii)    all collateral and security for the Prior Loan has been released on or
prior to the Closing Date.
As used herein:
“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.
“Independent Director” or “Independent Manager” shall mean a natural person
selected by such Individual Borrower (a) with prior experience as an independent
director, independent manager or independent member, (b) with at least three
(3) years of employment experience, (c) who is provided by a Nationally
Recognized Service Company, (d) who is duly appointed as an Independent Director
or Independent Manager and is not, will not be while serving as Independent
Director or Independent Manager (except pursuant to an express provision in
Borrower’s operating agreement providing for the appointment of such Independent
Director or Independent Manager to become a “special member” upon the last
remaining member of Borrower ceasing to be a member of such Individual Borrower)
and shall not have been at any time during the preceding five (5) years, any of
the following:
(iii)
a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of such Individual Borrower, any
Affiliate of such Individual Borrower or any direct or indirect parent of such
Individual Borrower;

(iv)
a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with such Individual Borrower or any Affiliate of
such Individual Borrower;

(v)
a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or



Sch. V-7



--------------------------------------------------------------------------------




(vi)
a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with such Individual Borrower
shall be qualified to serve as an Independent Director or Independent Manager of
such Individual Borrower, provided that the fees that such individual earns from
serving as Independent Director or Independent Manager of affiliates of such
Individual Borrower in any given year constitute in the aggregate less than five
percent (5%) of such individual's annual income for that year.
A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of such Individual Borrower if such individual is an
independent director, independent manager or special manager provided by a
Nationally Recognized Service Company that provides professional independent
directors, independent managers and special managers and also provides other
corporate services in the ordinary course of its business.
“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd., United Corporate Services, Inc.,
Independent Member Services LLC or such other nationally recognized company that
provides independent director, independent manager or independent member
services and that is reasonably satisfactory to Lender, in each case that is not
an Affiliate of Borrower and that provides professional independent directors
and other corporate services in the ordinary course of its business.




Sch. V-8



--------------------------------------------------------------------------------





SCHEDULE VI
REQUIRED REPAIRS






Sch. VI-1



--------------------------------------------------------------------------------





SCHEDULE VII
RESERVED




Sch. VII-1



--------------------------------------------------------------------------------





SCHEDULE VIII

OUTSTANDING APPROVED LEASING EXPENSES








Sch. VIII-1



--------------------------------------------------------------------------------





SCHEDULE IX

FREE RENT AMOUNTS






Sch. IX-1



--------------------------------------------------------------------------------





SCHEDULE X

RATABLE SHARE
1.
Deutsche Bank: 80.00%

2.
Barclays: 20.00%









Sch. X-1



--------------------------------------------------------------------------------





SCHEDULE XI

PRE-APPROVED UNAFFILIATED QUALIFIED PARKING MANAGERS
1.
SP Plus

2.
ImPark

3.
Propark

4.
Ace Parking





Sch. XI-1



--------------------------------------------------------------------------------





EXHIBIT A-1

350 S. FIGUEROA PROPERTY LEGAL DESCRIPTION


PARCEL 1:


LOT 1 OF TRACT NO. 21464, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 795, PAGES 78 AND 79 OF MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT PARCEL BH-LL, AS SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE
AMENDED AND RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS,
CONDITIONS AND RESTRICTIONS, EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A
PARTNERSHIP, DATED JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO.
668, IN BOOK D-5528, PAGE 518 OF OFFICIAL RECORDS.


ALSO EXCEPT PARCEL BH-3-B, BH-2-B, BH-1-B, BH-GR, BH-GR-1, BH-2-L, BH-2-L(R) AND
BH-3-L, AS SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE AMENDED AND
RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS, EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP, DATED
JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528,
PAGE 518 OF OFFICIAL RECORDS.


ALSO EXCEPT THEREFROM THAT PORTION THEREOF INCLUDED WITHIN FLOWER STREET, FOURTH
STREET, FIGUEROA STREET AND THIRD STREET, WHICH WOULD PASS WITH A LEGAL
CONVEYANCE DESCRIBING SAID LAND, AS EXCEPTED AND RESERVED BY THE COMMUNITY
REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, A PUBLIC BODY,
CORPORATE AND POLITIC, IN DEED RECORDED FEBRUARY 26, 1971 AS INSTRUMENT NO. 392,
IN BOOK D-4980, PAGE 372 OF OFFICIAL RECORDS.


ALSO EXCEPT THEREFROM ALL OIL, GAS AND MINERAL SUBSTANCES TOGETHER WITH THE
RIGHT TO EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENINGS OF ANY WELL,
HOLE, SHAFT OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED AUGUST
07, 1959 AS INSTRUMENT NO. 2893, IN BOOK M-335, PAGE 106 OF OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED IN DEEDS RECORDED AUGUST 07, 1961 AS
INSTRUMENT NO. 1641; SEPTEMBER 15, 1961 AS INSTRUMENT NO. 2017; SEPTEMBER 15,
1961 AS INSTRUMENT NO. 2020; SEPTEMBER 25, 1961 AS INSTRUMENT NO. 1595; OCTOBER
04, 1961 AS INSTRUMENT NO. 1825; OCTOBER 16, 1961 AS INSTRUMENT NO. 2564;
NOVEMBER 24, 1961 AS INSTRUMENT NO. 1680;


Ex. A-1-1



--------------------------------------------------------------------------------




SEPTEMBER 05, 1962 AS INSTRUMENT NO. 1528; JANUARY 15, 1963 AS INSTRUMENT NO.
1770; JANUARY 15, 1963 AS INSTRUMENT NO. 1771; AUGUST 03, 1964 AS INSTRUMENT NO.
1271; AUGUST 21, 1964 AS INSTRUMENT NO. 1671; AUGUST 25, 1964 AS INSTRUMENT NO.
1258, AND SEPTEMBER 16, 1964 AS INSTRUMENT NO. 1311, ALL OF OFFICIAL RECORDS.


PARCEL 2:


EASEMENTS AS SET FORTH IN AN INSTRUMENT ENTITLED “AMENDED AND RESTATED
DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS” EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP COMPOSED
OF BOISE CASCADE HOME & LAND CORPORATION, KENFIELD E. KENNEDY, HOWARD L. MATLOW,
EDWARD RICE AND CONRAD BUILDING SYSTEMS, INC., DATED JULY 10, 1972 AND RECORDED
JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528, PAGE 518 OF OFFICIAL
RECORDS.


APN:    5151-011-021 (AFFECTS LOT SB-3-B OF PARCEL 1)
5151-011-023 (AFFECTS LOT SB-2-B OF PARCEL 1)
5151-011-025 (AFFECTS LOT SB-1-B OF PARCEL 1)
5151-011-028 (AFFECTS LOT SB-GR OF PARCEL 1)
5151-011-031 (AFFECTS LOT SB-2-L(R) OF PARCEL 1)
5151-011-032 (AFFECTS LOT SB-2-L OF PARCEL 1)
5151-011-035 (AFFECTS PORTION OF SAID PARCEL 1)




Ex. A-1-2



--------------------------------------------------------------------------------





EXHIBIT A-2

555 W. FIFTH PROPERTY LEGAL DESCRIPTION






PARCEL 1:


THE NORTHWESTERLY 41 FEET OF LOT 2 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2, PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


THE SOUTHEASTERLY 124 FEET OF LOT 2 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN
THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2, PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


PARCEL 3:


LOT 3 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 2, PAGE 585 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 4:


LOT “A” OF TRACT NO. 4711, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 56, PAGE 1 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, TOGETHER WITH ALL RIGHTS, TITLE
AND INTEREST IN AND TO THAT PORTION OF THE SOUTHEASTERLY HALF OF GRAND AVENUE,
AS SHOWN ON SAID MAP OF TRACT NO. 4711, WHICH ADJOINS SAID LOT “A” ON THE
NORTHWEST AND IN AND TO THAT PORTION OF THE NORTHEASTERLY HALF OF FIFTH STREET,
AS SHOWN ON SAID MAP OF TRACT NO. 4711, WHICH ADJOINS SAID LOT "A" ON THE
SOUTHWEST, WHICH WOULD PASS WITH A CONVEYANCE OF SAID LOT “A”.


EXCEPTING THEREFROM THAT PORTION OF THE SOUTHEAST HALF OF GRAND AVENUE, LYING
NORTHEASTERLY OF THE SOUTHWEST PROLONGATION OF THE SOUTHWESTERLY LINE OF LOT 1
OF H. W. MILLS SUBDIVISION, AS PER MAP RECORDED IN BOOK 37, PAGE 62 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.




Ex. A-2-1



--------------------------------------------------------------------------------




ALSO EXCEPTING THEREFROM ALL URANIUM AND OTHER FISSIONABLE MATERIAL, ALL OIL,
GAS, PETROLEUM, ASPHALTUM AND OTHER HYDROCARBON SUBSTANCES AND OTHER MINERALS
AND MINERAL ORES OF EVERY KIND AND CHARACTER WHETHER SIMILAR TO THESE HEREIN
SPECIFIED OR NOT; WITHIN OR UNDERLYING OR WHICH MAY BE PRODUCED FROM THAT
PORTION OF THE FOLLOWING DESCRIBED REAL PROPERTY, WHICH LIES BELOW A PLANE
PARALLEL TO AND 500 FEET BELOW THE PRESENT SURFACE OF SAID LAND, WITHOUT,
HOWEVER, THE RIGHT TO ENTER UPON THE SURFACE OR SUBSURFACE TO A DEPTH OF A DEPTH
OF 500 FEET BELOW SAID SURFACE, FOR ANY PURPOSE WHATSOEVER, AS GRANTED TO
SOUTHERN CALIFORNIA EDISON COMPANY, A CORPORATION, TO ASSOCIATED SOUTHERN
INVESTMENT COMPANY, A CORPORATION, BY DEED RECORDED APRIL 22, 1969 IN BOOK
M-3194, PAGE 210 OF OFFICIAL RECORDS.


PARCEL 5:


LOT “A” OF TRACT NO. 791, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 16, PAGE 41 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 6: INTENTIONALLY DELETED.


PARCEL 7:


A NON-EXCLUSIVE EASEMENT TO CONSTRUCT, REPAIR AND MAINTAIN THE SUPPORT SYSTEM
AND SUBSTRUCTURE, AS MORE PARTICULARLY DEFINED IN, AND SUBJECT TO AND UPON THE
TERMS AND CONDITIONS OF, THAT CERTAIN RECIPROCAL EASEMENT AGREEMENT DATED AS OF
JUNE 01, 1989, RECORDED APRIL 05, 1990 AS INSTRUMENT NO. 90-655583 OF OFFICIAL
RECORDS.


APN: 5149-029-013


Ex. A-2-2



--------------------------------------------------------------------------------





EXHIBIT B

Secondary Market Transaction Information
(A)
Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

(B)
The general competitive conditions to which the Property is or may be subject.

(C)
Management of the Property.

(D)
Occupancy rate expressed as a percentage for each of the last five years.

(E)
Principal business, occupations and professions carried on in, or from the
Property.

(F)
Number of Tenants occupying 10% or more of the total rentable square footage of
the Property and principal nature of business of such Tenant, and the principal
provisions of the leases with those Tenants including, but not limited to:
rental per annum, expiration date, and renewal options.

(G)
The average effective annual rental per square foot or unit for each of the last
three years prior to the date of filing.

(H)
Schedule of the lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

(1)
The number of Tenants whose leases will expire.

(2)
The total area in square feet covered by such leases.

(3)
The annual rental represented by such leases.

(4)
The percentage of gross annual rental represented by such leases.



 


Ex. B-1



--------------------------------------------------------------------------------





EXHIBIT C

Form of Contribution Agreement




FORM OF CONTRIBUTION AGREEMENT
This CONTRIBUTION AGREEMENT (this “Agreement”) is executed as of ____________,
_____ by [____________________], a [____________________], having an address at
[____________________] (“Contribution Party”), for the benefit of MAGUIRE
PROPERTIES–555 W. FIFTH, LLC, a Delaware limited liability company and MAGUIRE
PROPERTIES – 350 S. FIGUEROA, LLC, a Delaware limited liability company, each
having an office at having an address at c/o Brookfield Office Properties, 250
Vesey Street, 15th Floor, New York, New York 10281 (individually and
collectively, as applicable, “Borrower”).
W I T N E S S E T H:
A.    Pursuant to that certain Loan Agreement, dated July 11, 2016 (as the same
may be amended, modified, supplemented, replaced or otherwise modified from time
to time, the “Loan Agreement”), between Borrower, DEUTSCHE BANK AG, NEW YORK
BRANCH, a branch of Deutsche Bank AG, a German Bank, authorized by the New York
Department of Financial Services (together with its successors and assigned,
“DB”), having an address at 60 Wall Street, 10th Floor, New York, New York 10005
and BARCLAYS BANK PLC, a public limited company registered in England and Wales
(together with its successors and assigns, “Barclays” and together with DB,
collectively, “Lender”), having an address at 745 Seventh Avenue, New York, New
York 10019, Borrower has become indebted to Lender in the original principal
amount of Three Hundred Nineteen Million and No/100 Dollars ($319,000,000.00)
(together with all renewals, modifications, increases and extensions thereof,
the “Loan”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
B.    Contribution Party, at its election, has provided or arranged for the
provision of the letters of credit (the “Letters of Credit”) described on Annex
A hereto (collectively, together with any payments or draws thereon and any
payments on account of reimbursement obligations with respect to letters of
credit, the “Contributions”), and in connection therewith Contribution Party has
agreed to execute and deliver this Agreement; and
C.    Contribution Party is the owner of direct or indirect interests in
Borrower, and Contribution Party has directly benefitted from Lender’s making
the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to extend such additional credit as
Lender may from time to time agree to extend under the Loan Agreement and the
other Loan Documents, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


Ex. C-1



--------------------------------------------------------------------------------




ARTICLE 1
CONTRIBUTIONS
Section 1.1    Contribution. Contribution Party hereby irrevocably and
unconditionally acknowledges and agrees with and for the benefit of Borrower, on
behalf of itself and any of Contribution Party’ subsidiaries that own a direct
or indirect interest in Borrower (each, an “Intervening Subsidiary”), that the
execution and delivery of each Letter of Credit constitutes a capital
contribution to the equity of Borrower, and that each and every Contribution
shall constitute a direct or indirect capital contribution to the equity of
Borrower. Accordingly, Borrower shall have no reimbursement obligations to
Contributing Party or any Intervening Subsidiary with respect to any such Letter
of Credit and neither Contributing Party nor any Intervening Subsidiary shall
have any claims as a creditor of Borrower on account of any amounts paid by the
Contributing Party or any Intervening Subsidiary under any such Letter of
Credit.
ARTICLE 2
MISCELLANEOUS
Section 2.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of any party hereto, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of each
party hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Agreement, nor any consent to
any departure therefrom, shall be effective unless in writing and no such
consent or waiver shall extend beyond the particular case and purpose involved.
No notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.
Section 2.2    Governing Law; Jurisdiction; Service of Process.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY AND
ACCEPTED BY EACH PARTY IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND/OR


Ex. C-2



--------------------------------------------------------------------------------




THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND EACH PARTY WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND CONTRIBUTION PARTY AND, BY ITS ACCEPTANCE
HEREOF, EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH PARTY AGREES THAT SERVICE
OF PROCESS UPON SUCH PARTY AT THE ADDRESS SET FORTH HEREIN AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH PARTY IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON CONTRIBUTION
PARTY IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
PARTY (I) SHALL GIVE PROMPT NOTICE TO THE OTHER OF ANY CHANGE IN THE ADDRESS FOR
CONTRIBUTION PARTY SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK, AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF ANY PARTY CEASES TO HAVE
AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT
OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST SUCH PARTY IN ANY OTHER
JURISDICTION.
Section 2.3    Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 2.4    Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the parties hereto and the Lender, and their
respective successors and assigns, including any subsequent holders of the Loan,
and such Persons shall have the right to enforce the relevant provisions of this
Agreement. Nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim under or in respect of this Agreement


Ex. C-3



--------------------------------------------------------------------------------




Section 2.5    Amendments. This Agreement may be amended only by an instrument
in writing executed by the party(ies) against whom such amendment is sought to
be enforced which is consented to by the Lender (or, if different, the
subsequent holder of the Loan).
Section 2.6    Parties Bound; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives.
Section 2.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Agreement.
Section 2.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Agreement and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 2.9    Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Agreement to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 2.10    Entirety. THIS AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS AGREEMENT
IS INTENDED BY THE PARTIES HERETO AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THIS AGREEMENT, AND NO COURSE OF DEALING BETWEEN THE PARTIES HERETO, NO
COURSE OF PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO.
Section 2.11    Waiver of Right To Trial By Jury. EACH PARTY BY ITS ACCEPTANCE
HEREOF, AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY AND


Ex. C-4



--------------------------------------------------------------------------------




IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.
[NO FURTHER TEXT ON THIS PAGE]




Ex. C-5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Contribution Party has executed this Agreement as of the day
and year first above written.


CONTRIBUTION PARTY:

[__________________________________]
a [________________________________]





By:    _______________________________
    Name:
    Title:


Ex. C-6



--------------------------------------------------------------------------------






MAGUIRE PROPERTIES-555 W. FIFTH, LLC,
a Delaware limited liability company


By: ___________________________________
Name:
Title:








MAGUIRE PROPERTIES - 350 S. FIGUEROA,
LLC, a Delaware limited liability company


By:    ___________________________________
Name:
Title:






Ex. C-7



--------------------------------------------------------------------------------





Annex A
(to Exhibit C)






Ex. C-8



--------------------------------------------------------------------------------







EXHIBIT D

Form of Non-Disturbance Agreement


After recording return to:


Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Attention: Charles E. Schrank, Esq.


______________________________________________________________________________



This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of _____________, 20__ and is by and among DEUTSCHE BANK AG, NEW
YORK BRANCH, a branch of Deutsche Bank AG, a German Bank, authorized by the New
York Department of Financial Services (together with its successors and
assigned, “DB”), having an address at 60 Wall Street, 10th Floor, New York, New
York 10005 and BARCLAYS BANK PLC, a public limited company registered in England
and Wales (together with its successors and assigns, “Barclays” and together
with DB, collectively, “Lender”), having an address at 745 Seventh Avenue, New
York, New York 10019,


[MAGUIRE PROPERTIES–555 W. FIFTH, LLC, a Delaware limited liability
company][MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC, a Delaware limited liability
company], having an office at having an address at c/o Brookfield Office
Properties, 250 Vesey Street, 15th Floor, New York, New York 10281 (“Landlord”),
and __________________________, a ____________________________________, having
an office at ________________________ (“Tenant”).


WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (collectively,
as the same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, the “Promissory Note”) and secured
by, among other things, that certain Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”);
WHEREAS, by a lease agreement (the “Lease”) dated ___________, _____, between
Landlord (or Landlord's predecessor in title) and Tenant, Landlord leased to
Tenant a portion of the Property, as said portion is more particularly described
in the Lease (such portion of the Property hereinafter referred to as the
“Premises”);




--------------------------------------------------------------------------------




WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord; and
WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:
1.Tenant covenants, stipulates and agrees that the Lease and all of Tenant's
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property (or any portion thereof)) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein. Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof. Tenant hereby acknowledges and agrees that any option to
purchase, right of first refusal to purchase or right of first offer to purchase
the Property (or any portion thereof) in the Lease, shall not be exercisable in
connection with any exercise of remedies pursuant to the Mortgage or any
mezzanine loan secured by the membership interests in Landlord, including: (i) a
purchase of the Property (or any portion thereof) at a foreclosure sale, (ii) a
transfer of the Property (or any portion thereof) to Lender or its designee
pursuant to a deed-in-lieu of foreclosure, (iii) a transfer of the membership
interests in Landlord pursuant to a foreclosure of any such mezzanine loan, or
(iv) any subsequent sale of the Property (or any portion thereof) by Lender or
its designee after such foreclosure or deed-in-lieu of foreclosure or by any
mezzanine lender or its designee after such foreclosure of such mezzanine loan.
The holder of any such mezzanine loan shall be a third party beneficiary of the
foregoing sentence.
2.    Lender agrees that if Lender exercises any of its rights under the
Mortgage, including entry or foreclosure of the Mortgage or exercise of a power
of sale under the Mortgage, Lender will not disturb Tenant's right to use,
occupy and possess the Premises under the terms of the Lease so long as Tenant
is not in default beyond any applicable grace period under any term, covenant or
condition of the Lease.
3.    If, at any time Lender (or any person, or such person's successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called “Successor
Landlord”) as Tenant's landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments. Although
said attornment shall be self-operative, Tenant agrees to execute and deliver to
Lender or to any Successor Landlord,


- 2 -

--------------------------------------------------------------------------------




such other instrument or instruments as Lender or such other person shall from
time to time request in order to confirm said attornment.
4.    Landlord authorizes and directs Tenant to honor any written demand or
notice from Lender instructing Tenant to pay rent or other sums to Lender rather
than Landlord (a “Payment Demand”), regardless of any other or contrary notice
or instruction which Tenant may receive from Landlord before or after Tenant's
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.
5.    If Lender shall become the owner of the Property or the Property shall be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage or if the Property shall be transferred by deed in lieu of foreclosure,
Lender or any Successor Landlord shall not be:
(a)    liable for any act or omission of any prior landlord (including Landlord)
or bound by any obligation to make any payment to Tenant which was required to
be made prior to the time Lender succeeded to any prior landlord (including
Landlord); or
(b)    obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Lender or any
Successor Landlord succeeded to the interest of such landlord under the Lease;
or
(c)    obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or
(d)    subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or
(e)    bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or
(f)    bound by any amendment, modification, termination or surrender of the
Lease made without the written consent of Lender; or
(g)    liable or responsible for or with respect to the retention, application
and/or return to Tenant of any security deposit paid to any prior landlord
(including Landlord), whether or not still held by such prior landlord, unless
and until Lender or any Successor Landlord has actually received said deposit
for its own account as the landlord under the Lease as security for the
performance of Tenant's obligation under the Lease (which deposit shall,
nonetheless, be held subject to the provisions of the Lease).


- 3 -

--------------------------------------------------------------------------------




6.    Tenant hereby represents, warrants, covenants and agrees to and with
Lender:
(a)    to deliver to Lender, by certified mail, return receipt requested, a
duplicate of each notice of default delivered by Tenant to Landlord at the same
time as such notice is given to Landlord and no such notice of default shall be
deemed given by Tenant under the Lease unless and until a copy of such notice
shall have been so delivered to Lender. Lender shall have the right (but shall
not be obligated) to cure such default. Tenant shall accept performance by
Lender of any term, covenant, condition or agreement to be performed by Landlord
under the Lease with the same force and effect as though performed by Landlord.
Tenant further agrees to afford Lender a period of thirty (30) days beyond any
period afforded to Landlord for the curing of such default during which period
Lender may elect (but shall not be obligated) to seek to cure such default, or,
if such default cannot be cured within that time, then such additional time as
may be necessary to cure such default (including but not limited to commencement
of foreclosure proceedings) during which period Lender may elect (but shall not
be obligated) to seek to cure such default, prior to taking any action to
terminate the Lease. If the Lease shall terminate for any reason, upon Lender's
written request given within thirty (30) days after such termination, Tenant,
within fifteen (15) days after such request, shall execute and deliver to Lender
a new lease of the Premises for the remainder of the term of the Lease and upon
all of the same terms, covenants and conditions of the Lease;
(b)    that Tenant is the sole owner of the leasehold estate created by the
Lease; and
(c)    to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.
7.    Tenant acknowledges that the interest of Landlord under the Lease is
assigned to Lender solely as security for the Promissory Note, and Lender shall
have no duty, liability or obligation under the Lease or any extension or
renewal thereof, unless Lender shall specifically undertake such liability in
writing or Lender becomes and then only with respect to periods in which Lender
becomes, the fee owner of the Property.
8.    This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Premises is located (excluding the choice of law
rules thereof).
9.    This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought.


- 4 -

--------------------------------------------------------------------------------




10.    All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.
If to Lender:
Deutsche Bank AG, New York Branch

60 Wall Street, 10th Floor
New York, NY 10005
Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489


and to:
Deutsche Bank AG, New York Branch

60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No.: (646)736-5721


and to:
Barclays Bank PLC

745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian


with a copy to:
Sidley Austin LLP

South Dearborn Street
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq.
Facsimile No.: (312) 854-7036


with a copy to:
KeyCorp Real Estate Capital Markets, Inc.

Loan Servicing and Asset Management
11501 Outlook Street, Suite 300
Overland Park, KS 66211
Attention: Diane Haislip
Facsimile No. (216) 357-6543


Tenant's Address:
_________________________

_________________________
_________________________
_________________________


With a copy to:
_________________________

_________________________
_________________________


- 5 -

--------------------------------------------------------------------------------




_________________________


Landlord's Address:
_________________________

_________________________
_________________________
_________________________


With a copy to:
_________________________

_________________________
_________________________
_________________________


11.    If this Agreement conflicts with the Lease, then this Agreement shall
govern as between the parties and any Successor Landlord, including upon any
attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the Mortgage.
12.    In the event Lender shall acquire Landlord's interest in the Premises,
Tenant shall look only to the estate and interest, if any, of Lender in the
Property for the satisfaction of Tenant's remedies for the collection of a
judgment (or other judicial process) requiring the payment of money in the event
of any default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant's
remedies under or with respect to the Lease, the relationship of the landlord
and tenant under the Lease or Tenant's use or occupancy of the Premises or any
claim arising under this Agreement.
13.    If any provision of this Agreement is held to be invalid or unenforceable
by a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.
14.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 6 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
TENANT:
_________________________________




By:    _____________________________
Name:
Title:






LANDLORD:
[INSERT APPLICABLE LANDLORD], A
DELAWARE LIMITED LIABILITY COMPANY




By:    _____________________________
Name:
Title:






LENDER:
DEUTSCHE BANK AG, NEW YORK BRANCH
By:    _____________________________
Name:
Title:


By:    _____________________________
Name:
Title:








--------------------------------------------------------------------------------





[ADD APPROPRIATE ACKNOWLEDGMENT (one for each Signatory)]






--------------------------------------------------------------------------------





Exhibit A


Legal Description of Property


EXHIBIT A-1

350 S. FIGUEROA PROPERTY LEGAL DESCRIPTION


PARCEL 1:


LOT 1 OF TRACT NO. 21464, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 795, PAGES 78 AND 79 OF MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT PARCEL BH-LL, AS SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE
AMENDED AND RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS,
CONDITIONS AND RESTRICTIONS, EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A
PARTNERSHIP, DATED JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO.
668, IN BOOK D-5528, PAGE 518 OF OFFICIAL RECORDS.


ALSO EXCEPT PARCEL BH-3-B, BH-2-B, BH-1-B, BH-GR, BH-GR-1, BH-2-L, BH-2-L(R) AND
BH-3-L, AS SHOWN ON THE PLAT ATTACHED AND MADE A PART OF THE AMENDED AND
RESTATED DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS, EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP, DATED
JULY 10, 1972 AND RECORDED JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528,
PAGE 518 OF OFFICIAL RECORDS.


ALSO EXCEPT THEREFROM THAT PORTION THEREOF INCLUDED WITHIN FLOWER STREET, FOURTH
STREET, FIGUEROA STREET AND THIRD STREET, WHICH WOULD PASS WITH A LEGAL
CONVEYANCE DESCRIBING SAID LAND, AS EXCEPTED AND RESERVED BY THE COMMUNITY
REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, A PUBLIC BODY,
CORPORATE AND POLITIC, IN DEED RECORDED FEBRUARY 26, 1971 AS INSTRUMENT NO. 392,
IN BOOK D-4980, PAGE 372 OF OFFICIAL RECORDS.


ALSO EXCEPT THEREFROM ALL OIL, GAS AND MINERAL SUBSTANCES TOGETHER WITH THE
RIGHT TO EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENINGS OF ANY WELL,
HOLE, SHAFT OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED AUGUST
07, 1959 AS INSTRUMENT NO. 2893, IN BOOK M-335, PAGE 106 OF OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED IN DEEDS RECORDED


Ex. A-1-1



--------------------------------------------------------------------------------




AUGUST 07, 1961 AS INSTRUMENT NO. 1641; SEPTEMBER 15, 1961 AS INSTRUMENT NO.
2017; SEPTEMBER 15, 1961 AS INSTRUMENT NO. 2020; SEPTEMBER 25, 1961 AS
INSTRUMENT NO. 1595; OCTOBER 04, 1961 AS INSTRUMENT NO. 1825; OCTOBER 16, 1961
AS INSTRUMENT NO. 2564; NOVEMBER 24, 1961 AS INSTRUMENT NO. 1680; SEPTEMBER 05,
1962 AS INSTRUMENT NO. 1528; JANUARY 15, 1963 AS INSTRUMENT NO. 1770; JANUARY
15, 1963 AS INSTRUMENT NO. 1771; AUGUST 03, 1964 AS INSTRUMENT NO. 1271; AUGUST
21, 1964 AS INSTRUMENT NO. 1671; AUGUST 25, 1964 AS INSTRUMENT NO. 1258, AND
SEPTEMBER 16, 1964 AS INSTRUMENT NO. 1311, ALL OF OFFICIAL RECORDS.


PARCEL 2:


EASEMENTS AS SET FORTH IN AN INSTRUMENT ENTITLED “AMENDED AND RESTATED
DECLARATION OF ESTABLISHMENT OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS” EXECUTED BY BUNKER HILL CENTER ASSOCIATES, A PARTNERSHIP COMPOSED
OF BOISE CASCADE HOME & LAND CORPORATION, KENFIELD E. KENNEDY, HOWARD L. MATLOW,
EDWARD RICE AND CONRAD BUILDING SYSTEMS, INC., DATED JULY 10, 1972 AND RECORDED
JULY 12, 1972 AS INSTRUMENT NO. 668, IN BOOK D-5528, PAGE 518 OF OFFICIAL
RECORDS.


APN:    5151-011-021 (AFFECTS LOT SB-3-B OF PARCEL 1)
5151-011-023 (AFFECTS LOT SB-2-B OF PARCEL 1)
5151-011-025 (AFFECTS LOT SB-1-B OF PARCEL 1)
5151-011-028 (AFFECTS LOT SB-GR OF PARCEL 1)
5151-011-031 (AFFECTS LOT SB-2-L(R) OF PARCEL 1)
5151-011-032 (AFFECTS LOT SB-2-L OF PARCEL 1)
5151-011-035 (AFFECTS PORTION OF SAID PARCEL 1)




Ex. A-1-2



--------------------------------------------------------------------------------





EXHIBIT A-2

555 W. FIFTH PROPERTY LEGAL DESCRIPTION






PARCEL 1:


THE NORTHWESTERLY 41 FEET OF LOT 2 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2, PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


THE SOUTHEASTERLY 124 FEET OF LOT 2 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN
THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 2, PAGE 585 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


PARCEL 3:


LOT 3 IN BLOCK 107 OF BELLVUE TERRACE TRACT, IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 2, PAGE 585 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 4:


LOT “A” OF TRACT NO. 4711, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 56, PAGE 1 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, TOGETHER WITH ALL RIGHTS, TITLE
AND INTEREST IN AND TO THAT PORTION OF THE SOUTHEASTERLY HALF OF GRAND AVENUE,
AS SHOWN ON SAID MAP OF TRACT NO. 4711, WHICH ADJOINS SAID LOT “A” ON THE
NORTHWEST AND IN AND TO THAT PORTION OF THE NORTHEASTERLY HALF OF FIFTH STREET,
AS SHOWN ON SAID MAP OF TRACT NO. 4711, WHICH ADJOINS SAID LOT "A" ON THE
SOUTHWEST, WHICH WOULD PASS WITH A CONVEYANCE OF SAID LOT “A”.


EXCEPTING THEREFROM THAT PORTION OF THE SOUTHEAST HALF OF GRAND AVENUE, LYING
NORTHEASTERLY OF THE SOUTHWEST PROLONGATION OF THE SOUTHWESTERLY LINE OF LOT 1
OF H. W. MILLS SUBDIVISION, AS PER MAP RECORDED IN BOOK 37, PAGE 62 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.




Ex. D-1



--------------------------------------------------------------------------------




ALSO EXCEPTING THEREFROM ALL URANIUM AND OTHER FISSIONABLE MATERIAL, ALL OIL,
GAS, PETROLEUM, ASPHALTUM AND OTHER HYDROCARBON SUBSTANCES AND OTHER MINERALS
AND MINERAL ORES OF EVERY KIND AND CHARACTER WHETHER SIMILAR TO THESE HEREIN
SPECIFIED OR NOT; WITHIN OR UNDERLYING OR WHICH MAY BE PRODUCED FROM THAT
PORTION OF THE FOLLOWING DESCRIBED REAL PROPERTY, WHICH LIES BELOW A PLANE
PARALLEL TO AND 500 FEET BELOW THE PRESENT SURFACE OF SAID LAND, WITHOUT,
HOWEVER, THE RIGHT TO ENTER UPON THE SURFACE OR SUBSURFACE TO A DEPTH OF A DEPTH
OF 500 FEET BELOW SAID SURFACE, FOR ANY PURPOSE WHATSOEVER, AS GRANTED TO
SOUTHERN CALIFORNIA EDISON COMPANY, A CORPORATION, TO ASSOCIATED SOUTHERN
INVESTMENT COMPANY, A CORPORATION, BY DEED RECORDED APRIL 22, 1969 IN BOOK
M-3194, PAGE 210 OF OFFICIAL RECORDS.


PARCEL 5:


LOT “A” OF TRACT NO. 791, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 16, PAGE 41 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 6: INTENTIONALLY DELETED.


PARCEL 7:


A NON-EXCLUSIVE EASEMENT TO CONSTRUCT, REPAIR AND MAINTAIN THE SUPPORT SYSTEM
AND SUBSTRUCTURE, AS MORE PARTICULARLY DEFINED IN, AND SUBJECT TO AND UPON THE
TERMS AND CONDITIONS OF, THAT CERTAIN RECIPROCAL EASEMENT AGREEMENT DATED AS OF
JUNE 01, 1989, RECORDED APRIL 05, 1990 AS INSTRUMENT NO. 90-655583 OF OFFICIAL
RECORDS.


APN: 5149-029-013






Ex. D-2



--------------------------------------------------------------------------------





EXHIBIT E

[Form of Alteration Deficiency Guaranty]

ALTERATION DEFICIENCY GUARANTY
This ALTERATION DEFICIENCY GUARANTY (this “Guaranty”) is executed as of
[_____________________], 20[__] by [_______________________], a [____________],
having an address at [_________________________] (“Guarantor”), for the benefit
of DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank AG, a German
Bank, authorized by the New York Department of Financial Services (together with
its successors and assigned, “DB”), having an address at 60 Wall Street, 10th
Floor, New York, New York 10005 and BARCLAYS BANK PLC, a public limited company
registered in England and Wales (together with its successors and assigns,
“Barclays” and together with DB, collectively, “Lender”), having an address at
745 Seventh Avenue, New York, New York 10019.
W I T N E S S E T H:
A.    Pursuant to those certain promissory notes executed by Maguire
Properties–555 W. Fifth, LLC, a Delaware limited liability company, and by
Maguire Properties – 350 S. Figueroa, LLC, a Delaware limited liability company
(collectively, “Borrower”), and payable to the order of Lender in the aggregate
original principal amount of Three Hundred Nineteen Million and No/100 Dollars
($319,000,000) (collectively, with all renewals, modifications, increases and
extensions thereof, the “Note”), Borrower has become indebted, and may from time
to time be further indebted, to Lender with respect to a loan (the “Loan”) which
is made pursuant to that certain Loan Agreement, dated as of July 11, 2016,
between Borrower and Lender (as the same may be amended, modified, supplemented,
replaced or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.
    B.    Guarantor is the owner of direct or indirect interests in Borrower,
and Guarantor has benefitted from Lender’s making the Loan to Borrower.
NOW, THEREFORE, in consideration of Lender having made the Loan to Borrower and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Obligation.
(a)    Guarantor hereby irrevocably and unconditionally guarantees to Lender and
its successors and assigns the payment and performance of the Guaranteed
Obligations as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.




--------------------------------------------------------------------------------




(b)    As used herein, the term “Guaranteed Obligations” means the timely
payment of all costs in respect of the Project(s) (as defined below) in excess
of the Alteration Threshold (as defined in the Loan Agreement) with respect to
the Project(s) from time to time.
(c)    Attached hereto as Annex A is a description of the Material Alteration(s)
that are the subject of this Guaranty (subject to Section 1.1(d), each a
“Project” and collectively, the “Projects”).
(d)    The Material Alteration(s) comprising the Project, and accordingly, the
term “Project” as used herein, shall be deemed modified hereunder to the extent
that Borrower modifies such Material Alteration(s) (including any increase or
decrease in the scope thereof) in accordance with the terms of the Loan
Agreement.
Section 1.2    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.
Section 1.3    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
Section 1.4    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon written demand
therefor by Lender and without presentment, protest, notice of protest, notice
of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by Guarantor, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.
Section 1.5    No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person,


2

--------------------------------------------------------------------------------




(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations, including, to the
extent California law is deemed to apply notwithstanding the choice of law set
forth herein, any of the foregoing which may be available to Lender by virtue of
California Civil Code Sections 2845, 2849, and 2850. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.
Section 1.6    Waivers. Guarantor agrees to the provisions of the Loan Documents
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Mortgage, the Loan Agreement or any other Loan Document, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory note or
other document arising under the Loan Documents or in connection with the
Property, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or
(B) an Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and/or the obligations hereby guaranteed, other
than such notices to Guarantor (if any) as may be expressly required pursuant to
the terms and provisions of the Loan Documents.
Section 1.7    Payment of Expenses. In the event that Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon written demand therefor by Lender, pay Lender all reasonable
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder, together with interest thereon at the Default Rate from the
date requested by Lender until the date of payment to Lender. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.
Section 1.8    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.


3

--------------------------------------------------------------------------------




Section 1.9    Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, so long as
any portion of the Obligations or the Guaranteed Obligations remains
outstanding, Guarantor hereby unconditionally and irrevocably waives, releases,
abrogates and subordinates pursuant to Article 4 any and all rights it may now
or hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Lender), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
Section 2.1    Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgage, the Loan Agreement, the other Loan Documents or any
other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor.
Section 2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the direct or indirect shareholders,
partners or members, as applicable, of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.
Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Mortgage,
the Loan Agreement or the other Loan Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower (unless


4

--------------------------------------------------------------------------------




Guarantor has the same defenses, claims or offsets with respect to the
Guaranteed Obligations), (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Mortgage, the Loan Agreement or any of the
other Loan Documents have been forged or otherwise are irregular or not genuine
or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8    Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.
Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.


5

--------------------------------------------------------------------------------




Section 2.10    Offset. Any existing or future right of offset, claim or defense
of Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.
Section 2.11    Merger. The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.
Section 2.12    Preference. Any payment by Borrower to Lender is held to
constitute a preference under the Bankruptcy Code or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.
Section 2.13    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
Section 2.14    No Waiver. Notwithstanding anything to the contrary contained in
this Guaranty or any other Loan Document, Guarantor is not waiving any defense
based on payment or performance of any of the Guaranteed Obligations.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:
Section 3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
Section 3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
Section 3.3    No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.
Section 3.4    Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor (a) is


6

--------------------------------------------------------------------------------




and will be solvent, (b) has and will have assets which, fairly valued, exceed
its obligations, liabilities (including contingent liabilities) and debts, and
(c) has and will have property and assets sufficient to satisfy and repay its
obligations and liabilities, including the Guaranteed Obligations.
Section 3.5    Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder,
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach of, any indenture, mortgage, charge, lien, contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
Section 3.6    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remains outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.
Section 4.2    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Obligations and the Guaranteed Obligations, Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the


7

--------------------------------------------------------------------------------




Guaranteed Obligations which would have been unpaid if Lender had not received
dividends or payments upon the Guarantor Claims.
Section 4.3    Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
Section 4.4    Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including, without limitation, the commencement of, or
the joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on the assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower granting liens or security interests in any of its assets to any Person
other than Lender.
ARTICLE 5
COVENANTS
Section 5.1    Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:
(a)    “Investment Grade Rating” shall mean, with respect to any Person, that
the long-term unsecured debt obligations of such Person are rated at least
“BBB-” by S&P, “Baa3” from Moody’s, “BBB-” by Fitch, and the equivalent rating
by each of the other Rating Agencies engaged to rate the Securities issued in
connection with any Securitization of the Loan that maintains a rating for such
Person.
(b)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
Section 5.2    Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, Guarantor shall maintain an Investment Grade
Rating.
Section 5.3    Financial Statements. If Guarantor is not a publicly traded
company with publicly available financials, Guarantor shall deliver to Lender
(i) within sixty (60) days


8

--------------------------------------------------------------------------------




following the end of each calendar quarter, with respect to the prior calendar
quarter, unaudited quarterly and year-to-date statements of income and expense
and cash flow (prepared in accordance with GAAP) for the Guarantor, together
with a balance sheet as of the end of such prior calendar quarter for the
Guarantor, together with a certificate of an officer of the Guarantor
(A) setting forth in reasonable detail the Guarantor’s net worth as of the end
of such prior calendar quarter and based on the foregoing quarterly financial
statements, and (B) certifying that such quarterly financial statements are
true, correct, accurate and complete and fairly present the financial condition
and results of the operations of the Guarantor in a manner consistent with GAAP,
and (ii) within one hundred twenty (120) days following the end of each calendar
year a complete copy of the Guarantor’s annual financial statements audited by a
“Big Four” accounting firm or other independent certified public accountant
acceptable to Lender prepared in accordance with GAAP and if required and Lender
has so notified the Guarantor, including statements of income and expense and
cash flow and a balance sheet for the Guarantor.
ARTICLE 6
MISCELLANEOUS
Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, in each case addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by telefax if sent prior to
6:00 p.m. New York time on a Business Day (otherwise on the next Business Day),
(c) on the date of delivery by hand if delivered during business hours on a
Business Day (otherwise on the next Business Day), and (d) on the next Business
Day if sent by an overnight commercial courier, in each case addressed to the
parties as follows:
If to Lender:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489



9

--------------------------------------------------------------------------------




and to:
Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No. (646)736-5721

and to:
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian

with a copy to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Charles E. Schrank, Esq.
Facsimile No. (312) 853-7036

with a copy to:
KeyCorp Real Estate Capital Markets, Inc.

Loan Servicing and Asset Management
11501 Outlook Street, Suite 300
Overland Park, KS 66211
Attention: Diane Haislip
Facsimile No. (216) 357-6543


If to Guarantor:
[______________________]

[__________________]
[__________________]
Attention: [________________]
Facsimile No.: [________________]
with a copy to:
[______________________]

[__________________]
[__________________]
Attention: [________________]
Facsimile No.: [________________]
Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.


10

--------------------------------------------------------------------------------




Section 6.3    Governing Law; Jurisdiction; Service of Process.
(a)     THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
GUARANTOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS EXCEPT PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR (AND LENDER BY
ACCEPTANCE OF THIS GUARANTY) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR
AGREES THAT SERVICE OF PROCESS UPON GUARANTOR AT THE ADDRESS FOR GUARANTOR SET
FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR
IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE
ADDRESS FOR GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED BY
BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE AN
AUTHORIZED AGENT IF GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY


11

--------------------------------------------------------------------------------




OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST GUARANTOR IN ANY OTHER JURISDICTION.
Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 6.5    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.
Section 6.6    Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents (and Lender
shall endeavor to provide Guarantor with notice of any such assignment or
transfer, provided, however that any failure on the part of Lender to provide
such notice shall not affect the viability of such assignment or transfer nor
relieve Guarantor of its obligations and liabilities hereunder). Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall not have the right to assign or transfer
its rights or obligations under this Guaranty without the prior written consent
of Lender, and any attempted assignment without such consent shall be null and
void.
Section 6.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 6.10    Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender


12

--------------------------------------------------------------------------------




hereunder shall be cumulative of any and all other rights that Lender may ever
have against Guarantor. The exercise by Lender of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.
Section 6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
Section 6.12    Waiver of Right To Trial By Jury. GUARANTOR (AND LENDER BY
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
Section 6.13    Cooperation. Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to the terms, conditions
and limitations set forth in the Loan Agreement, Guarantor shall reasonably
cooperate with Lender at no material out of pocket expense in effecting any such
Secondary Market Transaction and shall reasonably cooperate at no material out
of pocket expense to implement all requirements imposed by any of the Rating
Agencies involved in any Secondary Market Transaction. Guarantor shall make
available to Lender all information concerning its business and operations that
Lender may reasonably request. Lender shall be permitted to share all such
information with the investment banking firms, Rating


13

--------------------------------------------------------------------------------




Agencies, accounting firms, law firms and other third-party advisory firms
involved with the Loan and the Loan Documents or the applicable Secondary Market
Transaction. It is understood that the information provided by Guarantor to
Lender, including any and all financial statements provided to Lender pursuant
to Section 5.3 hereof, may ultimately be incorporated into the offering
documents for the Secondary Market Transaction and thus various investors and
potential investors may also see some or all of the information. Lender and all
of the aforesaid third-party advisors and professional firms shall be entitled
to rely on the information supplied by, or on behalf of, Guarantor in the form
as provided by Guarantor. Lender may publicize the existence of the Loan in
connection with its marketing for a Secondary Market Transaction or otherwise as
part of its business development.
Section 6.14    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
Section 6.15    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (d) the word “Lender” shall mean “Lender
and any subsequent holder or holders of the Note”, (e) the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by the Loan
Agreement”, (f) the word “Property” shall include any portion of the Property
and any interest therein, and (g) the phrases “attorneys’ fees”, “legal fees”
and “counsel fees” shall include any and all reasonable attorneys’, paralegal
and law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
Lender in protecting its interest in the Property, the Leases and/or the Rents
and/or in enforcing its rights hereunder.
Section 6.16    Joint and Several. Except to the extent otherwise provided for
herein, the obligations of each Guarantor hereunder are joint and several.
Section 6.17    Confidentiality. Lender acknowledges that Information (as
defined below) furnished to it may include material, non-public information
concerning the Guarantor and shall be kept confidential; provided, that nothing
herein shall preclude Lender from disclosing any Information (A) to any of the
Disclosure Parties (as defined below) in connection with any Secondary Market
Transaction, and following any Secondary Market Transaction, to actual investors
in the Loan (or any portion thereof or interest therein) and to the Rating
Agencies, (B) to any of the Disclosure Parties other than as described in clause
(A) above, provided that such parties are advised by Lender of the confidential
nature of such Information, and provided further that each Rating Agency and
underwriter to which such information is disclosed shall have executed its usual
and customary confidentiality agreement, and each NRSRO (as defined below)
desiring access to any secured website containing such information shall, as a
condition to its access, have either furnished to the Securities and Exchange
Commission the certification required under Rule 17g-5(e) of the Exchange Act or
be required to


14

--------------------------------------------------------------------------------




agree to (or “click through”) such website’s confidentiality provisions, (C) as
required by any applicable Legal Requirement, (D) which is already publicly
available as a result of disclosure by any other party, (E) in response to any
order of any court or other Governmental Authority, (F) in connection with the
exercise and/or enforcement by Lender of any rights and remedies hereunder or
under any other Loan Document or (G) if Lender is required to do so in
connection with any litigation or similar proceeding (in which case, Lender
shall exercise reasonable efforts to give prior written notice of such
requirement to Guarantor in order to permit Guarantor to seek a protective order
at Guarantor’s sole cost and expense).  As used herein, (i) “Information” means
all non-public information relating to Guarantor or its business delivered by
Guarantor to Lender in connection with the origination of the Loan or required
to be delivered or provided under this Guaranty; provided, that in the case of
information received from Guarantor after the date hereof, such information is
clearly identified at the time of delivery as confidential; (ii) “Disclosure
Parties” shall mean any actual or prospective investor, any actual or
prospective assignee, any actual or prospective participant in the Loan, any
actual or prospective providers of financing directly or indirectly secured by,
the Loan or any Securities or any direct or indirect class, component, portion
or interest therein or thereof, any Rating Agency rating any participations in
the Loan and/or Securities, any NRSRO, any underwriter, any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, auditors, regulatory authorities or any Persons that may be entitled by
law to the Information, any Affiliate of a Lender involved from time to time in
the transactions contemplated by this Guaranty, any other Loan Document and/or
in any Securitization, any employees, directors, agents, attorneys, accountants,
or other professional advisors of a Lender or its Affiliates, any servicers of
the Loan, and/or any Governmental Authorities, in all cases, as Lender
determines necessary or desires in its sole discretion; and (iii) “NRSRO” means
any credit rating agency that has elected to be treated as a nationally
recognized statistical rating organization for purposes of Section 15E of the
Exchange Act, without regard to whether or not such credit rating agency has
been engaged by Lender or its designees in connection with, or in anticipation
of, a Securitization. In no event shall Lender (x) be responsible for monitoring
or enforcing such use of the Information by any Disclosure Party or (y) be
liable to Guarantor or any other Person for any acts or omissions by any
Disclosure Party, including, without limitation, any failure of any such
Disclosure Party to limit its use of the Information.
Section 6.18    Environmental Provisions. To the extent California law applies,
nothing herein shall be deemed to limit the right of Lender to recover in
accordance with California Code of Civil Procedure Section 736 (as such Section
may be amended from time to time), any costs, expenses, liabilities or damages,
including reasonable attorneys’ fees and costs, incurred by Lender and arising
from any covenant, obligation, liability, representation or warranty contained
in any indemnity agreement given to Lender, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity) or any other “environmental provision” (as defined in
such Section 736) relating to the Property or any portion thereof or the right
of Lender to waive, in accordance with the California Code of Civil Procedure
Section 726.5 (as such Section may be amended from time to time), the security
of the Mortgage as to any parcel of the Property that is “environmentally
impaired” or is an “affected parcel” (as such terms are defined in such
Section 726.5), and as to any personal property attached to such parcel, and
thereafter to exercise against Borrower, to the extent permitted by such
Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of


15

--------------------------------------------------------------------------------




Lender’s claim against Borrower to judgment, and any other rights and remedies
permitted by law.
Section 6.19    Additional Guarantor Waivers. To the extent California law
applies, Guarantor hereby waives all rights and defenses arising out of an
election of remedies by Lender even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise. Specifically, and without in any way limiting the
foregoing, Guarantor hereby waives any rights of subrogation, indemnification,
contribution or reimbursement arising under Sections 2846, 2847, 2848 and 2849
of the California Civil Code or any right of recourse to or with respect to
Borrower or the assets or property of Borrower or to any collateral for the
Loan. In connection with the foregoing, Guarantor expressly waives any and all
rights of subrogation against Borrower, and Guarantor hereby waives any rights
to enforce any remedy which Lender may have against Borrower and any right to
participate in any collateral for the Loan. Guarantor recognizes that, pursuant
to Section 580d of the California Code of Civil Procedure, Lender’s realization
through nonjudicial foreclosure upon any real property constituting security for
Borrower’s obligations under the Loan Documents could terminate any right of
Lender to recover a deficiency judgment against Borrower, thereby terminating
subrogation rights which Guarantor otherwise might have against Borrower. In the
absence of an adequate waiver, such a termination of subrogation rights could
create a defense to enforcement of this Guaranty against such parties. Guarantor
hereby unconditionally and irrevocably waives any such defense. In addition to
and without in any way limiting the foregoing, Guarantor hereby subordinates any
and all indebtedness of Borrower now or hereafter owed to Guarantor to all the
indebtedness of Borrower to Lender and agrees with Lender that until such time
as Lender may have no further claim against Borrower, Guarantor shall not demand
or accept any payment of principal or interest from Borrower, claim any offset
or other reduction of Guarantor’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the collateral for
the Loan. Further, Guarantor shall not have any right of recourse against Lender
by reason of any action Lender may take or omit to take under the provisions of
this Guaranty or under the provisions of any of the Loan Documents. If any
amount shall nevertheless be paid to Guarantor by Borrower or another guarantor
prior to payment in full of the Guaranteed Obligations, such amount shall be
held in trust for the benefit of Lender and shall forthwith be paid to Lender to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive any satisfaction and
discharge of Borrower by virtue of any payment, court order or any applicable
law, except payment in full of the Guaranteed Obligations. Without limiting the
foregoing, Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to Guarantor by reason of California Civil Code Sections
2787 to 2855, inclusive; (ii) any rights or defenses Guarantor may have with
respect to its obligations as a guarantor by reason of any election of remedies
by Lender; and (iii) all rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property. This means, among other things,
that Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower, and that if Lender forecloses
on any real property collateral pledged by Borrower (A) the amount of the debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Lender may collect from Guarantor even if Lender, by foreclosing on


16

--------------------------------------------------------------------------------




the real property collateral, has destroyed any rights Guarantor may have to
collect from Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Guarantor may have because Borrower’s debt evidenced by the
Note is secured by real property. These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure.
Section 6.20    Termination. This Guaranty shall terminate upon the earlier to
occur of (i) the date that the Debt has been indefeasibly paid in full, and
there has expired the maximum possible period thereafter during which any
payment made by Borrower or others to Lender with respect to the Loan could be
deemed a preference under the United States Bankruptcy Code or (ii) the date of
the completion of the Project(s) in accordance with Annex A attached hereto and
the Loan Agreement, and the Guaranteed Obligations hereunder with respect to the
Project(s) have been indefeasibly paid in full, each as determined by Lender in
its reasonable discretion.


[Signature Page Immediately Follows]






17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
GUARANTOR:
[_________________],
a [_________________]

By:
___________________________
Name:
Title:







Ex. E-1



--------------------------------------------------------------------------------





Exhibit E


Annex A








Ex. E-1

